Exhibit 10.1

 

EXECUTION COPY

 

 

$375,000,000
CREDIT AGREEMENT AND GUARANTY

 

dated as of December 16, 2005

 

among

 

HOSPIRA, INC.,
as the Borrower and the Guarantor,

 

THE SUBSIDIARY BORROWERS
FROM TIME TO TIME PARTY HERETO,

 

THE BANKS AND FINANCIAL INSTITUTIONS LISTED HEREIN,
as Lenders,

 

CITIGROUP GLOBAL MARKETS INC.,
ABN AMRO INCORPORATED
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Lead Bookunners and Joint Lead Arrangers,

 

ABN AMRO BANK N.V.
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Syndication Agents,

 

and

 

BANK OF AMERICA, N.A.
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents

 

CITICORP NORTH AMERICA, INC.,
as Administrative Agent

 

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1. DEFINITIONS

1

 

 

1.1

Certain Defined Terms

1

1.2

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement

22

1.3

Other Definitional Provisions and Rules of Construction

23

 

 

 

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS AND LOANS

23

 

 

2.1

Commitment; Making of Loans; Letters of Credit

23

2.2

Issuance of Letters of Credit and Purchase of Participations Therein

25

2.3

Pro Rata Shares; Availability of Funds; UCP

28

2.4

The Register; Evidence of Debt; Notes

29

2.5

Interest on the Loans

30

2.6

Fees

34

2.7

Provisions Regarding Payments

35

2.8

Increased Costs; Taxes

38

2.9

Special Provisions Governing LIBOR Rate Loans

42

2.10

Matters Relating to Currency Exchange Rates and Conversion of Amounts to
Alternative Currencies

43

2.11

Defaulting Lenders

44

2.12

Removal or Replacement of a Lender

45

2.13

Mitigation

45

2.14

Increase in the Aggregate Commitments

46

2.15

Extension of Maturity Date

47

 

 

 

SECTION 3. CONDITIONS PRECEDENT

49

 

 

3.1

Conditions to Effectiveness

49

3.2

Conditions Precedent to each Credit Extension

51

3.3

Conditions Precedent to each Commitment Increase and Extension Date

52

 

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

52

 

 

4.1

Organization, Powers, Qualification, Good Standing, Business and Subsidiaries

52

4.2

Authorization of Borrowing, etc.

53

4.3

Disclosure

53

4.4

Financial Condition

54

4.5

No Material Adverse Change

54

4.6

Intellectual Property Matters

54

4.7

No Litigation; Compliance with Laws

55

4.8

No Default

55

 

i

--------------------------------------------------------------------------------


 

4.9

Governmental Regulation

55

4.10

Securities Activities

55

4.11

Employee Benefit Plans

56

4.12

Environmental Protection

56

4.13

Pari Passu

57

4.14

Restrictions

57

 

 

 

SECTION 5. AFFIRMATIVE COVENANTS

57

 

 

5.1

Financial Statements and Other Reports

57

5.2

Books and Records

60

5.3

Existence

60

5.4

Insurance

60

5.5

Payment of Taxes and Claims

60

5.6

Payment and Performance of Obligations

61

5.7

Maintenance of Properties

61

5.8

Compliance with Laws

61

5.9

Use of Proceeds

61

5.10

Claims Pari Passu

61

5.11

Further Assurances

62

 

 

 

SECTION 6. NEGATIVE COVENANTS

62

 

 

6.1

Liens

62

6.2

Indebtedness

64

6.3

Acquisitions

65

6.4

Restrictions on Subsidiary Distributions

65

6.5

Restricted Payments

66

6.6

Restriction on Fundamental Changes and Asset Sales

66

6.7

Conduct of Business

66

6.8

Fiscal Year

66

6.9

Other Indebtedness

66

6.10

Transactions with Shareholders and Affiliates

67

6.11

Financial Covenants

67

6.12

Interest Rate Agreements and Currency Agreements

68

 

 

 

SECTION 7. GUARANTY

68

 

 

7.1

Guaranty of the Obligations

68

7.2

Payment by the Borrower

68

7.3

Liability of Guarantor Absolute

68

7.4

Waivers by Guarantor

70

7.5

Guarantor’s Rights of Subrogation, Contribution, etc

71

7.6

Subordination of Other Obligations

72

7.7

Continuing Guaranty

72

7.8

Authority of Credit Parties

72

7.9

Financial Condition of Credit Parties

72

 

ii

--------------------------------------------------------------------------------


 

7.10

Bankruptcy, etc.

72

 

 

 

SECTION 8. EVENTS OF DEFAULT

73

 

 

8.1

Failure to Make Payments When Due

73

8.2

Default in Other Agreements

73

8.3

Breach of Certain Covenants

74

8.4

Breach of Representation or Warranty

74

8.5

Other Defaults Under Loan Documents

74

8.6

Involuntary Bankruptcy; Appointment of Receiver, etc.

74

8.7

Voluntary Bankruptcy; Appointment of Receiver, etc.

75

8.8

Judgments and Attachments

75

8.9

Dissolution

75

8.10

Employee Benefit Plans

75

8.11

Change in Control

75

8.12

Repudiation of Obligations

75

 

 

 

SECTION 9. MISCELLANEOUS

76

 

 

9.1

Assignments and Participations in Loans and Letters of Credit

76

9.2

Expenses

78

9.3

Indemnity

79

9.4

Exception for Subsidiary Borrowers

80

9.5

Set-Off

80

9.6

Amendments and Waivers

81

9.7

Independence of Covenants

81

9.8

Notices

81

9.9

Survival of Representations, Warranties and Agreements

83

9.10

Failure or Indulgence Not Waiver; Remedies Cumulative

83

9.11

Marshalling; Payments Set Aside

84

9.12

Severability

84

9.13

Headings

84

9.14

Applicable Law

84

9.15

Successors and Assigns

84

9.16

Consent to Jurisdiction and Service of Process

85

9.17

Waiver of Jury Trial

85

9.18

Confidentiality

86

9.19

Ratable Sharing

87

9.20

Counterparts; Effectiveness

87

9.21

Obligations Several; Independent Nature of Lenders’ Rights

87

9.22

Usury Savings Clause

88

9.23

Judgment Currency

88

9.24

Termination of Existing Credit Agreement

89

 

 

 

SECTION 10. AGENTS

89

 

 

10.1

Appointment

89

 

iii

--------------------------------------------------------------------------------


 

10.2

Powers and Duties; General Immunity

89

10.3

Representations and Warranties; No Responsibility For Appraisal of
Creditworthiness

91

10.4

Right to Indemnity

91

10.5

Successor Administrative Agent

92

10.6

Agents Under Guaranty

92

10.7

Acknowledgment of Potential Related Transactions

92

 

 

 

SECTION 11. SUBSIDIARY BORROWERS

92

 

 

11.1

Joinder of Subsidiary Borrowers

92

11.2

Termination of Status as Subsidiary Borrower

94

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

I

FORM OF NOTICE OF BORROWING

II

FORM OF CONVERSION/CONTINUATION NOTICE

III

FORM OF NOTE

IV

FORM OF CERTIFICATE RE NON-BANK STATUS

V

FORM OF ASSIGNMENT AGREEMENT

VI

FORM OF ISSUANCE NOTICE

VII

FORM OF SECRETARY’S CERTIFICATE

VIII

FORM OF OFFICER’S CERTIFICATE

IX

FORM OF JOINDER AGREEMENT

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

2.1A

LENDERS’ COMMITMENTS AND PRO RATA SHARES

6.1

LIENS

6.2

SUBSIDIARY INDEBTEDNESS

6.10

TRANSACTIONS WITH AFFILIATES

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT AND GUARANTY

 

This CREDIT AGREEMENT AND GUARANTY is dated as of December 16, 2005 and entered
into by and among Hospira, Inc., a Delaware corporation (the “Borrower”), the
Subsidiary Borrowers from time to time party hereto, the banks and financial
institutions listed on the signature pages hereof (collectively, the “Initial
Lenders”), Citigroup Global Markets, Inc. (“CGMI”), ABN AMRO Incorporated (“ABN
AMRO”) and Morgan Stanley Senior Funding, Inc. (“MSSF”) as joint lead
bookrunners and joint lead arrangers (in such capacity, the “Lead Arrangers”),
ABN AMRO Bank N.V. (“ABN AMRO Bank”) and MSSF as joint syndication agents (in
such capacity, the “Syndication Agents”), BANK OF AMERICA, N.A. and WACHOVIA
BANK, NATIONAL ASSOCIATION, as co-documentation agents (in such capacity, the
“Documentation Agents”) and Citicorp North America, Inc. as administrative agent
for the Lenders (“Citicorp” and in such capacity, the “Administrative Agent”).

 

PRELIMINARY STATEMENTS

 

The Credit Parties have requested, and the Lenders have agreed to extend,
revolving loans and letters of credit in the amount and on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency which are
hereby acknowledged, the Credit Parties, the Lenders, the Lead Arrangers, the
Syndication Agents and the Administrative Agent agree as follows:

 


SECTION 1.                            DEFINITIONS

 

1.1                               Certain Defined Terms.

 

The following terms used in this Agreement shall have the following meanings:

 

“ABN AMRO” shall have the meaning ascribed to such term in the introduction to
this Agreement.

 

“ABN AMRO Bank” shall have the meaning ascribed to such term in the introduction
to this Agreement.

 

“Acquisition” shall have the meaning ascribed to such term in Section 6.3.

 

“Administrative Agent” shall have the meaning ascribed to such term in the
introduction to this Agreement.

 

“Affected Lender” shall have the meaning ascribed to such term in Section 2.9B.

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the

 

--------------------------------------------------------------------------------


 

Securities having ordinary voting power for the election of directors of such
Person or (ii) to direct or cause the direction of the management and policies
of that Person, whether through the ownership of voting securities or by
contract or otherwise.

 

“Agents” means the Administrative Agent, the Syndication Agents and the
Documentation Agents, collectively, and also means and includes any successor
Administrative Agent appointed pursuant to Section 10.5.

 

“Aggregate Amounts Due” shall have the meaning ascribed to such term in
Section 9.19.

 

“Agreement” means this Credit Agreement and Guaranty as it may be amended,
supplemented or otherwise modified from time to time.

 

“Alternative Currency” means Euros, Canadian dollars or any other currency that
is acceptable to all Lenders.

 

“Alternative Currency Loan” means a LIBOR Rate Loan made in an Alternative
Currency pursuant to the applicable Notice of Borrowing or a Canadian Prime Rate
Loan.

 

“Alternative Currency Sublimit” means a Dollar Amount not in excess of
$100,000,000; provided that no individual Subsidiary Borrower shall be permitted
to borrow Loans in an aggregate Dollar Amount exceeding $50,000,000.

 

“Applicable Currency” means, as to any particular payment or Loan, the Currency
in which it is denominated or payable.

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

 

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the applicable Performance Level with respect to the Borrower in
effect on such date, as set forth below:

 

2

--------------------------------------------------------------------------------


 

Performance Level

 

Level I

 

Level II

 

Level III

 

Level IV

 

Level V

 

Base Rate Applicable Margin

 

0

%

0

%

0

%

0

%

0.25

%

LIBOR Applicable Margin

 

0.225

%

0.310

%

0.450

%

0.475

%

0.750

%

Facility Fee

 

0.075

%

0.090

%

0.100

%

0.150

%

0.250

%

Utilization Fee

 

0.050

%

0.050

%

0.075

%

0.125

%

0.250

%

 

For purposes hereof, “Performance Level” means, with respect to the Borrower,
Performance Level I, Performance Level II, Performance Level III, Performance
Level IV or Performance Level V, as identified by reference to the public debt
rating of the Borrower, as the case may be, in effect on such date as set forth
below:

 

Performance Level

 

Public Debt Rating

Level I

 

Long Term Senior Unsecured Debt rated greater than or equal to A- by S&P or A3
by Moody’s

Level II

 

Long Term Senior Unsecured Debt rated greater than or equal to BBB+ by S&P or
Baa1 by Moody’s

Level III

 

Long Term Senior Unsecured Debt rated greater than or equal to BBB by S&P or
Baa2 by Moody’s

Level IV

 

Long Term Senior Unsecured Debt rated greater than or equal to BBB- by S&P or
Baa3 by Moody’s

Level V

 

Long Term Senior Unsecured Debt rated less than BBB- by S&P or Baa3 by Moody’s,
and at all other times (including if such ratings are not available from both
S&P and Moody’s)

 

For purposes of this definition, the Performance Level shall be determined by
the applicable public debt rating for the Borrower as follows:  (i) the public
debt ratings shall be determined by the then-current rating announced by either
S&P or Moody’s, as the case may be, for any class of non-credit-enhanced
long-term senior unsecured debt issued by the Borrower; (ii) if only one of S&P
and Moody’s shall have in effect such a public debt rating, the Performance
Level shall be determined by reference to the applicable rating; (iii) if
neither S&P nor Moody’s shall have in effect such a public debt rating, the
applicable Performance Level will be Level V; (iv) if such public debt ratings
established by S&P and Moody’s shall fall within different levels, the public
debt rating will be determined by the higher of the two ratings, provided that,
in the event that the lower of such public debt ratings is more than one level
below the higher of such public debt ratings, the public debt rating will be
determined based upon the level that is one level above the lower of such public
debt ratings; (v) if any such public debt rating established by S&P or Moody’s
shall be changed, such change shall be effective as of the

 

3

--------------------------------------------------------------------------------


 

date on which such change is first announced publicly by the rating agency
making such change; and (vi) if S&P or Moody’s shall change the basis on which
such public debt ratings are established, each reference to the public debt
rating announced by S&P or Moody’s, as the case may be, shall refer to the
then-equivalent rating by S&P or Moody’s, as the case may be.

 

“Applicable Reserve Requirement” means, at any time with respect to any Lender,
for any LIBOR Rate Loan, the rate, expressed as a decimal, at which reserves
(including any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained by such Lender against “Eurocurrency
liabilities” (as such term is defined in Regulation D) under regulations issued
from time to time by the Board of Governors of the Federal Reserve System or
other applicable banking regulator.  Without limiting the effect of the
foregoing, the Applicable Reserve Requirement shall reflect any other reserves
required to be maintained by the applicable Lender with respect to (i) any
category of liabilities which includes deposits by reference to which the
applicable LIBOR rate is to be determined, or (ii) any category of extensions of
credit or other assets which include LIBOR Rate Loans.  For purposes hereof, a
LIBOR Rate Loan shall be deemed to constitute Eurocurrency liabilities and as
such shall be deemed subject to reserve requirements without benefits of credit
for proration, exceptions or offsets that may be available from time to time to
the applicable Lender.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback transaction, assignment, conveyance, transfer or other disposition to,
or any exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Credit Party’s or any of their
Subsidiaries’ businesses, properties or assets of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, including the Capital Stock of any Subsidiary of such Credit
Party, other than such businesses, properties or assets sold in the ordinary
course of business and consistent with past business practice of the Borrower
and its Subsidiaries.

 

“Assignment Agreement” means an assignment agreement, substantially in the form
of Exhibit V hereto, satisfactory in form and substance to the Administrative
Agent.

 

“Assuming Lender” shall have the meaning specified in Section 2.14B.

 

“Assumption Agreement” shall have the meaning specified in Section 2.14B.

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

“Bahamian Subsidiary” means Hospira Ltd.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

4

--------------------------------------------------------------------------------


 

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1%.  Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate or, with regard to a Loan denominated in Canadian Dollars, the
Canadian Prime Rate.

 

“Beneficiary” means each Agent, the Issuing Bank and Lender.

 

“Borrower” shall have the meaning ascribed to such term in the introduction to
this Agreement.

 

“Borrower Commercial Paper Debt” means short-term Indebtedness incurred by the
Borrower in the ordinary course of business of the Borrower and pursuant to the
Borrower’s commercial paper program.

 

“Borrowing” means a borrowing consisting of Loans of the same Type that (i) are
made to the same Borrower, (ii) are made, continued or converted on the same day
and (iii) in the case of LIBOR Rate Loans, have the same Interest Period.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, or, with respect to the obligations of
any Subsidiary Borrower, Toronto, Canada or London, England, as applicable, are
authorized or required by law to remain closed, provided that (a) when used in
connection with a LIBOR Rate Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in Dollar deposits in the
London interbank market, (b) when used in connection with an Alternative
Currency Loan, the term “Business Day” shall also exclude any day on which banks
are not open for dealings in deposits in the applicable Alternative Currency in
the London interbank market and (c) when used in connection with any Loan
denominated in Euros, the term “Business Day” shall also exclude any day on
which the TARGET payment system is not open for the settlement of payment in
Euro.

 

“Canadian Dollars” means the lawful money of Canada.

 

“Canadian Prime Rate” means, on any day, the annual rate of interest (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greater of:

 

(a)           the annual rate of interest announced from time to time by
Citibank, N.A. as its prime rate in effect on such day for determining interest
rates on Canadian Dollar denominated commercial loans in Canada; and

 

(b)           the annual rate of interest equal to the sum of (A) the CDOR Rate
in effect on such day and (B) 1%.

 

5

--------------------------------------------------------------------------------


 

“Canadian Subsidiary” means Hospira Healthcare Corporation, a corporation
organized under the Canada Business Corporations Act.

 

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

 

“Cash” means money, currency or a credit balance in any demand or deposit
account.

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A 1
from S&P or at least P 1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A 1 from S&P or at least P 1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; (v) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000 and (c) has the highest rating obtainable from either S&P
or Moody’s; and (vi) in the case of any Credit Party or Subsidiary of a Credit
Party doing business outside the United States, any obligation that is
substantially similar or comparable to the obligations described above and that
is customary in the applicable jurisdiction in which such Subsidiary is doing
business.

 

“CDOR Rate” means, on any date, the annual rate of interest which is the average
of the rates of Canadian Dollars bankers’ acceptances for a term of thirty (30)
days which appear on the “Reuters Screen CDOR Page” at approximately 10:00 a.m.
(Toronto time), on such date, or if such date is not a Business Day, then on the
immediately preceding Business Day; provided, that if such rate does not appear
on the Reuters Screen CDOR Page as contemplated, the CDOR Rate on any date shall
be the annual rate of interest quoted to Citibank, N.A. for such bankers’
acceptances for a term of thirty (30) days.

 

6

--------------------------------------------------------------------------------


 

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit IV annexed hereto delivered by a Lender to the Administrative Agent
pursuant to Section 2.8B(iii)(b).

 

“CGMI” shall have the meaning ascribed to such term in the introduction to this
Agreement.

 

“Change of Control” means (i) any Person or “group” (within the meaning of
Rules 13d 3 and 13d 5 under the Exchange Act) shall have acquired beneficial
ownership of 30% or more on a fully diluted basis of the voting and/or economic
interest in the Capital Stock of the Borrower; (ii) any Person or “group”
(within the meaning of Rules 13d 3 and 13d 5 under the Exchange Act) shall have
obtained the power (whether or not exercised) to elect a majority of the members
of the board of directors (or similar governing body) of the Borrower;
(iii) during any period of up to 24 consecutive months, commencing before or
after the date of this Agreement, a majority of the members of the board of
directors of the Borrower shall not be Continuing Directors; (iv) any Person or
“group” (within the meaning of Rules 13d 3 and 13d 5 under the Exchange Act)
shall have acquired by contract or otherwise, or shall have entered into a
contract or arrangement that, upon consummation, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Borrower or (v) an event of
series of events resulting in the Borrower ceasing to (i) beneficially own and
control 100% on a fully diluted basis of the economic and voting interests in
the Capital Stock of any Subsidiary Borrower (other than directors’ qualifying
shares) or (ii) have the power to elect a majority of the members of the board
of directors (or similar governing body) of any Subsidiary Borrower.

 

“Citicorp” shall have the meaning ascribed to such term in the introduction to
this Agreement.

 

“Commitment” means the Dollar Amount of the commitment of a Lender to make or
otherwise fund any Loan and to acquire participations in Letters of Credit
hereunder and “Commitments” means such commitments of all Lenders in the
aggregate.  The amount of each Lender’s Commitment, if any, is set forth on
Schedule 2.1A or in the applicable Assumption Agreement or Assignment Agreement,
as the case may be, subject to any adjustment, increase or reduction pursuant to
the terms and conditions hereof.  The aggregate amount of the Commitments as of
the Effective Date is $375,000,000.

 

“Commitment Date” shall have the meaning specified in Section 2.14B.

 

“Commitment Increase” means an increase in the aggregate amount of the
Commitments pursuant to Section 2.14.

 

“Commitment Period” means the period from the Effective Date to but excluding
the Maturity Date.

 

“Compliance Certificate” means a certificate of the chief financial officer,
treasurer or controller of the Borrower setting forth computations in reasonable
detail demonstrating (i) compliance with the covenants set forth in
Section 6.11, as at the end of the period covered by such financial statements,
and (ii) certifying that such officer has obtained no

 

7

--------------------------------------------------------------------------------


 

knowledge of any Potential Event of Default or Event of Default except as
specified in such certificate.

 

“Consenting Lender” shall have the meaning specified in Section 2.15B.

 

“Consolidated Adjusted EBIT” means, in respect of the Borrower and its
Subsidiaries on a consolidated basis, for any period, an amount equal to (i) the
sum, without duplication, of the amounts for such period of (a) Consolidated Net
Income, (b) Consolidated Financing Expense, (c) provisions for taxes based on
income and (d) other non-Cash items reducing Consolidated Net Income (excluding
any such non-Cash item to the extent that it represents an accrual or reserve
for potential Cash items in any future period or amortization of a prepaid Cash
item that was paid in a prior period), minus (ii) other non-Cash items
increasing Consolidated Net Income for such period (excluding any such non-Cash
item to the extent it represents the reversal of an accrual or reserve for
potential Cash item in any prior period).

 

“Consolidated Adjusted EBITDA” means, in respect of the Borrower and its
Subsidiaries on a consolidated basis, for any period, an amount equal to (i) the
sum, without duplication, of the amounts for such period of (a) Consolidated Net
Income, (b) Consolidated Financing Expense, (c) provisions for taxes based on
income, (d) total depreciation expense, (e) total amortization expense, and
(f) other non-Cash items reducing Consolidated Net Income (excluding any such
non-Cash item to the extent that it represents an accrual or reserve for
potential Cash items in any future period or amortization of a prepaid Cash item
that was paid in a prior period), minus (ii) other non-Cash items increasing
Consolidated Net Income for such period (excluding any such non-Cash item to the
extent it represents the reversal of an accrual or reserve for potential Cash
item in any prior period).

 

“Consolidated Financing Expense” means, in respect of the Borrower and its
Subsidiaries on a consolidated basis, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) with respect to all outstanding Indebtedness of the
Borrower and its Subsidiaries, including all commissions, discounts and other
fees and charges owed with respect to any letters of credit and bankers’
acceptance financing and net costs under Interest Rate Agreements.

 

“Consolidated Net Income” means, in respect of the Borrower and its Subsidiaries
on a consolidated basis, for any period, (i) the net income (or loss) for the
Borrower and its Subsidiaries for such period taken as a single accounting
period determined in conformity with GAAP, minus (ii) (a) the income (or loss)
of any Person (other than a Subsidiary of the Borrower) in which any other
Person (other than the Borrower or any of its Subsidiaries) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to the Borrower or any of its Subsidiaries by such Person during
such period, (b) the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Subsidiaries or that Person’s assets are acquired by the
Borrower or any of its Subsidiaries, (c) the income of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary, (d) any after-tax gains or losses attributable to Asset Sales or

 

8

--------------------------------------------------------------------------------


 

returned surplus assets of any Pension Plan, and (e) (to the extent not included
in clauses (a) through (d) above) any net extraordinary gains or net non-cash
extraordinary losses.

 

“Consolidated Net Worth” means, at any date of determination, all items which in
conformity with GAAP would be included under shareholders’ equity on a
consolidated balance sheet of the Borrower and its Subsidiaries.

 

“Consolidated Total Debt” means, in respect of the Borrower and its Subsidiaries
on a consolidated basis, as at any date of determination, the aggregate stated
balance sheet amount of all Indebtedness, determined on a consolidated basis in
accordance with GAAP.

 

“Continuing Director” as applied to any Person, means, for any period, an
individual who is a member of the board of directors of such Person on the first
day of such period or whose election to the board of directors of such Person is
approved by a majority of the other Continuing Directors.

 

“Contractual Obligation”, as applied to any Person, means any provision of any
securities issued by that Person or of any indenture, mortgage, deed of trust,
or other material contract, undertaking, agreement or other material instrument
to which that Person is a party or by which it or any of its properties is bound
or to which it or any of its properties is subject.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit II.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Commitments, that Lender’s
Commitment; and (ii) after the termination of the Commitments, the sum of
(a) the aggregate outstanding principal amount of the Loans of that Lender,
(b) in the case of the Issuing Bank, the aggregate Letter of Credit Usage in
respect of all Letters of Credit issued by that Lender (net of any
participations by Lenders in such Letters of Credit), and (c) the aggregate
amount of all participations by that Lender in any outstanding Letters of Credit
or any unreimbursed drawing under any Letter of Credit.

 

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

 

“Credit Party” means each Person (other than any Agent, Lead Arranger, the
Issuing Bank or any Lender or other representative thereof) from time to time
party to a Loan Document.

 

“Currency” means any of Canadian Dollars, Dollars, Euros or any other
Alternative Currency.

 

9

--------------------------------------------------------------------------------


 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement.

 

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (other than such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.

 

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates:  (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.7B) and
(b) such Defaulting Lender shall have delivered to the Credit Parties and the
Administrative Agent a written reaffirmation of its intention to honor its
obligations hereunder with respect to its Commitment, and (iii) the date on
which the Credit Parties, the Administrative Agent and the Requisite Lenders
waive all Funding Defaults of such Defaulting Lender in writing.

 

“Defaulted Loan” shall have the meaning ascribed to such term in Section 2.11.

 

“Defaulting Lender” shall have the meaning ascribed to such term in
Section 2.11.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Disclosed Litigation” shall have the meaning ascribed to such term in
Section 3.1G.

 

“Documentation Agents” shall have the meaning ascribed to such term in the
introduction to this Agreement.

 

“Dollar-Denominated Loan” means a Loan that is made in Dollars.

 

“Dollar Amount” means, at any time:

 

(a)                                  with respect to any Dollar-Denominated
Loan, the principal amount thereof then outstanding;

 

(b)                                 with respect to any Alternative Currency
Loan, the principal amount thereof then outstanding in the relevant Alternative
Currency, converted to Dollars in accordance with Section 2.10; and

 

10

--------------------------------------------------------------------------------


 

(c)                                  with respect to any Letter of Credit, the
amount thereof.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Effective Date” means the date on which the conditions specified in Section 3.1
are satisfied or waived in accordance with Section 9.6.

 

“Eligible Assignee” means (A) any Lender and any Affiliate of any Lender; and
(B) any commercial bank, savings and loan association, savings bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans as one of its businesses; provided that no
Affiliate of the Borrower or any of its Subsidiaries shall be an Eligible
Assignee.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA (other than a Multiemployer Plan) which is or was
maintained or contributed to by the Borrower or any of its ERISA Affiliates.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, order, consent decree, settlement, demand,
abatement order or other order or directive (conditional or otherwise), by any
Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law,
(ii) in connection with any Hazardous Materials or any actual or alleged
Hazardous Materials Activity or (iii) in connection with any actual or alleged
damage, injury, threat or harm to health, safety, natural resources or the
environment.

 

“Environmental Laws” means any and all current or future federal, state, local
and foreign laws and regulations, statutes, ordinances, orders, rules, guidance
documents, judgments, Governmental Authorizations, or any other requirements of
Governmental Authorities relating to (i) environmental matters, including those
relating to any Hazardous Materials Activity, (ii) the generation, use, storage,
transportation or disposal of Hazardous Materials, or (iii) occupational safety
and health, industrial hygiene, land use or the protection of human, plant or
animal health or welfare.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member.  Any former ERISA Affiliate of the Borrower shall
continue to be considered an ERISA Affiliate of the Borrower within the meaning
of this definition with respect to the period such entity was an

 

11

--------------------------------------------------------------------------------


 

ERISA Affiliate of the Borrower and with respect to liabilities arising after
such period relating to the period that such entity was an ERISA Affiliate.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which 30-day notice to the PBGC has been waived); (ii) the
failure to meet the minimum funding standard of Section 412 of the Internal
Revenue Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(d) of the Internal Revenue Code) or the failure to
make by its due date a required installment under Section 412(m) of the Internal
Revenue Code with respect to any Pension Plan or the failure to make any
required contribution to a Multiemployer Plan; (iii) the provision by the
administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a
notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the withdrawal by the Borrower or any of its
ERISA Affiliates from any Pension Plan with two or more contributing sponsors or
the termination of any such Pension Plan resulting in liability pursuant to
Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might reasonably constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (vi) the imposition of
liability on the Borrower or any of its ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal by the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential withdrawal liability to the
Borrower or any of its ERISA Affiliates as a result of the withdrawal, or the
receipt by the Borrower or any of its ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act or
omission which could give rise to the imposition on the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan, in each case in an amount that would be material;
(ix) the assertion of a material claim (other than routine claims for benefits)
against any Employee Benefit Plan or the assets thereof, or against the Borrower
or any of its ERISA Affiliates in connection with any Employee Benefit Plan; (x)
receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code; or
(xi) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the
Internal Revenue Code or pursuant to ERISA with respect to any Pension Plan.

 

“Euro” means the single currency of the members of the European Union from time
to time that adopt a single, shared currency.

 

“Event of Default” means each of the events set forth in Section 8.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

12

--------------------------------------------------------------------------------


 

“Extension Date” shall have the meaning specified in Section 2.15B.

 

“Facilities” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by the Borrower or any of its Subsidiaries or any of
their respective predecessors or Affiliates.

 

“Facility Fee” shall have the meaning ascribed to such term in
Section 2.6(i)(a).

 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent, in its capacity as a Lender, on
such day on such transactions as determined by the Administrative Agent.

 

“Fee Letter” means the Fee Letter, dated November 9, 2005, among the Borrower,
Citicorp and CGMI, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31, of each calendar year.  For purposes of this Agreement, any
particular Fiscal Year shall be designated by reference to the calendar year in
which such Fiscal Year ends.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funding and Payment Office” means, for each of the Administrative Agent and the
Issuing Bank, the office of such Person as set forth under the such Person’s
name on the signature pages hereof, or such other office designated in a written
notice delivered by Administrative Agent or any successor Administrative Agent
or the Issuing Bank to the Borrower and each Lender.

 

“Funding Default” shall have the meaning ascribed to such term in Section 2.11.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the United

 

13

--------------------------------------------------------------------------------


 

States accounting profession, in each case as the same are applicable to the
circumstances as of the date of determination.

 

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, registration with, approval of, consent order or consent decree of or
from, or notice to any Governmental Authority.

 

“Guaranteed Obligations” shall have the meaning ascribed to such term in
Section 7.1.

 

“Guarantor” means the Borrower.

 

“Guaranty” means the guaranty of the Guarantor set forth in Section 7.

 

“Hazardous Materials” means any chemical, material or substance, (i) exposure to
which is prohibited or limited by any Governmental Authority, (ii) which is
designated, classified or regulated as “hazardous” or “toxic” or as a
“pollutant” or “contaminant” under any Environmental Law or (iii) which may or
could pose a hazard to the health and safety of the owners, occupants or any
Persons in the vicinity of any Facility or to the indoor or outdoor environment.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Highest Lawful Rate” shall have the meaning ascribed to such term in
Section 9.22.

 

“Increase Date” shall have the meaning specified in Section 2.14A.

 

“Increasing Lender” shall have the meaning specified in Section 2.14A.

 

“Indebtedness”, as applied to any Person, means (i) all indebtedness for
borrowed money; (ii) that portion of obligations with respect to Capital Leases
that is classified as a liability on a balance sheet in conformity with GAAP;
(iii) notes payable and drafts accepted

 

14

--------------------------------------------------------------------------------


 

representing extensions of credit whether or not representing obligations for
borrowed money; (iv) any obligation owed for all or any part of the deferred
purchase price of property or services (excluding any such obligations incurred
under ERISA), which purchase price is (a) due more than six months from the date
of incurrence of the obligation in respect thereof or (b) evidenced by a note or
similar written instrument; (v) all indebtedness secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (vi) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (viii) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that the obligation of the obligor thereof will be paid or discharged,
or any agreement relating thereto will be complied with, or the holders thereof
will be protected (in whole or in part) against loss in respect thereof; and
(ix) any liability of such Person for an obligation of another through any
agreement (contingent or otherwise) (a) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (b) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (a) or
(b) of this clause (ix), the primary purpose or intent thereof is as described
in clause (viii) above.

 

“Indemnitees” shall have the meaning ascribed to such term in Section 9.3.

 

“Indemnified Liabilities” shall have the meaning ascribed to such term in
Section 9.3.

 

“Initial Lenders” shall have the meaning ascribed to such term in the
introduction to this Agreement.

 

“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBIT for the four-Fiscal Quarter period
then ended, to (ii) Consolidated Financing Expense for such four-Fiscal Quarter
period.

 

“Interest Payment Date” means with respect to (i) any Base Rate Loan, each
March 31, June 30, September 30 and December 31 of each year, commencing on the
first such date to occur after the Effective Date, and the Maturity Date and
(ii) any LIBOR Rate Loan, the last day of each Interest Period and, if any
Interest Period is longer than three months, the date that is three months after
the first day of such Interest Period, provided that, if any Interest Payment
Date would otherwise fall on a day which is not a Business Day, it shall be
postponed to the next day which is a Business Day.

 

“Interest Period” shall have the meaning ascribed to such term in Section 2.5B.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement.

 

15

--------------------------------------------------------------------------------


 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the second Business Day prior to the first day of such Interest Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Irish Subsidiary” means Hospira, an organization organized under the laws of
Ireland.

 

“Issuance” with respect to any Letter of Credit means the issuance, amendment,
renewal or extension of such Letter of Credit.

 

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit VI.

 

“Issuing Bank” means Citicorp North America, Inc. or any Lender approved as an
Issuing Bank by the Administrative Agent and the Borrower, together with its
permitted successors and assigns in such capacity.

 

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit IX, with such amendments or modifications as may be approved by the
Administrative Agent.

 

“Joinder Date” means the date on which the conditions specified in Section 11
are satisfied or waived in accordance with Section 9.6.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that in no event
shall any corporate Subsidiary of any Person be considered a Joint Venture to
which such Person is a party.

 

“Lead Arrangers” shall have the meaning ascribed to such term in the
introduction to this Agreement.

 

“Lender” and “Lenders” shall mean the Initial Lenders, each Assuming Lender that
shall become a party hereto pursuant to Section 2.14 or 2.15 and each Person
that shall become a party hereto pursuant to Section 9.15.

 

“Letter of Credit” means a commercial or standby letter of credit issued or to
be issued by the Issuing Bank pursuant to this Agreement.

 

“Letter of Credit Agreement” has the meaning specified in Section 2.2B.

 

“Letter of Credit Sublimit” means the lesser of (i) $100,000,000 and (ii) the
aggregate unused amount of the Commitments then in effect.

 

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for

 

16

--------------------------------------------------------------------------------


 

drawing under all Letters of Credit then outstanding, and (ii) the aggregate
amount of all drawings under Letters of Credit honored by the Issuing Bank and
not theretofore reimbursed by or on behalf of the Borrower.

 

“Leverage Ratio” means, in respect of the Borrower and its Subsidiaries on a
consolidated basis, the ratio of (i) Consolidated Total Debt as of the last day
of any Fiscal Quarter to (ii) Consolidated Adjusted EBITDA for the four-Fiscal
Quarter period then ended.

 

“LIBOR” means, for any Interest Rate Determination Date, the offered rate in the
London interbank market for deposits in Dollars or the relevant Alternative
Currency offered for a term comparable to such Interest Period that appears on
Telerate Page 3750 as of approximately 11:00 A.M., London time (or such other
page as may replace such page on such service for the purpose of displaying the
rates at which such Dollar or Alternative Currency deposits are offered by
leading banks in the London interbank deposit market), or if no quotation
appears on Telerate Page 3750, the average rate per annum which the offices of
four leading banks selected by the Administrative Agent and located in London
offer for deposits in Dollars or the relevant Alternative Currency in the London
interbank deposit market at approximately 11:00 a.m. (London time).

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate calculated with
respect to LIBOR.

 

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

 

“Loan” means a loan made by a Lender to a Credit Party pursuant to Section 2.1A.

 

“Loan Documents” means this Agreement, the Fee Letter, any Note, any Joinder
Agreement and any letter of credit application or reimbursement agreement
executed by the Borrower in favor of the Issuing Bank relating to Letters of
Credit.

 

“Margin Stock” shall have the meaning ascribed to such term in Regulation U of
the Board of Governors of the Federal Reserve System as in effect from time to
time.

 

“Material Adverse Effect” means a material adverse effect upon (i) the business,
operations, properties or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole, (ii) the ability of the Borrower to perform,
or of the Administrative Agent to enforce, any of the Obligations of the
Borrower (including the Obligations under Section 7 hereof) or (iii) the
legality, validity, binding effect or enforceability against the Borrower (or
any Subsidiary Borrower that has outstanding or has requested Alternative
Currency Loans) of a Loan Document to which it is a party.

 

“Maturity Date” means the earliest to occur of (i) the fifth anniversary of the
Effective Date, subject to the extension thereof pursuant to Section 2.15,
(ii) the date the Commitments are permanently reduced to zero pursuant to
Section 2.7B, and (iii) the date of the

 

17

--------------------------------------------------------------------------------


 

termination of the Commitments pursuant to Section 8; provided, however, that
the Maturity Date of any Lender that is a Non-Consenting Lender to any requested
extension pursuant to Section 2.15 shall be the Maturity Date in effect
immediately prior to the applicable Extension Date for all purposes of this
Agreement.

 

“Moody’s” means Moody’s Investor Services, Inc. or any successor thereto.

 

“MSSF” shall have the meaning ascribed to such term in the introduction to this
Agreement.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA to which the Borrower or any of its
ERISA Affiliates is obligated to make contributions.

 

“Non-Consenting Lender” shall have the meaning specified in Section 2.15B.

 

“Non-US Lender” shall have the meaning ascribed to such term in
Section 2.8B(iii)(a).

 

“Note” means a promissory note of a Credit Party issued pursuant to
Section 2.4C, in substantially in the form of Exhibit III, as amended,
supplemented or otherwise modified from time to time.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto delivered by any Credit Party to the Administrative Agent
pursuant to Section 2.1B with respect to a proposed Borrowing.

 

“Obligations” means all obligations of every nature of the Credit Parties from
time to time owing to the Agents, the Lead Arrangers and the Lenders or any of
them under the Loan Documents.

 

“Officer’s Certificate” means, as applied to any corporation, a certificate
executed on behalf of such corporation by any one of its chairman of the board
(if an officer), its president, one of its vice presidents, its chief financial
officer or its treasurer or, as applied to any limited partnership, a
certificate executed on behalf of such limited partnership by the chairman of
the board (if an officer), the president, one of the vice presidents, the chief
financial officer or treasurer of the general partner of such limited
partnership, or, if the general partner of such limited partnership is an
individual, executed by such individual; provided that every Officer’s
Certificate with respect to the compliance with a condition precedent to the
making of any Borrowing shall include:  (i) a statement that the officer making
or giving such Officer’s Certificate has read such condition and any definitions
or other provisions contained in this Agreement relating thereto, (ii) a
statement that, in the opinion of the signer, he has made or has caused to be
made such examination or investigation as is necessary to enable him to express
an informed opinion as to whether or not such condition has been complied with,
and (iii) a statement as to whether, in the opinion of the signer, such
condition has been complied with.

 

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its by
laws, as amended,

 

18

--------------------------------------------------------------------------------

 


 

(ii) with respect to any limited partnership, its certificate of limited
partnership, as amended, and its partnership agreement, as amended, (iii) with
respect to any general partnership, its partnership agreement, as amended, and
(iv) with respect to any limited liability company, its articles of
organization, as amended, and its operating agreement, as amended.  In the event
any term or condition of this Agreement or any other Loan Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA and which is intended to be qualified under Section 401(a) of the Code.

 

“Performance Level” shall have the meaning ascribed to such term within the
definition of “Applicable Margin”.

 

“Permitted Foreign Credit Facilities” means those foreign credit facilities
permitted pursuant to Section 6.2(viii).

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.

 

“Prime Rate” means the rate of interest as announced by the Administrative Agent
from time to time as its prime lending rate, as in effect from time to time. 
The Prime Rate is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer.  The Administrative Agent or any
other Lender may make commercial loans or other loans at rates of interest at,
above or below the Prime Rate.

 

“Pro Rata Share” means, with respect any Lender, the percentage obtained by
dividing (a) the Credit Exposure of such Lender by (b) the aggregate Credit
Exposure of all Lenders.

 

“Proceedings” shall have the meaning ascribed to such term in Section 5.1(vi).

 

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary of the
Borrower pursuant to which the Borrower or any such Subsidiary may sell, convey,
pledge or otherwise transfer to a newly-formed Subsidiary of the Borrower or
other special purpose entity, or any other Person, any accounts receivable
(including chattel paper, instruments and general

 

19

--------------------------------------------------------------------------------


 

intangibles) or notes receivable and the rights and certain other property
related thereto, provided that (i) all of the terms and conditions of such
transaction or series of transactions, including the amount and type of any
recourse to the Borrower or a Subsidiary of the Borrower with respect to the
assets transferred, are acceptable to the Administrative Agent and the Requisite
Lenders and (ii) the Receivables Transaction Attributed Indebtedness incurred in
all such transactions does not exceed $150,000,000 at any time outstanding.

 

“Receivables Transaction Attributable Indebtedness” means, with respect to any
Qualified Receivables Transaction on any date of determination, the unrecovered
purchase price on such date of all assets sold, conveyed, pledged or otherwise
transferred by the Borrower or any wholly-owned Subsidiary of the Borrower to
the third-party conduit entity or other receivables credit provider under such
Qualified Receivables Transaction.

 

“Register” shall have the meaning ascribed to such term in Section 2.4A.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reimbursement Date” shall have the meaning ascribed to such term in
Section 2.2D.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Replacement Lender” shall have the meaning ascribed to such term in
Section 2.12.

 

“Requisite Lenders” means Lenders having aggregate Pro Rata Shares of more than
50%.

 

“Responsible Officer” means the Chief Executive Officer, the Chief Financial
Officer, the Treasurer or the General Counsel of a Credit Party or any other
officer of such Credit Party responsible for overseeing or reviewing compliance
with the Agreement.

 

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Capital Stock of the
Borrower, except a dividend payable solely in shares of such class of Capital
Stock to the holders of such class of Capital Stock; (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Capital Stock of the
Borrower; and (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of Capital Stock of the Borrower, except any repurchase or other acquisition of
shares of such Capital Stock, or warrants, options or other rights to acquire
such shares, in connection with employee compensation in the ordinary course of
business in accordance with plans approved by the board of directors of the
Borrower.

 

20

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation or any successor thereto.

 

“Securities” means any stock, share, partnership interest, membership interest
in a limited liability company, voting trust certificates, certificate of
interest or participation in any profit-sharing agreement or arrangement,
option, warrant, bond, debenture, note, or other evidence of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Significant Subsidiary” means, at any time, a Subsidiary that has or represents
at least 5% of (i) the consolidated gross revenues of the Borrower and its
Subsidiaries for the Fiscal Year then most recently ended (or, prior to the
completion of the Borrower’s first Fiscal Year, as of the Effective Date) and/or
(ii) the consolidated assets of the Borrower and its Subsidiaries as of the last
day of the Fiscal Year then most recently ended.

 

“Spot Rate” means, for any Alternative Currency on any day, the average of the
Administrative Agent’s spot buying and selling rates for the exchange of such
Alternative Currency and Dollars as of approximately 11:00 a.m. (London, England
time) on such day.

 

“Subject Transaction” shall have the meaning ascribed to such term in
Section 6.11D.

 

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any of its
Subsidiaries, subordinated in right and time of payment to the Obligations.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which more
than 50% of the total voting power of shares of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, managers, trustees
or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned
or controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof.

 

“Subsidiary Borrower” means any Subsidiary that is designated as a “Subsidiary
Borrower” pursuant to Section 11.

 

“Surviving Obligations” means contingent indemnification liabilities of the
Borrower under the Loan Documents that are not yet due and payable.

 

“Syndication Agents” shall have the meaning ascribed to such term in the
introduction to this Agreement.

 

21

--------------------------------------------------------------------------------


 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided “Tax on the overall net income” of a Person shall be construed as a
reference to a tax imposed by the jurisdiction in which that Person is organized
or in which that Person’s applicable principal office (and/or, in the case of a
Lender, its lending office) is located or in which that Person (and/or, in the
case of a Lender, its lending office) is deemed to be doing business on all or
part of the net income, profits or gains (whether worldwide, or only insofar as
such income, profits or gains are considered to arise in or to relate to a
particular jurisdiction, or otherwise) of that Person (and/or, in the case of a
Lender, its applicable lending office).

 

“Terminated Lender” shall have the meaning ascribed to such term in
Section 2.12.

 

“Total Utilization of Commitments” means, as at any date of determination, the
sum of (i) the aggregate principal amount of all outstanding Loans plus (ii) the
Letter of Credit Usage.

 

“Type of Loan” means a Base Rate Loan or a LIBOR Rate Loan.

 

“Utilization Fee” shall have the meaning ascribed to such term in
Section 2.6(i)(b).

 

1.2                               Accounting Terms; Utilization of GAAP for
Purposes of Calculations Under Agreement.

 

Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the respective meanings assigned to them
in conformity with GAAP.  Calculations in connection with the definitions,
covenants and other provisions of this Agreement shall utilize accounting
principles and policies in effect on the date hereof which are in conformity
with those used to prepare the financial statements referred to in Section 4.4. 
Financial statements and other information required to be delivered by the
Borrower to the Administrative Agent pursuant to clauses (i) and (ii) of
Section 5.1 shall be prepared in accordance with GAAP as in effect at the time
of such preparation.  In the event that a change in GAAP or other accounting
principles and policies after the date hereof affects in any material respect
the calculations of the covenants contained herein, the Lenders and the Borrower
agree to negotiate in good faith to amend the affected covenants (and related
definitions) to compensate for the effect of such changes so that the
restrictions, limitations and performance standards effectively imposed by such
covenants, as so amended, are substantially identical to the restrictions,
limitations and performance standards imposed by such covenants as in effect on
the date hereof; provided that, if the Requisite Lenders and the Borrower fail
to reach agreement with respect to such amendment within a reasonable period of
time following the date of effectiveness of any such change, calculation of
compliance by the Borrower and its Subsidiaries with the covenants contained
herein shall be determined in accordance with GAAP as in effect immediately
prior to such change.

 

22

--------------------------------------------------------------------------------


 

1.3                               Other Definitional Provisions and Rules of
Construction.

 


A.            ANY OF THE TERMS DEFINED HEREIN MAY, UNLESS THE CONTEXT OTHERWISE
REQUIRES, BE USED IN THE SINGULAR OR THE PLURAL, DEPENDING ON THE REFERENCE.


 


B.            REFERENCES TO “SECTIONS” AND SUBSECTIONS SHALL BE TO SECTIONS AND
SUBSECTIONS, RESPECTIVELY, OF THIS AGREEMENT UNLESS OTHERWISE SPECIFICALLY
PROVIDED.


 


C.            THE USE IN ANY OF THE LOAN DOCUMENTS OF THE WORD “INCLUDE” OR
“INCLUDING”, WHEN FOLLOWING ANY GENERAL STATEMENT, TERM OR MATTER, SHALL NOT BE
CONSTRUED TO LIMIT SUCH STATEMENT, TERM OR MATTER TO THE SPECIFIC ITEMS OR
MATTERS SET FORTH IMMEDIATELY FOLLOWING SUCH WORD OR TO SIMILAR ITEMS OR
MATTERS, WHETHER OR NOT NONLIMITING LANGUAGE (SUCH AS “WITHOUT LIMITATION” OR
“BUT NOT LIMITED TO” OR WORDS OF SIMILAR IMPORT) IS USED WITH REFERENCE THERETO,
BUT RATHER SHALL BE DEEMED TO REFER TO ALL OTHER ITEMS OR MATTERS THAT FALL
WITHIN THE BROADEST POSSIBLE SCOPE OF SUCH GENERAL STATEMENT, TERM OR MATTER.


 


D.            WHENEVER THE TERM “WHOLLY-OWNED” IS USED WITH RESPECT TO A
SUBSIDIARY OF A PERSON, SUCH TERM MEANS THAT ALL OF THE CAPITAL STOCK (OTHER
THAN DIRECTORS’ QUALIFYING SHARES) OF SUCH SUBSIDIARY IS OWNED, DIRECTLY OR
INDIRECTLY, BY SUCH PERSON.


 


SECTION 2.                            AMOUNT AND TERMS OF COMMITMENTS AND LOANS

 

2.1                               Commitment; Making of Loans; Letters of
Credit.

 


A.            COMMITMENTS.


 

(I)            DURING THE COMMITMENT PERIOD, SUBJECT TO THE TERMS AND CONDITIONS
OF THIS AGREEMENT AND IN RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES OF THE
CREDIT PARTIES HEREIN SET FORTH, EACH LENDER SEVERALLY AGREES TO MAKE LOANS
(INCLUDING, WITH RESPECT TO ALTERNATIVE CURRENCY LOANS, THROUGH ANY AFFILIATE OF
SUCH LENDER) (I) DENOMINATED IN DOLLARS TO THE BORROWER, (II) DENOMINATED IN
CANADIAN DOLLARS TO THE CANADIAN SUBSIDIARY, (III) DENOMINATED IN EUROS TO THE
IRISH SUBSIDIARY, (IV) DENOMINATED IN DOLLARS TO THE BAHAMIAN SUBSIDIARY OR
(V) DENOMINATED IN THE APPLICABLE ALTERNATIVE CURRENCY DESIGNATED BY ANY OTHER
SUBSIDIARY BORROWER, IN AN AGGREGATE AMOUNT UP TO BUT NOT EXCEEDING SUCH
LENDER’S COMMITMENT AS SET FORTH OPPOSITE ITS NAME ON SCHEDULE 2.1A ANNEXED
HERETO; PROVIDED THAT AFTER GIVING EFFECT TO THE MAKING OF ANY LOANS, (I) THE
TOTAL UTILIZATION OF COMMITMENTS SHALL NOT EXCEED THE COMMITMENTS AND (II) THE
AGGREGATE DOLLAR AMOUNT OF ALL ALTERNATIVE CURRENCY LOANS SHALL NOT EXCEED THE
ALTERNATIVE CURRENCY SUBLIMIT.

 

(II)           EACH LENDER’S COMMITMENT SHALL EXPIRE ON THE MATURITY DATE
APPLICABLE TO SUCH LENDER AND ALL LOANS AND ALL OTHER AMOUNTS OWED HEREUNDER
WITH RESPECT TO THE LOANS AND THE COMMITMENT OF SUCH LENDER SHALL BE PAID IN
FULL NO LATER THAN SUCH DATE.  AMOUNTS BORROWED PURSUANT TO THIS SECTION 2.1A
MAY BE REPAID AND REBORROWED DURING THE COMMITMENT PERIOD.

 

23

--------------------------------------------------------------------------------


 


B.            BORROWING MECHANICS.


 

(I)            EXCEPT PURSUANT TO 2.2D, EACH BORROWING SHALL AT ALL TIMES BE IN
MINIMUM AMOUNT OF $5,000,000 OR HIGHER INTEGRAL MULTIPLES OF 1,000,000 UNITS OF
THE APPLICABLE CURRENCY.

 

(II)           WHENEVER ANY CREDIT PARTY DESIRES THAT THE LENDERS MAKE LOANS,
SUCH CREDIT PARTY SHALL DELIVER TO ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS
A FULLY EXECUTED AND DELIVERED NOTICE OF BORROWING (A) IN THE CASE OF LIBOR RATE
LOANS DENOMINATED IN DOLLARS, NOT LATER THAN 11:00 A.M. (NEW YORK CITY TIME), AT
LEAST THREE (3) BUSINESS DAYS IN ADVANCE OF THE PROPOSED CREDIT DATE; (B) IN THE
CASE OF LIBOR RATE LOANS DENOMINATED IN AN ALTERNATIVE CURRENCY, NOT LATER THAN
11:00 A.M. (NEW YORK CITY TIME), AT LEAST FOUR (4) BUSINESS DAYS IN ADVANCE OF
THE PROPOSED CREDIT DATE; OR (C) IN THE CASE OF BASE RATE LOANS, NOT LATER THAN
11:00 A.M. (NEW YORK CITY TIME), ON THE PROPOSED CREDIT DATE.  EXCEPT AS
OTHERWISE PROVIDED HEREIN, A NOTICE OF BORROWING FOR LIBOR RATE LOANS SHALL BE
IRREVOCABLE ON AND AFTER THE RELATED INTEREST RATE DETERMINATION DATE, AND THE
APPLICABLE CREDIT PARTY SHALL BE BOUND TO BORROW SUCH LOANS IN ACCORDANCE
THEREWITH.  EACH NOTICE OF BORROWING SHALL SPECIFY THE FOLLOWING INFORMATION:

 

(A)           THE CURRENCY;

 

(B)           THE AGGREGATE AMOUNT (IN THE APPLICABLE CURRENCY) OF SUCH LOANS;

 

(C)           THE CREDIT DATE OF SUCH LOANS, WHICH SHALL BE A BUSINESS DAY;

 

(D)           WHETHER SUCH LOANS ARE TO BE BASE RATE LOANS OR LIBOR RATE LOANS;

 

(E)           IN THE CASE OF LIBOR RATE LOANS, THE INITIAL INTEREST PERIOD TO BE
APPLICABLE THERETO; AND

 

(F)            THE LOCATION AND NUMBER OF THE CREDIT PARTY’S ACCOUNT, AS
APPLICABLE, TO WHICH FUNDS ARE TO BE DISBURSED.

 

(III)          NOTICE OF RECEIPT OF EACH NOTICE OF BORROWING, TOGETHER WITH THE
AMOUNT OF EACH LENDER’S PRO RATA SHARE THEREOF, IF ANY, TOGETHER WITH THE
APPLICABLE INTEREST RATE, SHALL BE PROVIDED BY THE ADMINISTRATIVE AGENT TO EACH
APPLICABLE LENDER BY FACSIMILE WITH REASONABLE PROMPTNESS, BUT (PROVIDED THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH NOTICE BY 11:00 A.M. (NEW YORK
CITY TIME)) NOT LATER THAN 2:00 P.M. (NEW YORK CITY TIME) ON THE SAME DAY AS THE
ADMINISTRATIVE AGENT’S RECEIPT OF SUCH NOTICE OF BORROWING FROM THE APPLICABLE
CREDIT PARTY.

 

(IV)          EACH LENDER (OR, IF APPROPRIATE, WITH RESPECT TO ALTERNATIVE
CURRENCY LOANS, AN AFFILIATE OF SUCH LENDER) SHALL MAKE THE AMOUNT OF ITS LOAN
AVAILABLE TO THE ADMINISTRATIVE AGENT ON THE APPLICABLE CREDIT DATE BY WIRE
TRANSFER:

 

(A)           IF SUCH LOAN IS TO BE MADE IN DOLLARS, NOT LATER THAN 12:00 P.M.
(NEW YORK CITY TIME), IN SAME DAY FUNDS IN DOLLARS AT THE FUNDING AND PAYMENT
OFFICE; OR

 

(B)           IF SUCH LOAN IS TO BE MADE IN AN ALTERNATIVE CURRENCY, NOT LATER
THAN 12:00 P.M. (LONDON, ENGLAND TIME), IN SUCH ALTERNATIVE CURRENCY (IN SUCH
FUNDS AS MAY THEN BE CUSTOMARY FOR THE SETTLEMENT OF INTERNATIONAL TRANSACTIONS
IN SUCH ALTERNATIVE CURRENCY) AT THE FUNDING AND PAYMENT OFFICE.

 

24

--------------------------------------------------------------------------------


 

(V)           EXCEPT AS PROVIDED HEREIN, UPON SATISFACTION OR WAIVER OF THE
CONDITIONS PRECEDENT SPECIFIED IN SECTION 3.1 AND SECTION 3.2, THE
ADMINISTRATIVE AGENT SHALL MAKE THE PROCEEDS OF SUCH LOANS AVAILABLE TO THE
APPLICABLE CREDIT PARTY ON THE APPLICABLE CREDIT DATE BY CAUSING AN AMOUNT OF
SAME DAY FUNDS IN THE APPLICABLE CURRENCY EQUAL TO THE PROCEEDS OF ALL SUCH
LOANS RECEIVED BY THE ADMINISTRATIVE AGENT FROM THE LENDERS TO BE CREDITED TO
THE ACCOUNT OF THE APPLICABLE CREDIT PARTY AT THE FUNDING AND PAYMENT OFFICE OR
SUCH OTHER ACCOUNT AS MAY BE DESIGNATED IN WRITING TO THE ADMINISTRATIVE AGENT
BY THE CREDIT PARTIES.

 

2.2                               Issuance of Letters of Credit and Purchase of
Participations Therein.

 


A.            LETTERS OF CREDIT.  DURING THE COMMITMENT PERIOD, SUBJECT TO THE
TERMS AND CONDITIONS HEREOF, THE ISSUING BANK AGREES TO ISSUE LETTERS OF CREDIT
FOR THE ACCOUNT OF THE BORROWER IN THE AGGREGATE AMOUNT UP TO BUT NOT EXCEEDING
THE LETTER OF CREDIT SUBLIMIT; PROVIDED (I) EACH LETTER OF CREDIT SHALL BE
DENOMINATED IN DOLLARS; (II) THE STATED AMOUNT OF EACH LETTER OF CREDIT SHALL
NOT BE LESS THAN $5,000,000 OR SUCH LESSER AMOUNT AS IS ACCEPTABLE TO THE
ISSUING BANK; (III) AFTER GIVING EFFECT TO SUCH ISSUANCE, IN NO EVENT SHALL THE
TOTAL UTILIZATION OF COMMITMENTS EXCEED THE COMMITMENTS THEN IN EFFECT;
(IV) AFTER GIVING EFFECT TO SUCH ISSUANCE, IN NO EVENT SHALL THE LETTER OF
CREDIT USAGE EXCEED THE LETTER OF CREDIT SUBLIMIT THEN IN EFFECT; (V) IN NO
EVENT SHALL ANY STANDBY LETTER OF CREDIT HAVE AN EXPIRATION DATE LATER THAN THE
EARLIER OF (1) FIVE BUSINESS DAYS PRIOR TO THE MATURITY DATE AND (2) THE DATE
WHICH IS ONE YEAR FROM THE DATE OF ISSUANCE OF SUCH STANDBY LETTER OF CREDIT;
AND (VI) IN NO EVENT SHALL ANY COMMERCIAL LETTER OF CREDIT (X) HAVE AN
EXPIRATION DATE LATER THAN THE EARLIER OF (1) FIVE BUSINESS DAYS BEFORE THE
MATURITY DATE AND (2) THE DATE WHICH IS 180 DAYS FROM THE DATE OF ISSUANCE OF
SUCH COMMERCIAL LETTER OF CREDIT OR (Y) BE ISSUED IF SUCH COMMERCIAL LETTER OF
CREDIT IS OTHERWISE UNACCEPTABLE TO THE ISSUING BANK IN ITS REASONABLE
DISCRETION.  SUBJECT TO THE FOREGOING, THE ISSUING BANK MAY AGREE THAT A STANDBY
LETTER OF CREDIT WILL AUTOMATICALLY BE EXTENDED FOR ONE OR MORE SUCCESSIVE
PERIODS NOT TO EXCEED ONE YEAR EACH, UNLESS THE ISSUING BANK ELECTS NOT TO
EXTEND FOR ANY SUCH ADDITIONAL PERIOD; PROVIDED THE ISSUING BANK SHALL NOT
EXTEND ANY SUCH LETTER OF CREDIT IF IT HAS RECEIVED WRITTEN NOTICE THAT AN EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING AT THE TIME THE ISSUING BANK MUST
ELECT TO ALLOW SUCH EXTENSION; PROVIDED FURTHER IN THE EVENT A FUNDING DEFAULT
EXISTS, THE ISSUING BANK SHALL NOT BE REQUIRED TO ISSUE ANY LETTER OF CREDIT
UNLESS THE ISSUING BANK HAS ENTERED INTO ARRANGEMENTS SATISFACTORY TO IT AND THE
BORROWER TO ELIMINATE THE ISSUING BANK’S RISK WITH RESPECT TO THE PARTICIPATION
IN LETTERS OF CREDIT OF THE DEFAULTING LENDER, INCLUDING BY CASH COLLATERALIZING
SUCH DEFAULTING LENDER’S PRO RATA SHARE OF THE LETTER OF CREDIT USAGE.


 


B.            NOTICE OF ISSUANCE.  EACH LETTER OF CREDIT SHALL BE ISSUED UPON
NOTICE, GIVEN NOT LATER THAN 11:00 A.M. (NEW YORK CITY TIME) ON THE FIFTH
BUSINESS DAY PRIOR TO THE DATE OF THE PROPOSED ISSUANCE OF SUCH LETTER OF CREDIT
(OR ON SUCH SHORTER NOTICE AS THE ISSUING BANK MAY AGREE), BY THE BORROWER TO
THE ISSUING BANK, AND SUCH ISSUING BANK SHALL GIVE THE ADMINISTRATIVE AGENT,
PROMPT NOTICE THEREOF.  EACH SUCH ISSUANCE NOTICE BY THE BORROWER SHALL BE BY
FACSIMILE OR TELEPHONE, CONFIRMED IMMEDIATELY IN WRITING, SPECIFYING THEREIN THE
REQUESTED (A) DATE OF SUCH ISSUANCE (WHICH SHALL BE A BUSINESS DAY),
(B) AVAILABLE AMOUNT OF SUCH LETTER OF CREDIT, (C) EXPIRATION DATE OF SUCH
LETTER OF CREDIT, (D) NAME AND ADDRESS OF THE BENEFICIARY OF SUCH LETTER OF
CREDIT AND (E) FORM OF SUCH LETTER OF CREDIT.  SUCH LETTER OF CREDIT SHALL BE
ISSUED PURSUANT TO SUCH APPLICATION AND AGREEMENT FOR LETTER OF CREDIT AS THE
ISSUING BANK AND THE BORROWER SHALL AGREE FOR USE IN CONNECTION WITH SUCH
REQUESTED LETTER OF CREDIT (A “LETTER OF

 

25

--------------------------------------------------------------------------------


 


CREDIT AGREEMENT”).  IF THE REQUESTED FORM OF SUCH LETTER OF CREDIT IS
ACCEPTABLE TO THE ISSUING BANK IN ITS REASONABLE DISCRETION (IT BEING UNDERSTOOD
THAT ANY SUCH FORM SHALL HAVE ONLY EXPLICIT DOCUMENTARY CONDITIONS TO DRAW AND
SHALL NOT INCLUDE DISCRETIONARY CONDITIONS), THE ISSUING BANK WILL, UNLESS ANY
LENDER GIVES PRIOR NOTICE TO THE ISSUING BANK OR THE ADMINISTRATIVE AGENT THAT
THE APPLICABLE CONDITIONS OF SECTION 3.2 WOULD NOT BE SATISFIED AT THE TIME OF
SUCH ISSUANCE, UPON FULFILLMENT OF THE APPLICABLE CONDITIONS SET FORTH IN
SECTION 3.2, MAKE SUCH LETTER OF CREDIT AVAILABLE TO THE BORROWER AT ITS OFFICE
REFERRED TO IN SECTION 9.8 OR AS OTHERWISE AGREED WITH THE BORROWER IN
CONNECTION WITH SUCH ISSUANCE.  IN THE EVENT AND TO THE EXTENT THAT THE
PROVISIONS OF ANY LETTER OF CREDIT AGREEMENT SHALL CONFLICT WITH THIS AGREEMENT,
THE PROVISIONS OF THIS AGREEMENT SHALL GOVERN.


 


C.            RESPONSIBILITY OF THE ISSUING BANK WITH RESPECT TO REQUESTS FOR
DRAWINGS AND PAYMENTS.  IN DETERMINING WHETHER TO HONOR ANY DRAWING UNDER ANY
LETTER OF CREDIT BY THE BENEFICIARY THEREOF, THE ISSUING BANK SHALL BE
RESPONSIBLE ONLY TO EXAMINE THE DOCUMENTS DELIVERED UNDER SUCH LETTER OF CREDIT
WITH REASONABLE CARE SO AS TO ASCERTAIN WHETHER THEY APPEAR ON THEIR FACE TO BE
IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF SUCH LETTER OF CREDIT.  AS
BETWEEN THE BORROWER AND THE ISSUING BANK, THE BORROWER ASSUMES ALL RISKS OF THE
ACTS AND OMISSIONS OF, OR MISUSE OF THE LETTERS OF CREDIT ISSUED BY THE ISSUING
BANK, BY THE RESPECTIVE BENEFICIARIES OF SUCH LETTERS OF CREDIT.  IN FURTHERANCE
AND NOT IN LIMITATION OF THE FOREGOING, THE ISSUING BANK SHALL NOT BE
RESPONSIBLE FOR:  (I) THE FORM, VALIDITY, SUFFICIENCY, ACCURACY, GENUINENESS OR
LEGAL EFFECT OF ANY DOCUMENT SUBMITTED BY ANY PARTY IN CONNECTION WITH THE
APPLICATION FOR AND ISSUANCE OF ANY SUCH LETTER OF CREDIT, EVEN IF IT SHOULD IN
FACT PROVE TO BE IN ANY OR ALL RESPECTS INVALID, INSUFFICIENT, INACCURATE,
FRAUDULENT OR FORGED; (II) THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT
TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN ANY SUCH LETTER OF
CREDIT OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN
PART, WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON; (III) FAILURE
OF THE BENEFICIARY OF ANY SUCH LETTER OF CREDIT TO COMPLY FULLY WITH ANY
CONDITIONS REQUIRED IN ORDER TO DRAW UPON SUCH LETTER OF CREDIT; (IV) ERRORS,
OMISSIONS, INTERRUPTIONS OR DELAYS IN TRANSMISSION OR DELIVERY OF ANY MESSAGES,
BY MAIL, CABLE, TELEGRAPH, TELEX OR OTHERWISE, WHETHER OR NOT THEY BE IN CIPHER;
(V) ERRORS IN INTERPRETATION OF TECHNICAL TERMS; (VI) ANY LOSS OR DELAY IN THE
TRANSMISSION OR OTHERWISE OF ANY DOCUMENT REQUIRED IN ORDER TO MAKE A DRAWING
UNDER ANY SUCH LETTER OF CREDIT OR OF THE PROCEEDS THEREOF; (VII) THE
MISAPPLICATION BY THE BENEFICIARY OF ANY SUCH LETTER OF CREDIT OF THE PROCEEDS
OF ANY DRAWING UNDER SUCH LETTER OF CREDIT; OR (VIII) ANY CONSEQUENCES ARISING
FROM CAUSES BEYOND THE CONTROL OF THE ISSUING BANK, INCLUDING ANY GOVERNMENTAL
ACTS; NONE OF THE ABOVE SHALL AFFECT OR IMPAIR, OR PREVENT THE VESTING OF, ANY
OF THE ISSUING BANK’S RIGHTS OR POWERS HEREUNDER.  WITHOUT LIMITING THE
FOREGOING AND IN FURTHERANCE THEREOF, ANY ACTION TAKEN OR OMITTED BY THE ISSUING
BANK UNDER OR IN CONNECTION WITH THE LETTERS OF CREDIT OR ANY DOCUMENTS AND
CERTIFICATES DELIVERED THEREUNDER, IF TAKEN OR OMITTED IN GOOD FAITH, SHALL NOT
GIVE RISE TO ANY LIABILITY ON THE PART OF THE ISSUING BANK TO THE BORROWER. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 2.2C, THE
BORROWER SHALL RETAIN ANY AND ALL RIGHTS IT MAY HAVE AGAINST THE ISSUING BANK
FOR ANY LIABILITY ARISING OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
THE ISSUING BANK.


 


D.            REIMBURSEMENT BY THE BORROWER OF AMOUNTS DRAWN OR PAID UNDER
LETTERS OF CREDIT.  IN THE EVENT THE ISSUING BANK HAS DETERMINED TO HONOR A
DRAWING UNDER A LETTER OF CREDIT, IT SHALL IMMEDIATELY NOTIFY THE BORROWER AND
THE ADMINISTRATIVE AGENT, AND THE BORROWER SHALL REIMBURSE THE ISSUING BANK ON
OR BEFORE THE BUSINESS DAY IMMEDIATELY FOLLOWING THE DATE

 

26

--------------------------------------------------------------------------------


 


ON WHICH SUCH DRAWING IS HONORED (THE “REIMBURSEMENT DATE”) IN AN AMOUNT IN
DOLLARS AND IN SAME DAY FUNDS EQUAL TO THE AMOUNT OF SUCH HONORED DRAWING;
PROVIDED, ANYTHING CONTAINED HEREIN TO THE CONTRARY NOTWITHSTANDING, (I) UNLESS
THE BORROWER SHALL HAVE NOTIFIED THE ADMINISTRATIVE AGENT AND THE ISSUING BANK
PRIOR TO 10:00 A.M. (NEW YORK CITY TIME) ON THE DATE SUCH DRAWING IS HONORED
THAT THE BORROWER INTENDS TO REIMBURSE THE ISSUING BANK FOR THE AMOUNT OF SUCH
HONORED DRAWING WITH FUNDS OTHER THAN THE PROCEEDS OF LOANS, THE BORROWER SHALL
BE DEEMED TO HAVE GIVEN A TIMELY NOTICE OF BORROWING TO THE ADMINISTRATIVE AGENT
REQUESTING THE LENDERS TO MAKE BASE RATE LOANS ON THE REIMBURSEMENT DATE IN AN
AMOUNT IN DOLLARS EQUAL TO THE AMOUNT OF SUCH HONORED DRAWING, AND (II) SUBJECT
TO SATISFACTION OR WAIVER OF THE APPLICABLE CONDITIONS SPECIFIED IN SECTION 3.2,
THE LENDERS SHALL, ON THE REIMBURSEMENT DATE, MAKE BASE RATE LOANS IN THE AMOUNT
OF SUCH HONORED DRAWING, THE PROCEEDS OF WHICH SHALL BE APPLIED DIRECTLY BY THE
ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING BANK FOR THE AMOUNT OF SUCH
HONORED DRAWING; AND PROVIDED FURTHER, IF FOR ANY REASON PROCEEDS OF LOANS ARE
NOT RECEIVED BY THE ISSUING BANK ON THE REIMBURSEMENT DATE IN AN AMOUNT EQUAL TO
THE AMOUNT OF SUCH HONORED DRAWING, THE BORROWER SHALL REIMBURSE THE ISSUING
BANK, ON DEMAND, IN AN AMOUNT IN SAME DAY FUNDS EQUAL TO THE EXCESS OF THE
AMOUNT OF SUCH HONORED DRAWING OVER THE AGGREGATE AMOUNT OF SUCH LOANS, IF ANY,
WHICH ARE SO RECEIVED.  NOTHING IN THIS SECTION 2.2D SHALL BE DEEMED TO RELIEVE
ANY LENDER FROM ITS OBLIGATION TO MAKE LOANS ON THE TERMS AND CONDITIONS SET
FORTH HEREIN, AND THE BORROWER SHALL RETAIN ANY AND ALL RIGHTS IT MAY HAVE
AGAINST ANY LENDER RESULTING FROM THE FAILURE OF SUCH LENDER TO MAKE SUCH LOANS
UNDER THIS SECTION 2.2D.


 


E.             LENDERS’ PURCHASE OF PARTICIPATIONS IN LETTERS OF CREDIT. 
IMMEDIATELY UPON THE ISSUANCE OF EACH LETTER OF CREDIT, EACH LENDER HAVING A
COMMITMENT SHALL BE DEEMED TO HAVE PURCHASED, AND HEREBY AGREES TO IRREVOCABLY
PURCHASE, FROM THE ISSUING BANK A PARTICIPATION IN SUCH LETTER OF CREDIT AND ANY
DRAWINGS HONORED THEREUNDER IN AN AMOUNT EQUAL TO SUCH LENDER’S PRO RATA SHARE
(WITH RESPECT TO THE COMMITMENTS) OF THE MAXIMUM AMOUNT WHICH IS OR AT ANY TIME
MAY BECOME AVAILABLE TO BE DRAWN THEREUNDER.  IN THE EVENT THAT THE BORROWER
SHALL FAIL FOR ANY REASON TO REIMBURSE THE ISSUING BANK AS PROVIDED IN
SECTION 2.2D, THE ISSUING BANK SHALL PROMPTLY NOTIFY EACH LENDER OF THE
UNREIMBURSED AMOUNT OF SUCH HONORED DRAWING AND OF SUCH LENDER’S RESPECTIVE
PARTICIPATION THEREIN BASED ON SUCH LENDER’S PRO RATA SHARE OF THE COMMITMENTS. 
EACH LENDER SHALL MAKE AVAILABLE TO THE ISSUING BANK AN AMOUNT EQUAL TO ITS
RESPECTIVE PARTICIPATION, IN DOLLARS AND IN SAME DAY FUNDS, AT THE OFFICE OF THE
ISSUING BANK SPECIFIED IN SUCH NOTICE, NOT LATER THAN 12:00 P.M. (NEW YORK CITY
TIME) ON THE FIRST BUSINESS DAY (UNDER THE LAWS OF THE JURISDICTION IN WHICH
SUCH OFFICE OF THE ISSUING BANK IS LOCATED) AFTER THE DATE NOTIFIED BY THE
ISSUING BANK.  IN THE EVENT THAT ANY LENDER FAILS TO MAKE AVAILABLE TO THE
ISSUING BANK ON SUCH BUSINESS DAY THE AMOUNT OF SUCH LENDER’S PARTICIPATION IN
SUCH LETTER OF CREDIT AS PROVIDED IN THIS SECTION 2.2E, THE ISSUING BANK SHALL
BE ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM SUCH LENDER TOGETHER WITH
INTEREST THEREON FOR THREE BUSINESS DAYS AT THE RATE CUSTOMARILY USED BY THE
ISSUING BANK FOR THE CORRECTION OF ERRORS AMONG BANKS AND THEREAFTER AT THE BASE
RATE.  NOTHING IN THIS SECTION 2.2E SHALL BE DEEMED TO PREJUDICE THE RIGHT OF
ANY LENDER TO RECOVER FROM THE ISSUING BANK ANY AMOUNTS MADE AVAILABLE BY SUCH
LENDER TO THE ISSUING BANK PURSUANT TO THIS SECTION 2.2E IN THE EVENT THAT IT IS
DETERMINED THAT THE PAYMENT WITH RESPECT TO A LETTER OF CREDIT IN RESPECT OF
WHICH PAYMENT WAS MADE BY SUCH LENDER CONSTITUTED GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT ON THE PART OF THE ISSUING BANK.  IN THE EVENT THE ISSUING BANK SHALL
HAVE BEEN REIMBURSED BY OTHER LENDERS PURSUANT TO THIS SECTION 2.2E FOR ALL OR
ANY PORTION OF ANY DRAWING HONORED BY THE ISSUING BANK UNDER A LETTER OF CREDIT,
THE ISSUING BANK SHALL DISTRIBUTE TO EACH LENDER WHICH HAS PAID ALL AMOUNTS
PAYABLE BY IT UNDER THIS SECTION 2.2E

 

27

--------------------------------------------------------------------------------


 


WITH RESPECT TO SUCH HONORED DRAWING SUCH LENDER’S PRO RATA SHARE OF ALL
PAYMENTS SUBSEQUENTLY RECEIVED BY THE ISSUING BANK FROM THE BORROWER IN
REIMBURSEMENT OF SUCH HONORED DRAWING WHEN SUCH PAYMENTS ARE RECEIVED.  ANY SUCH
DISTRIBUTION SHALL BE MADE TO A LENDER AT ITS NOTICE ADDRESS SET FORTH ON THE
SIGNATURE PAGES HERETO OR AT SUCH OTHER ADDRESS AS SUCH LENDER MAY REQUEST.


 


F.             OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF THE BORROWER TO
REIMBURSE THE ISSUING BANK FOR DRAWINGS HONORED UNDER THE LETTERS OF CREDIT
ISSUED BY IT AND TO REPAY ANY LOANS MADE BY LENDERS PURSUANT TO SECTION 2.2D AND
THE OBLIGATIONS OF LENDERS UNDER SECTION 2.2E SHALL BE UNCONDITIONAL AND
IRREVOCABLE AND SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS HEREOF UNDER
ALL CIRCUMSTANCES INCLUDING ANY OF THE FOLLOWING CIRCUMSTANCES:  (I) ANY LACK OF
VALIDITY OR ENFORCEABILITY OF ANY LETTER OF CREDIT; (II) THE EXISTENCE OF ANY
CLAIM, SET OFF, DEFENSE OR OTHER RIGHT WHICH THE BORROWER OR ANY LENDER MAY HAVE
AT ANY TIME AGAINST A BENEFICIARY OR ANY TRANSFEREE OF ANY LETTER OF CREDIT (OR
ANY PERSONS FOR WHOM ANY SUCH TRANSFEREE MAY BE ACTING), THE ISSUING BANK, ANY
LENDER OR ANY OTHER PERSON OR, IN THE CASE OF A LENDER, AGAINST THE BORROWER,
WHETHER IN CONNECTION HEREWITH, THE TRANSACTIONS CONTEMPLATED HEREIN OR ANY
UNRELATED TRANSACTION (INCLUDING ANY UNDERLYING TRANSACTION BETWEEN THE BORROWER
OR ONE OF ITS SUBSIDIARIES AND THE BENEFICIARY FOR WHICH ANY LETTER OF CREDIT
WAS PROCURED); (III) ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER ANY LETTER OF
CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN ANY RESPECT
OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT; (IV) PAYMENT
BY THE ISSUING BANK UNDER ANY LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT
OR OTHER DOCUMENT WHICH DOES NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT; (V) THE OCCURRENCE OF ANY MATERIAL ADVERSE EFFECT; (VI) ANY BREACH
HEREOF OR ANY OTHER LOAN DOCUMENT BY ANY PARTY THERETO; (VII) ANY OTHER
CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE
FOREGOING; OR (VIII) THE FACT THAT AN EVENT OF DEFAULT OR A POTENTIAL EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING; PROVIDED, IN EACH CASE, THAT
PAYMENT BY THE ISSUING BANK UNDER THE APPLICABLE LETTER OF CREDIT SHALL NOT HAVE
CONSTITUTED GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ISSUING BANK UNDER THE
CIRCUMSTANCES IN QUESTION.


 


G.            INDEMNIFICATION.  WITHOUT DUPLICATION OF ANY OBLIGATION OF THE
BORROWER UNDER SECTION 9.2 OR 9.3, IN ADDITION TO AMOUNTS PAYABLE AS PROVIDED
THEREIN, THE BORROWER HEREBY AGREES TO PROTECT, INDEMNIFY, PAY AND SAVE HARMLESS
THE ISSUING BANK FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, LIABILITIES,
DAMAGES, LOSSES, COSTS, CHARGES AND EXPENSES (INCLUDING REASONABLE FEES,
EXPENSES AND DISBURSEMENTS OF COUNSEL AND, WITHOUT DUPLICATION, ALLOCATED COSTS
OF INTERNAL COUNSEL) WHICH THE ISSUING BANK MAY INCUR OR BE SUBJECT TO AS A
CONSEQUENCE, DIRECT OR INDIRECT, OF (I) THE ISSUANCE OF ANY LETTER OF CREDIT BY
THE ISSUING BANK, OTHER THAN AS A RESULT OF (1) THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE ISSUING BANK OR (2) THE WRONGFUL DISHONOR BY THE ISSUING BANK
OF A PROPER DEMAND FOR PAYMENT MADE UNDER ANY LETTER OF CREDIT ISSUED BY IT, OR
(II) THE FAILURE OF THE ISSUING BANK TO HONOR A DRAWING UNDER ANY SUCH LETTER OF
CREDIT AS A RESULT OF ANY GOVERNMENTAL ACT.


 

2.3                               Pro Rata Shares; Availability of Funds; UCP.

 


A.            PRO RATA SHARES.  ALL LOANS SHALL BE MADE, AND ALL PARTICIPATIONS
PURCHASED, BY THE LENDERS (OR, IF APPLICABLE, BY THEIR AFFILIATES)
SIMULTANEOUSLY AND PROPORTIONATELY TO THEIR RESPECTIVE PRO RATA SHARES
(DETERMINED AS OF THE DATE OF SUCH LOANS OR SUCH PURCHASES, AS THE CASE MAY BE),
IT BEING UNDERSTOOD THAT NO LENDER SHALL BE RESPONSIBLE FOR ANY DEFAULT BY ANY

 

28

--------------------------------------------------------------------------------


 


OTHER LENDER IN SUCH OTHER LENDER’S OBLIGATION TO MAKE A LOAN REQUESTED
HEREUNDER OR PURCHASE A PARTICIPATION REQUIRED HEREBY NOR SHALL ANY COMMITMENT
OF ANY LENDER BE INCREASED OR DECREASED AS A RESULT OF A DEFAULT BY ANY OTHER
LENDER IN SUCH OTHER LENDER’S OBLIGATION TO MAKE A LOAN REQUESTED HEREUNDER OR
PURCHASE A PARTICIPATION REQUIRED HEREBY.  EACH LENDER ACKNOWLEDGES AND AGREES
THAT ITS PARTICIPATION IN EACH LETTER OF CREDIT WILL BE AUTOMATICALLY ADJUSTED
TO REFLECT SUCH LENDER’S PRO RATA SHARE OF EACH LETTER OF CREDIT AT EACH TIME
SUCH LENDER’S COMMITMENT IS INCREASED PURSUANT TO SECTION 2.14, REDUCED ON A
DATE PRIOR TO THE DATE TO WHICH THE MATURITY DATE MAY HAVE BEEN EXTENDED
PURSUANT TO SECTION 2.15, AMENDED PURSUANT TO AN ASSIGNMENT IN ACCORDANCE WITH
SECTION 9.1 OR OTHERWISE CHANGED PURSUANT TO THIS AGREEMENT.


 


B.            AVAILABILITY OF FUNDS.  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
BEEN NOTIFIED BY ANY LENDER PRIOR TO THE APPLICABLE CREDIT DATE THAT SUCH LENDER
DOES NOT INTEND TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT THE AMOUNT OF SUCH
LENDER’S LOAN REQUESTED ON SUCH CREDIT DATE, THE ADMINISTRATIVE AGENT MAY ASSUME
THAT SUCH LENDER HAS MADE SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT ON
SUCH CREDIT DATE AND THE ADMINISTRATIVE AGENT MAY, IN ITS SOLE DISCRETION, BUT
SHALL NOT BE OBLIGATED TO, MAKE AVAILABLE TO THE BORROWER A CORRESPONDING AMOUNT
ON SUCH CREDIT DATE.  IF SUCH CORRESPONDING AMOUNT IS NOT IN FACT MADE AVAILABLE
TO THE ADMINISTRATIVE AGENT BY SUCH LENDER OR AN AFFILIATE OF SUCH LENDER, THE
ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER SUCH CORRESPONDING AMOUNT ON
DEMAND FROM SUCH LENDER TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM SUCH
CREDIT DATE UNTIL THE DATE SUCH AMOUNT IS PAID TO THE ADMINISTRATIVE AGENT, AT
THE CUSTOMARY RATE SET BY THE ADMINISTRATIVE AGENT FOR THE CORRECTION OF ERRORS
AMONG BANKS FOR THREE BUSINESS DAYS AND THEREAFTER AT THE BASE RATE.  IF SUCH
LENDER DOES NOT PAY SUCH CORRESPONDING AMOUNT FORTHWITH UPON THE ADMINISTRATIVE
AGENT’S DEMAND THEREFOR, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE
BORROWER AND THE BORROWER SHALL IMMEDIATELY PAY SUCH CORRESPONDING AMOUNT TO THE
ADMINISTRATIVE AGENT TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM SUCH
CREDIT DATE UNTIL THE DATE SUCH AMOUNT IS PAID TO THE ADMINISTRATIVE AGENT, AT
THE RATE PAYABLE HEREUNDER FOR BASE RATE LOANS.  NOTHING IN THIS SECTION 2.3B
SHALL BE DEEMED TO RELIEVE ANY LENDER FROM ITS OBLIGATION TO FULFILL ITS
COMMITMENTS HEREUNDER OR TO PREJUDICE ANY RIGHTS THAT THE BORROWER MAY HAVE
AGAINST ANY LENDER AS A RESULT OF ANY DEFAULT BY SUCH LENDER HEREUNDER.


 


C.            UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS.  IT IS
HEREBY AGREED THAT, EXCEPT AS OTHERWISE SPECIFIED IN ANY LETTER OF CREDIT, EACH
COMMERCIAL LETTER OF CREDIT SHALL BE SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE
FOR DOCUMENTARY CREDITS AND EACH STANDBY LETTER OF CREDIT SHALL BE SUBJECT TO
THE INTERNATIONAL STANDBY PRACTICES (ISP 98).


 

2.4                               The Register; Evidence of Debt; Notes.

 


A.            REGISTER.

 

(I)            THE ADMINISTRATIVE AGENT SHALL MAINTAIN AT ITS PAYMENT AND
FUNDING OFFICE A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE
LENDERS AND THE COMMITMENT AND LOANS OF EACH LENDER FROM TIME TO TIME (THE
“REGISTER”).  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE CREDIT
PARTIES OR ANY LENDER AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.  THE ADMINISTRATIVE AGENT SHALL RECORD IN THE REGISTER
THE COMMITMENT AND THE LOANS OF EACH LENDER, AND EACH REPAYMENT OR PREPAYMENT IN
RESPECT OF THE PRINCIPAL AMOUNT OF SUCH LOANS.  ANY SUCH RECORDATION SHALL BE
PRIMA FACIE EVIDENCE OF THE

 

29

--------------------------------------------------------------------------------


 

AMOUNT OWED TO SUCH LENDER HEREUNDER; PROVIDED THAT FAILURE TO MAKE ANY SUCH
RECORDATION, OR ANY ERROR IN SUCH RECORDATION, SHALL NOT AFFECT ANY LENDER’S
COMMITMENT OR THE OBLIGATIONS IN RESPECT OF ANY LOAN.  THE CREDIT PARTIES HEREBY
DESIGNATE CITICORP TO SERVE AS THE CREDIT PARTIES’ AGENT SOLELY FOR PURPOSES OF
MAINTAINING THE REGISTER AS PROVIDED IN THIS SECTION 2.4, AND THE CREDIT PARTIES
HEREBY AGREE THAT, TO THE EXTENT CITICORP SERVES IN SUCH CAPACITY, CITICORP AND
ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND AFFILIATES SHALL CONSTITUTE
“INDEMNITEES” HEREUNDER.

 

(II)           THE CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS
SHALL DEEM AND TREAT THE PERSONS LISTED AS LENDERS IN THE REGISTER AS THE
HOLDERS AND OWNERS OF THE CORRESPONDING COMMITMENTS AND LOANS LISTED THEREIN FOR
ALL PURPOSES HEREOF, AND NO ASSIGNMENT OR TRANSFER OF ANY COMMITMENT OR LOAN
SHALL BE EFFECTIVE, IN EACH CASE UNLESS AND UNTIL AN ASSIGNMENT AGREEMENT
EFFECTING THE ASSIGNMENT OR TRANSFER THEREOF SHALL HAVE BEEN ACCEPTED BY THE
ADMINISTRATIVE AGENT AND RECORDED IN THE REGISTER AS PROVIDED IN SECTION 9.1C. 
PRIOR TO SUCH RECORDATION, ALL AMOUNTS OWED WITH RESPECT TO THE APPLICABLE
COMMITMENT OR LOAN SHALL BE OWED TO THE LENDER LISTED IN THE REGISTER AS THE
OWNER THEREOF, AND ANY REQUEST, AUTHORITY OR CONSENT OF ANY PERSON WHO, AT THE
TIME OF MAKING SUCH REQUEST OR GIVING SUCH AUTHORITY OR CONSENT, IS LISTED IN
THE REGISTER AS A LENDER SHALL BE CONCLUSIVE AND BINDING ON ANY SUBSEQUENT
HOLDER, ASSIGNEE OR TRANSFEREE OF THE CORRESPONDING COMMITMENTS OR LOANS.

 


B.            LENDERS’ EVIDENCE OF DEBT.  EACH LENDER SHALL MAINTAIN ON ITS
INTERNAL RECORDS AN ACCOUNT OR ACCOUNTS EVIDENCING THE OBLIGATIONS OF EACH
CREDIT PARTY TO SUCH LENDER, INCLUDING THE AMOUNTS OF THE LOANS MADE BY IT AND
EACH REPAYMENT AND PREPAYMENT IN RESPECT THEREOF.  ANY SUCH RECORDATION SHALL BE
CONCLUSIVE AND BINDING ON THE CREDIT PARTIES, ABSENT MANIFEST ERROR; PROVIDED
THAT THE FAILURE TO MAKE ANY SUCH RECORDATION, OR ANY ERROR IN SUCH RECORDATION,
SHALL NOT AFFECT ANY LENDER’S COMMITMENTS OR THE OBLIGATIONS OF THE CREDIT
PARTIES IN RESPECT OF ANY APPLICABLE LOANS; AND PROVIDED FURTHER, IN THE EVENT
OF ANY INCONSISTENCY BETWEEN THE REGISTER AND ANY LENDER’S RECORDS, THE
RECORDATIONS IN THE REGISTER SHALL GOVERN.


 


C.            NOTES.  IF SO REQUESTED BY ANY LENDER BY WRITTEN NOTICE TO ANY
CREDIT PARTY (WITH A COPY TO THE ADMINISTRATIVE AGENT), SUCH CREDIT PARTY SHALL
EXECUTE AND DELIVER TO SUCH LENDER, PROMPTLY AFTER SUCH CREDIT PARTY’S RECEIPT
OF SUCH NOTICE, A NOTE OR NOTES TO EVIDENCE SUCH LENDER’S LOANS.


 

2.5                               Interest on the Loans.

 


A.            RATE OF INTEREST; TYPE OF LOAN.


 

(I)            SUBJECT TO THE PROVISIONS OF SECTIONS 2.5E, 2.8 AND 2.9, EACH
LOAN SHALL BEAR INTEREST ON THE UNPAID PRINCIPAL AMOUNT THEREOF FROM THE DATE
MADE THROUGH THE MATURITY DATE (WHETHER BY ACCELERATION OR OTHERWISE) AT A RATE
EQUAL TO (A) IF A BASE RATE LOAN, THE BASE RATE PLUS THE APPLICABLE MARGIN OR
(B) IF A LIBOR RATE LOAN, THE SUM OF LIBOR PLUS THE APPLICABLE MARGIN.

 

(II)           THE BASIS FOR DETERMINING THE RATE OF INTEREST WITH RESPECT TO
ANY LOAN AND THE INTEREST PERIOD WITH RESPECT TO ANY LIBOR RATE LOAN, SHALL BE
SELECTED BY THE APPLICABLE CREDIT PARTY AND NOTIFIED TO THE ADMINISTRATIVE AGENT
AND THE LENDERS PURSUANT TO THE APPLICABLE NOTICE OF BORROWING OR
CONVERSION/CONTINUATION NOTICE, AS THE CASE MAY BE.  IF ON ANY DAY A

 

30

--------------------------------------------------------------------------------


 

LOAN IS OUTSTANDING WITH RESPECT TO WHICH A NOTICE OF BORROWING OR
CONVERSION/CONTINUATION NOTICE HAS NOT BEEN DELIVERED TO THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH THE TERMS HEREOF SPECIFYING THE APPLICABLE BASIS FOR
DETERMINING THE RATE OF INTEREST, THEN FOR THAT DAY SUCH LOAN SHALL BE A BASE
RATE LOAN.

 

(III)          WITH RESPECT TO DOLLAR-DENOMINATED LOANS OR ALTERNATIVE CURRENCY
LOANS DENOMINATED IN CANADIAN DOLLARS, IN THE EVENT THE BORROWER FAILS TO
SPECIFY BASE RATE LOANS OR LIBOR RATE LOANS IN THE APPLICABLE NOTICE OF
BORROWING OR CONVERSION/CONTINUATION NOTICE, SUCH LOANS (IF OUTSTANDING AS A
LIBOR RATE LOANS) WILL BE AUTOMATICALLY CONVERTED INTO BASE RATE LOANS ON THE
LAST DAY OF THE THEN CURRENT INTEREST PERIOD FOR SUCH LOANS (OR IF OUTSTANDING
AS SBASE RATE LOANS WILL REMAIN AS, OR (IF NOT THEN OUTSTANDING) WILL BE MADE
AS, BASE RATE LOANS).  AS SOON AS PRACTICABLE AFTER 11:00 A.M. (NEW YORK CITY
TIME) ON EACH INTEREST RATE DETERMINATION DATE, THE ADMINISTRATIVE AGENT SHALL
DETERMINE (WHICH DETERMINATION SHALL, ABSENT MANIFEST ERROR, BE FINAL,
CONCLUSIVE AND BINDING UPON ALL PARTIES) THE INTEREST RATE THAT SHALL APPLY TO
THE LIBOR RATE LOANS FOR WHICH AN INTEREST RATE IS THEN BEING DETERMINED FOR THE
APPLICABLE INTEREST PERIOD AND SHALL PROMPTLY GIVE NOTICE THEREOF (IN WRITING OR
BY TELEPHONE CONFIRMED IN WRITING) TO THE APPLICABLE CREDIT PARTY AND EACH
LENDER.

 


B.            INTEREST PERIODS.  THE APPLICABLE INTEREST PERIOD (EACH AN
“INTEREST PERIOD”) OF EACH BORROWING OF LIBOR RATE LOANS SHALL BE A ONE (1), TWO
(2), THREE (3) OR SIX (6) MONTH PERIOD, AS SELECTED BY THE APPLICABLE CREDIT
PARTY IN THE APPLICABLE NOTICE OF BORROWING OR CONVERSION/CONTINUATION NOTICE,
INITIALLY COMMENCING ON THE DATE OF THE LOAN OR ANY CONVERSION/CONTINUATION
DATE, AS THE CASE MAY BE; PROVIDED THAT


 

(I)            IN THE CASE OF IMMEDIATELY SUCCESSIVE INTEREST PERIODS APPLICABLE
TO LIBOR RATE LOANS, EACH SUCCESSIVE INTEREST PERIOD SHALL COMMENCE ON THE DAY
ON WHICH THE IMMEDIATELY PRECEDING INTEREST PERIOD EXPIRES;

 

(II)           IF AN INTEREST PERIOD WOULD OTHERWISE EXPIRE ON A DAY THAT IS NOT
A BUSINESS DAY, SUCH INTEREST PERIOD SHALL EXPIRE ON THE NEXT SUCCEEDING
BUSINESS DAY; PROVIDED THAT, IF ANY INTEREST PERIOD WOULD OTHERWISE EXPIRE ON A
DAY THAT IS NOT A BUSINESS DAY BUT IS A DAY OF THE MONTH AFTER WHICH NO FURTHER
BUSINESS DAY OCCURS IN SUCH MONTH, SUCH INTEREST PERIOD SHALL EXPIRE ON THE
IMMEDIATELY PRECEDING BUSINESS DAY;

 

(III)          ANY INTEREST PERIOD THAT BEGINS ON THE LAST BUSINESS DAY OF A
CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO NUMERICALLY CORRESPONDING DAY
IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD) SHALL, SUBJECT TO
CLAUSE (IV) OF THIS SECTION 2.5B, END ON THE LAST BUSINESS DAY OF A CALENDAR
MONTH;

 

(IV)          NO INTEREST PERIOD SHALL EXTEND BEYOND THE LATEST MATURITY DATE;

 

(V)           NO MORE THAN TEN (10) INTEREST PERIODS SHALL BE OUTSTANDING AT ANY
TIME; AND

 

(VI)          IF THE APPLICABLE CREDIT PARTY FAILS TO SPECIFY AN INTEREST PERIOD
FOR ANY BORROWING OF LIBOR RATE LOANS IN THE APPLICABLE NOTICE OF BORROWING OR
CONVERSION/CONTINUATION NOTICE, SUCH CREDIT PARTY SHALL BE DEEMED TO HAVE
SELECTED AN INTEREST PERIOD OF ONE (1) MONTH.

 

31

--------------------------------------------------------------------------------


 


C.            INTEREST PAYMENTS.  ON EACH INTEREST PAYMENT DATE FOR A BORROWING,
THE APPLICABLE CREDIT PARTY SHALL PAY AN AMOUNT EQUAL TO THE AGGREGATE AMOUNT OF
INTEREST THAT HAS ACCRUED ON SUCH BORROWING SINCE THE EFFECTIVE DATE OR THE LAST
INTEREST PAYMENT DATE FOR SUCH BORROWING, AS APPLICABLE.  IN ADDITION, INTEREST
ON EACH LOAN SHALL BE PAYABLE UPON ANY PREPAYMENT OF SUCH LOAN (TO THE EXTENT
ACCRUED ON THE AMOUNT BEING PREPAID) AND AT MATURITY.


 


D.            DEFAULT RATE.  UPON THE OCCURRENCE AND DURING THE CONTINUATION OF
ANY EVENT OF DEFAULT, (I) THE CREDIT PARTIES SHALL NO LONGER HAVE THE OPTION TO
REQUEST LIBOR RATE LOANS, (II) EACH LIBOR RATE LOAN DENOMINATED IN DOLLARS SHALL
CONVERT TO A BASE RATE LOAN AT THE END OF THE INTEREST PERIOD THEN IN EFFECT FOR
SUCH LIBOR RATE LOAN, (III) UPON REQUEST OF THE REQUISITE LENDERS, THE
OUTSTANDING PRINCIPAL AMOUNTS OF ALL LIBOR RATE LOANS SHALL BEAR INTEREST
(INCLUDING POST-PETITION INTEREST IN ANY CASE OR PROCEEDING UNDER THE BANKRUPTCY
CODE) AT A RATE PER ANNUM EQUAL TO TWO PERCENT (2%) PLUS THE RATE THEN
APPLICABLE TO LIBOR RATE LOANS UNTIL THE END OF THE APPLICABLE INTEREST PERIOD
AND THEREAFTER AT A RATE EQUAL TO TWO PERCENT (2%) PLUS THE RATE THEN APPLICABLE
TO BASE RATE LOANS, AND (IV) UPON REQUEST OF THE REQUISITE LENDERS, ALL
OUTSTANDING BASE RATE LOANS AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
OTHER OBLIGATIONS ARISING HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BEAR
INTEREST (INCLUDING POST-PETITION INTEREST IN ANY CASE OR PROCEEDING UNDER THE
BANKRUPTCY CODE) AT A RATE PER ANNUM EQUAL TO TWO PERCENT (2%) PLUS THE RATE
THEN APPLICABLE TO SUCH BASE RATE LOANS OR SUCH OTHER OBLIGATIONS ARISING
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.  PAYMENT OR ACCEPTANCE OF THE
INCREASED RATES OF INTEREST PROVIDED FOR IN THIS SECTION 2.5D IS NOT A PERMITTED
ALTERNATIVE TO TIMELY PAYMENT AND SHALL NOT CONSTITUTE A WAIVER OF ANY EVENT OF
DEFAULT OR OTHERWISE PREJUDICE OR LIMIT ANY RIGHTS OR REMEDIES OF AGENTS OR
LENDERS.


 


E.             COMPUTATION OF INTEREST.


 

(I)            INTEREST PAYABLE PURSUANT TO SECTION 2.5A SHALL BE COMPUTED
(I) IN THE CASE OF BASE RATE LOANS ON THE BASIS OF A 365 DAY OR 366 DAY YEAR, AS
THE CASE MAY BE, AND (II) IN THE CASE OF LIBOR RATE LOANS, ON THE BASIS OF A 360
DAY YEAR, IN EACH CASE FOR THE ACTUAL NUMBER OF DAYS ELAPSED IN THE PERIOD
DURING WHICH IT ACCRUES.  IN COMPUTING INTEREST ON ANY LOAN, THE DATE OF THE
MAKING OF SUCH LOAN OR THE FIRST DAY OF AN INTEREST PERIOD APPLICABLE TO SUCH
LOAN OR, WITH RESPECT TO A BASE RATE LOAN BEING CONVERTED FROM A LIBOR RATE
LOAN, THE DATE OF CONVERSION OF SUCH LIBOR RATE LOAN TO SUCH BASE RATE LOAN, AS
THE CASE MAY BE, SHALL BE INCLUDED, AND THE DATE OF PAYMENT OF SUCH LOAN OR THE
EXPIRATION DATE OF AN INTEREST PERIOD APPLICABLE TO SUCH LOAN OR, WITH RESPECT
TO A BASE RATE LOAN BEING CONVERTED TO A LIBOR RATE LOAN, THE DATE OF CONVERSION
OF SUCH BASE RATE LOAN TO SUCH LIBOR RATE LOAN, AS THE CASE MAY BE, SHALL BE
EXCLUDED; PROVIDED, IF A LOAN IS REPAID ON THE SAME DAY ON WHICH IT IS MADE, ONE
DAY’S INTEREST SHALL BE PAID ON THAT LOAN.

 

(II)           FOR PURPOSES OF DISCLOSURE PURSUANT TO THE INTEREST ACT (CANADA),
R.S. 1985, C I-15, THE ANNUAL RATES OF INTEREST OR FEES TO WHICH THE RATES OF
INTEREST OR FEES PROVIDED IN THIS AGREEMENT AND EACH NOTE (AND STATED HEREIN OR
THEREIN AS APPLICABLE TO BE COMPUTED ON THE BASIS OF A 365-DAY YEAR OR ANY OTHER
PERIOD OF TIME LESS THAN A CALENDAR YEAR) ARE EQUIVALENT, AND ARE THE RATES SO
DETERMINED MULTIPLIED BY THE ACTUAL NUMBER OF DAYS IN THE APPLICABLE CALENDAR
YEAR AND DIVIDED BY 365 OR SUCH OTHER PERIOD OF TIME.

 

32

--------------------------------------------------------------------------------


 


F.             CONVERSION/CONTINUATION.


 

(I)            SUBJECT TO SECTION 2.9 AND SO LONG AS NO POTENTIAL EVENT OF
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND THEN BE CONTINUING, EACH
CREDIT PARTY SHALL HAVE THE OPTION:

 

(A)           TO CONVERT AT ANY TIME ALL OR ANY PART OF ANY BORROWING OF
DOLLAR-DENOMINATED LOANS IN AN AGGREGATE AMOUNT OF $5,000,000 OR A HIGHER
INTEGRAL MULTIPLE OF $1,000,000 FROM ONE TYPE OF LOAN TO ANOTHER TYPE OF LOAN;
PROVIDED IF ANY LIBOR RATE LOAN IS CONVERTED ON A DAY OTHER THAN THE LAST DAY OF
AN INTEREST PERIOD THEREFOR, THE APPLICABLE CREDIT PARTY SHALL PAY ALL AMOUNTS
DUE UNDER SECTION 2.8 IN CONNECTION WITH SUCH CONVERSION; OR

 

(B)           UPON THE EXPIRATION OF ANY INTEREST PERIOD APPLICABLE TO ANY
BORROWING LIBOR RATE LOANS, TO CONTINUE ALL OR ANY PORTION OF SUCH LOANS IN A
MINIMUM AMOUNT OF $5,000,000 OR A HIGHER INTEGRAL MULTIPLE OF 1,000,000 UNITS OF
THE APPLICABLE CURRENCY AS LIBOR RATE LOANS.

 

(II)           THE APPLICABLE CREDIT PARTY SHALL DELIVER A
CONVERSION/CONTINUATION NOTICE TO THE ADMINISTRATIVE AGENT NO LATER THAN
11:00 A.M. (NEW YORK CITY TIME) AT LEAST ONE BUSINESS DAY IN ADVANCE OF THE
PROPOSED CONVERSION DATE (IN THE CASE OF A CONVERSION TO BASE RATE LOANS) AND AT
LEAST THREE BUSINESS DAYS IN ADVANCE OF THE PROPOSED CONVERSION/CONTINUATION
DATE (IN THE CASE OF A CONVERSION TO, OR A CONTINUATION OF, LIBOR RATE LOANS). 
EXCEPT AS OTHERWISE PROVIDED HEREIN, A CONVERSION/CONTINUATION NOTICE FOR
CONVERSION TO, OR CONTINUATION OF, LIBOR RATE LOANS (OR TELEPHONIC NOTICE IN
LIEU THEREOF) SHALL BE IRREVOCABLE ON AND AFTER THE RELATED INTEREST RATE
DETERMINATION DATE, AND THE APPLICABLE CREDIT PARTY SHALL BE BOUND TO EFFECT A
CONVERSION OR CONTINUATION IN ACCORDANCE THEREWITH.

 


G.            LETTER OF CREDIT DRAWINGS.  THE BORROWER AGREES TO PAY TO THE
ISSUING BANK, WITH RESPECT TO DRAWINGS HONORED UNDER ANY LETTER OF CREDIT,
INTEREST ON THE AMOUNT PAID BY THE ISSUING BANK IN RESPECT OF EACH SUCH HONORED
DRAWING FROM THE DATE SUCH DRAWING IS HONORED TO BUT EXCLUDING THE DATE SUCH
AMOUNT IS REIMBURSED BY OR ON BEHALF OF THE BORROWER AT A RATE EQUAL TO (I) FOR
THE PERIOD FROM THE DATE SUCH DRAWING IS HONORED TO, BUT EXCLUDING, THE
APPLICABLE REIMBURSEMENT DATE, THE BASE RATE PLUS THE APPLICABLE MARGIN, AND
(II) THEREAFTER, THE BASE RATE PLUS THE APPLICABLE MARGIN PLUS 2%.


 


H.            COMPUTATION OF INTEREST ON REIMBURSEMENT OBLIGATIONS.  INTEREST
PAYABLE PURSUANT TO SECTION 2.5G SHALL BE COMPUTED ON THE BASIS OF A 365/366 DAY
YEAR FOR THE ACTUAL NUMBER OF DAYS ELAPSED IN THE PERIOD DURING WHICH IT
ACCRUES, AND SHALL BE PAYABLE ON DEMAND OR, IF NO DEMAND IS MADE, ON THE DATE ON
WHICH THE RELATED DRAWING UNDER A LETTER OF CREDIT IS REIMBURSED IN FULL. 
PROMPTLY UPON RECEIPT BY THE ISSUING BANK OF ANY PAYMENT OF INTEREST PURSUANT TO
SECTION 2.5G, THE ISSUING BANK SHALL DISTRIBUTE TO EACH LENDER, OUT OF THE
INTEREST RECEIVED BY THE ISSUING BANK IN RESPECT OF THE PERIOD FROM THE DATE
SUCH DRAWING IS HONORED TO, BUT EXCLUDING, THE DATE ON WHICH THE ISSUING BANK IS
REIMBURSED FOR THE AMOUNT OF SUCH DRAWING (INCLUDING ANY SUCH REIMBURSEMENT OUT
OF THE PROCEEDS OF ANY LOANS), THE AMOUNT THAT SUCH LENDER WOULD HAVE BEEN
ENTITLED TO RECEIVE IN RESPECT OF THE LETTER OF CREDIT FEE THAT WOULD HAVE BEEN
PAYABLE IN RESPECT OF SUCH LETTER OF CREDIT FOR SUCH PERIOD IF NO DRAWING HAD
BEEN HONORED UNDER SUCH LETTER OF CREDIT.  IN THE EVENT THE ISSUING BANK SHALL
HAVE BEEN REIMBURSED BY THE LENDERS FOR ALL OR ANY PORTION OF SUCH HONORED
DRAWING, THE ISSUING BANK SHALL DISTRIBUTE TO EACH LENDER WHICH HAS PAID ALL
AMOUNTS PAYABLE BY IT UNDER SECTION 2.2E WITH RESPECT TO SUCH

 

33

--------------------------------------------------------------------------------


 


HONORED DRAWING SUCH LENDER’S PRO RATA SHARE OF ANY INTEREST RECEIVED BY THE
ISSUING BANK IN RESPECT OF THAT PORTION OF SUCH HONORED DRAWING SO REIMBURSED BY
THE LENDERS FOR THE PERIOD FROM THE DATE ON WHICH THE ISSUING BANK WAS SO
REIMBURSED BY THE LENDERS TO BUT EXCLUDING THE DATE ON WHICH SUCH PORTION OF
SUCH HONORED DRAWING IS REIMBURSED BY THE BORROWER.


 


I.              ADDITIONAL INTEREST ON LIBOR RATE LOANS.  EACH CREDIT PARTY
SHALL PAY TO EACH LENDER, SO LONG AS AND TO THE EXTENT SUCH LENDER SHALL BE
REQUIRED UNDER REGULATIONS OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM TO MAINTAIN RESERVES WITH RESPECT TO LIABILITIES OR ASSETS CONSISTING OF
OR INCLUDING “EUROCURRENCY LIABILITIES” (AS SUCH TERM IS DEFINED IN REGULATION
D), ADDITIONAL INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF EACH LIBOR RATE LOAN
OF SUCH LENDER, FROM THE DATE OF SUCH LOAN UNTIL SUCH PRINCIPAL AMOUNT IS PAID
IN FULL, AT AN INTEREST RATE PER ANNUM EQUAL AT ALL TIMES TO THE REMAINDER
OBTAINED BY SUBTRACTING (A) THE LIBOR RATE FOR THE APPLICABLE INTEREST PERIOD
FOR SUCH LOAN FROM (B) THE RATE OBTAINED BY DIVIDING SUCH LIBOR RATE BY A
PERCENTAGE EQUAL TO 100% MINUS THE APPLICABLE RESERVE REQUIREMENT (EXPRESSED AS
A PERCENTAGE) OF SUCH LENDER FOR SUCH INTEREST PERIOD, PAYABLE ON EACH DATE ON
WHICH INTEREST IS PAYABLE ON SUCH LOAN.  SUCH LENDER SHALL AS SOON AS
PRACTICABLE PROVIDE NOTICE TO THE ADMINISTRATIVE AGENT AND THE BORROWER OF ANY
SUCH ADDITIONAL INTEREST ARISING IN CONNECTION WITH SUCH LOAN, WHICH NOTICE
SHALL BE CONCLUSIVE AND BINDING, ABSENT DEMONSTRABLE ERROR.


 

2.6                               Fees.

 

All fees referred to in this Section 2.6 shall be paid to the Administrative
Agent at its Funding and Payment Office and upon receipt, the Administrative
Agent shall promptly distribute to each Lender its Pro Rata Share thereof.

 

(I)            THE BORROWER AGREES TO PAY TO EACH LENDER HAVING CREDIT EXPOSURE
THE FEES LISTED BELOW.

 

(A)           FACILITY FEE:  FROM THE EFFECTIVE DATE UNTIL THE MATURITY DATE,
THE BORROWER SHALL PAY A FACILITY FEE (THE “FACILITY FEE”) TO EACH LENDER,
RATABLY IN ACCORDANCE WITH SUCH LENDER’S THEN CURRENT COMMITMENT, DETERMINED BY
REFERENCE TO THE PRICING GRID SET FORTH IN THE DEFINITION OF APPLICABLE MARGIN. 
THE FACILITY FEE SHALL BE PAID QUARTERLY IN ARREARS AND ON THE MATURITY DATE;

 

(B)           UTILIZATION FEE:  FROM THE EFFECTIVE DATE UNTIL THE MATURITY DATE,
FOR EACH DAY ON WHICH THE OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS EXCEEDS 50%
OF THE TOTAL COMMITMENTS, THE BORROWER SHALL PAY A UTILIZATION FEE (THE
“UTILIZATION FEE”) TO EACH LENDER, RATABLY IN ACCORDANCE WITH SUCH LENDER’S
OUTSTANDING LOANS DURING THE APPLICABLE PERIOD, DETERMINED BY REFERENCE TO THE
PRICING GRID SET FORTH IN THE DEFINITION OF APPLICABLE MARGIN.  THE UTILIZATION
FEE WILL BE PAID QUARTERLY IN ARREARS AND ON THE MATURITY DATE; AND

 

(C)           LETTER OF CREDIT FEE:  FROM THE EFFECTIVE DATE UNTIL THE MATURITY
DATE, THE BORROWER SHALL PAY LETTER OF CREDIT FEES TO EACH LENDER, RATABLY IN
ACCORDANCE WITH ITS THEN CURRENT COMMITMENT, EQUAL TO (1) THE APPLICABLE MARGIN
FOR LIBOR RATE LOANS, TIMES (2) THE AVERAGE AGGREGATE DAILY MAXIMUM AMOUNT
AVAILABLE TO BE DRAWN UNDER ALL LETTERS OF CREDIT (REGARDLESS OF WHETHER ANY
CONDITIONS FOR DRAWING COULD THEN BE MET AND DETERMINED AS OF THE CLOSE OF
BUSINESS ON ANY DATE OF DETERMINATION).

 

34

--------------------------------------------------------------------------------


 

(II)           THE BORROWER AGREES TO PAY DIRECTLY TO THE ISSUING BANK, FOR ITS
OWN ACCOUNT, THE FOLLOWING FEES:

 

(A)           A FRONTING FEE EQUAL TO 0.125% PER ANNUM (OR SUCH OTHER RATE AS
MAY BE AGREED TO BY THE BORROWER AND THE ISSUING BANK), TIMES THE AVERAGE
AGGREGATE DAILY MAXIMUM AMOUNT AVAILABLE TO BE DRAWN UNDER ALL LETTERS OF CREDIT
(DETERMINED AS OF THE CLOSE OF BUSINESS ON ANY DATE OF DETERMINATION); AND

 

(B)           SUCH DOCUMENTARY AND PROCESSING CHARGES FOR ANY ISSUANCE,
AMENDMENT, TRANSFER OR PAYMENT OF A LETTER OF CREDIT AS ARE IN ACCORDANCE WITH
THE ISSUING BANK’S STANDARD SCHEDULE FOR SUCH CHARGES AND AS IN EFFECT AT THE
TIME OF SUCH ISSUANCE, AMENDMENT, TRANSFER OR PAYMENT, AS THE CASE MAY BE.

 

(III)          ALL FEES REFERRED TO IN SECTION 2.6(I) AND 2.6(II)(A) SHALL BE
CALCULATED ON THE BASIS OF A 360 DAY YEAR AND THE ACTUAL NUMBER OF DAYS ELAPSED
AND SHALL BE PAYABLE QUARTERLY IN ARREARS ON MARCH 31, JUNE 30, SEPTEMBER 30 AND
DECEMBER 31 OF EACH YEAR DURING THE COMMITMENT PERIOD, COMMENCING ON THE FIRST
SUCH DATE TO OCCUR AFTER THE EFFECTIVE DATE, AND ON THE MATURITY DATE.

 

(IV)          IN ADDITION TO ANY OF THE FOREGOING FEES, THE BORROWER AGREES TO
PAY TO THE LEAD ARRANGERS AND THE AGENTS SUCH OTHER FEES IN THE AMOUNTS AND AT
THE TIMES SEPARATELY AGREED UPON IN THE FEE LETTER.

 

2.7                               Provisions Regarding Payments.

 


A.            VOLUNTARY PREPAYMENTS.


 

(I)            ANY TIME AND FROM TIME TO TIME:

 

(A)           THE BORROWER MAY PREPAY ANY BASE RATE LOANS ON ANY BUSINESS DAY IN
WHOLE OR IN PART, IN AN AGGREGATE PRINCIPAL AMOUNT OF $5,000,000 OR A HIGHER
INTEGRAL MULTIPLE OF $1,000,000; PROVIDED, THAT IF LOANS ARE MADE PURSUANT TO
SECTION 2.2D, THEN DURING THE THIRTY (30) DAYS AFTER THE MAKING OF SUCH LOANS,
THE BORROWER MAY MAKE ONE PREPAYMENT OF BASE RATE LOANS IN ANY AMOUNT SO LONG AS
AFTER GIVING EFFECT THERETO, THE AGGREGATE PRINCIPAL AMOUNT OF ALL BASE RATE
LOANS IS AN INTEGRAL MULTIPLE OF $1,000,000; AND

 

(B)           THE BORROWER MAY PREPAY ANY BORROWING OF LIBOR RATE LOANS ON ANY
BUSINESS DAY IN WHOLE OR IN PART IN AN AGGREGATE PRINCIPAL DOLLAR AMOUNT OF
$5,000,000 OR A HIGHER INTEGRAL MULTIPLE OF 1,000,000 UNITS OF THE APPLICABLE
CURRENCY.

 

(II)           ALL PREPAYMENTS SHALL BE MADE UPON PRIOR WRITTEN OR TELEPHONIC
NOTICE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. (NEW YORK
CITY TIME):

 

(a)             In the case of Base Rate Loans, on the date of such prepayment;
and

 

(b)             In the case of LIBOR Rate Loans, two (2) Business Days’ prior to
the date of such prepayment;

 

35

--------------------------------------------------------------------------------


 

and, if such notice is given by telephone, such notice shall be promptly
confirmed in writing to the Administrative Agent (and the Administrative Agent
will promptly transmit such telephonic or original notice for the Loans by
facsimile or telephone to each Lender).  Upon the giving of any such notice, the
principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein.

 


B.            VOLUNTARY COMMITMENT REDUCTIONS.


 

(I)            THE CREDIT PARTIES MAY, UPON NOT LESS THAN THREE (3) BUSINESS
DAYS’ PRIOR WRITTEN OR TELEPHONIC NOTICE CONFIRMED IN WRITING TO THE
ADMINISTRATIVE AGENT (WHICH ORIGINAL WRITTEN OR TELEPHONIC NOTICE THE
ADMINISTRATIVE AGENT WILL PROMPTLY TRANSMIT BY FACSIMILE OR TELEPHONE TO EACH
APPLICABLE LENDER), AT ANY TIME AND FROM TIME TO TIME TERMINATE IN WHOLE OR
PERMANENTLY REDUCE IN PART, WITHOUT PREMIUM OR PENALTY, THE COMMITMENTS IN AN
AMOUNT UP TO THE AMOUNT BY WHICH THE COMMITMENTS EXCEED THE TOTAL UTILIZATION OF
COMMITMENTS AT THE TIME OF SUCH PROPOSED TERMINATION OR REDUCTION; PROVIDED ANY
SUCH PARTIAL REDUCTION OF THE COMMITMENTS SHALL BE IN THE AMOUNT OF $5,000,000
OR A HIGHER INTEGRAL MULTIPLE OF $1,000,000.

 

(II)           THE CREDIT PARTIES’ NOTICE TO THE ADMINISTRATIVE AGENT SHALL
DESIGNATE THE DATE (WHICH SHALL BE A BUSINESS DAY) OF SUCH TERMINATION OR
REDUCTION AND THE AMOUNT OF ANY PARTIAL REDUCTION, AND SUCH TERMINATION OR
REDUCTION OF THE COMMITMENTS SHALL BE EFFECTIVE ON THE DATE SPECIFIED IN THE
BORROWER’S NOTICE AND SHALL REDUCE THE COMMITMENT OF EACH LENDER PROPORTIONATELY
TO ITS PRO RATA SHARE THEREOF.

 


C.            MANDATORY PREPAYMENTS.  SUBJECT TO SECTION 2.10B, THE CREDIT
PARTIES SHALL FROM TIME TO TIME PREPAY THE LOANS TO THE EXTENT NECESSARY SO THAT
THE TOTAL UTILIZATION OF COMMITMENTS SHALL NOT AT ANY TIME EXCEED THE
COMMITMENTS THEN IN EFFECT.


 


D.            APPLICATION OF PREPAYMENTS/REDUCTIONS.  UNLESS OTHERWISE SPECIFIED
BY THE APPLICABLE CREDIT PARTY IN A NOTICE OF PREPAYMENT,


 

(a) any amount to be applied pursuant to Section 2.7A or C shall be applied as
follows:

 

first, to prepay outstanding reimbursement obligations with respect to Letters
of Credit;

 

second, to prepay Loans to the full extent thereof; and

 

third, to cash collateralize Letters of Credit; and

 

(b) considering each Type of Loan being prepaid separately, any prepayment
thereof shall be applied first to Base Rate Loans to the full extent thereof
before application to LIBOR Rate Loans, in each case in a manner which minimizes
the amount of any payments required to be made by the Credit Parties pursuant to
Section 2.9C.

 


E.             GENERAL PROVISIONS REGARDING PAYMENTS.


 

(I)            MANNER AND TIME OF PAYMENT.  ALL PAYMENTS BY THE CREDIT PARTIES
OF PRINCIPAL, INTEREST, FEES AND OTHER OBLIGATIONS SHALL BE MADE IN DOLLARS OR,
WITH RESPECT TO

 

36

--------------------------------------------------------------------------------


 

ALTERNATIVE CURRENCY LOANS, IN THE RELEVANT ALTERNATIVE CURRENCY IN SAME DAY
FUNDS, WITHOUT DEFENSE, SET-OFF OR COUNTERCLAIM, FREE OF ANY RESTRICTION OR
CONDITION, AND DELIVERED TO THE ADMINISTRATIVE AGENT NOT LATER THAN 12:00 P.M.
(NEW YORK CITY TIME) ON THE DATE DUE AT THE FUNDING AND PAYMENT OFFICE FOR THE
ACCOUNT OF THE LENDERS; FUNDS RECEIVED BY THE ADMINISTRATIVE AGENT AFTER THAT
TIME ON SUCH DUE DATE SHALL BE DEEMED TO HAVE BEEN PAID BY THE APPLICABLE CREDIT
PARTY ON THE NEXT SUCCEEDING BUSINESS DAY.

 

(II)           PAYMENTS ON BUSINESS DAYS.  SUBJECT TO THE PROVISIONS OF
SECTION 2.5B WITH RESPECT TO INTEREST PERIODS, WHENEVER ANY PAYMENT TO BE MADE
HEREUNDER SHALL BE STATED TO BE DUE ON A DAY THAT IS NOT A BUSINESS DAY, SUCH
PAYMENT SHALL BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY AND SUCH EXTENSION OF
TIME SHALL BE INCLUDED IN THE COMPUTATION OF THE PAYMENT OF INTEREST HEREUNDER.

 

(III)          APPLICATION OF PAYMENTS TO PRINCIPAL AND INTEREST.  ALL PAYMENTS
IN RESPECT OF THE PRINCIPAL AMOUNT OF THE LOANS SHALL INCLUDE PAYMENT OF ACCRUED
INTEREST ON THE PRINCIPAL AMOUNT BEING REPAID OR PREPAID, AND ALL SUCH PAYMENTS
SHALL BE APPLIED TO THE PAYMENT OF INTEREST BEFORE APPLICATION TO PRINCIPAL.

 

(IV)          DISTRIBUTION TO LENDERS.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY
DISTRIBUTE TO EACH LENDER AT SUCH ADDRESS AS SUCH LENDER SHALL INDICATE IN
WRITING, SUCH LENDER’S APPLICABLE PRO RATA SHARE OF ALL PAYMENTS AND PREPAYMENTS
OF PRINCIPAL AND INTEREST DUE HEREUNDER, TOGETHER WITH ALL OTHER AMOUNTS DUE
THERETO, INCLUDING ALL FEES PAYABLE WITH RESPECT THERETO, TO THE EXTENT RECEIVED
BY ADMINISTRATIVE AGENT.

 

(V)           WITHDRAWAL OF NOTICE.  NOTWITHSTANDING THE FOREGOING PROVISIONS
HEREOF, IF ANY CONVERSION/CONTINUATION NOTICE IS WITHDRAWN AS TO ANY AFFECTED
LENDER OR IF ANY AFFECTED LENDER MAKES BASE RATE LOANS IN LIEU OF ITS PRO RATA
SHARE OF ANY LIBOR RATE LOANS, THE ADMINISTRATIVE AGENT SHALL GIVE EFFECT
THERETO IN APPORTIONING PAYMENTS RECEIVED THEREAFTER.

 

(VI)          AUTHORIZATION TO CHARGE ACCOUNTS.  EACH CREDIT PARTY HEREBY
AUTHORIZES THE ADMINISTRATIVE AGENT TO CHARGE SUCH CREDIT PARTY’S ACCOUNTS WITH
THE ADMINISTRATIVE AGENT IN ORDER TO CAUSE TIMELY PAYMENT TO BE MADE TO THE
ADMINISTRATIVE AGENT OF ALL PRINCIPAL, INTEREST, FEES AND EXPENSES DUE HEREUNDER
(SUBJECT TO SUFFICIENT FUNDS BEING AVAILABLE IN ITS ACCOUNTS FOR THAT PURPOSE).

 

(VII)         NON-CONFORMING PAYMENTS.  THE ADMINISTRATIVE AGENT SHALL DEEM ANY
PAYMENT BY OR ON BEHALF OF ANY CREDIT PARTY HEREUNDER THAT IS NOT MADE IN SAME
DAY FUNDS PRIOR TO 12:00 P.M. (NEW YORK CITY TIME) TO BE A NON-CONFORMING
PAYMENT.  ANY SUCH PAYMENT SHALL NOT BE DEEMED TO HAVE BEEN RECEIVED BY THE
ADMINISTRATIVE AGENT UNTIL THE LATER OF (I) THE TIME SUCH FUNDS BECOME AVAILABLE
FUNDS, AND (II) THE APPLICABLE NEXT BUSINESS DAY.  THE ADMINISTRATIVE AGENT
SHALL GIVE PROMPT TELEPHONIC NOTICE TO THE APPLICABLE CREDIT PARTY AND EACH
APPLICABLE LENDER (CONFIRMED IN WRITING) IF ANY PAYMENT IS NON-CONFORMING.  ANY
NON-CONFORMING PAYMENT MAY CONSTITUTE OR BECOME A POTENTIAL EVENT OF DEFAULT OR
EVENT OF DEFAULT IN ACCORDANCE WITH THE TERMS OF SECTION 8.1.  INTEREST SHALL
CONTINUE TO ACCRUE ON ANY PRINCIPAL AS TO WHICH A NON-CONFORMING PAYMENT IS MADE
UNTIL SUCH FUNDS BECOME AVAILABLE FUNDS (BUT IN NO EVENT LESS THAN THE PERIOD
FROM THE DATE OF SUCH PAYMENT TO THE NEXT SUCCEEDING APPLICABLE

 

37

--------------------------------------------------------------------------------


 

BUSINESS DAY) AT THE RATE DETERMINED PURSUANT TO SECTION 2.5D FROM THE DATE SUCH
AMOUNT WAS DUE AND PAYABLE UNTIL THE DATE SUCH AMOUNT IS PAID IN FULL.

 

2.8                               Increased Costs; Taxes.

 


A.            COMPENSATION FOR INCREASED COSTS AND TAXES.  SUBJECT TO THE
PROVISIONS OF SECTION 2.8B (WHICH SHALL BE CONTROLLING WITH RESPECT TO THE
MATTERS COVERED THEREBY), IN THE EVENT THAT ANY LENDER SHALL DETERMINE (WHICH
DETERMINATION SHALL, ABSENT MANIFEST ERROR, BE FINAL AND CONCLUSIVE AND BINDING
UPON ALL PARTIES HERETO) THAT ANY LAW, TREATY OR GOVERNMENTAL RULE, REGULATION
OR ORDER, OR ANY CHANGE THEREIN OR IN THE INTERPRETATION, ADMINISTRATION OR
APPLICATION THEREOF (INCLUDING THE INTRODUCTION OF ANY NEW LAW, TREATY OR
GOVERNMENTAL RULE, REGULATION OR ORDER), OR ANY DETERMINATION OF A COURT OR
GOVERNMENTAL AUTHORITY, IN EACH CASE THAT BECOMES EFFECTIVE AFTER THE DATE
HEREOF, OR COMPLIANCE BY SUCH LENDER WITH ANY GUIDELINE, REQUEST OR DIRECTIVE
ISSUED OR MADE AFTER THE DATE HEREOF BY ANY CENTRAL BANK OR OTHER GOVERNMENTAL
OR QUASI-GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW):


 

(I)            SUBJECTS SUCH LENDER (OR ITS APPLICABLE LENDING OFFICE) TO ANY
ADDITIONAL TAX (OTHER THAN ANY TAX ON THE OVERALL NET INCOME OF SUCH LENDER)
WITH RESPECT TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY OF ITS
OBLIGATIONS HEREUNDER OR THEREUNDER OR ANY PAYMENTS TO SUCH LENDER (OR ITS
APPLICABLE LENDING OFFICE) OF PRINCIPAL, INTEREST, FEES OR ANY OTHER AMOUNT
PAYABLE HEREUNDER;

 

(II)           IMPOSES, MODIFIES OR HOLDS APPLICABLE ANY RESERVE (INCLUDING ANY
MARGINAL, EMERGENCY, SUPPLEMENTAL, SPECIAL OR OTHER RESERVE), SPECIAL DEPOSIT,
COMPULSORY LOAN, FEDERAL DEPOSIT INSURANCE CORPORATION INSURANCE OR SIMILAR
REQUIREMENT AGAINST ASSETS HELD BY, OR DEPOSITS OR OTHER LIABILITIES IN OR FOR
THE ACCOUNT OF, OR ADVANCES OR LOANS BY, OR OTHER CREDIT EXTENDED BY, OR ANY
OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF SUCH LENDER (OTHER THAN ANY SUCH
RESERVE OR OTHER REQUIREMENTS WITH RESPECT TO LIBOR RATE LOANS THAT ARE
REFLECTED IN THE DEFINITION OF LIBOR); OR

 

(III)          IMPOSES ANY OTHER CONDITION (OTHER THAN WITH RESPECT TO A TAX
MATTER) ON OR AFFECTING SUCH LENDER (OR ITS APPLICABLE LENDING OFFICE) OR ITS
OBLIGATIONS HEREUNDER OR THE LONDON INTERBANK MARKET;

 

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, the Credit Parties shall promptly pay
to such Lender, upon receipt of the statement referred to in the next sentence,
such additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable
hereunder.  Such Lender shall deliver to the Credit Parties (with a copy to the
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for, and a calculation in reasonable detail of, the additional amounts
owed to such Lender under this Section 2.8A, which statement shall be conclusive
and binding upon all parties hereto absent manifest error.

 

38

--------------------------------------------------------------------------------


 


B.            WITHHOLDING OF TAXES.


 

(I)            PAYMENTS TO BE FREE AND CLEAR.  ALL SUMS PAYABLE BY ANY CREDIT
PARTY UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL (EXCEPT TO THE
EXTENT REQUIRED BY LAW) BE PAID FREE AND CLEAR OF, AND WITHOUT ANY DEDUCTION OR
WITHHOLDING ON ACCOUNT OF, ANY TAX (OTHER THAN A TAX ON THE OVERALL NET INCOME
OF ANY LENDER) IMPOSED, LEVIED, COLLECTED, WITHHELD OR ASSESSED BY OR WITHIN THE
UNITED STATES OF AMERICA OR ANY POLITICAL SUBDIVISION IN OR OF THE UNITED STATES
OF AMERICA OR ANY OTHER JURISDICTION FROM OR TO WHICH A PAYMENT IS MADE BY OR ON
BEHALF OF ANY CREDIT PARTY OR BY ANY FEDERATION OR ORGANIZATION OF WHICH THE
UNITED STATES OF AMERICA OR ANY SUCH JURISDICTION IS A MEMBER AT THE TIME OF
PAYMENT.

 

(II)           GROSSING-UP OF PAYMENTS.  IF ANY CREDIT PARTY OR ANY OTHER PERSON
IS REQUIRED BY LAW TO MAKE ANY DEDUCTION OR WITHHOLDING ON ACCOUNT OF ANY SUCH
TAX FROM ANY SUM PAID OR PAYABLE BY SUCH CREDIT PARTY TO THE ADMINISTRATIVE
AGENT OR ANY LENDER UNDER ANY OF THE LOAN DOCUMENTS:

 

(A)           SUCH CREDIT PARTY SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY
SUCH REQUIREMENT OR ANY CHANGE IN ANY SUCH REQUIREMENT AS SOON AS SUCH CREDIT
PARTY BECOMES AWARE OF IT;

 

(B)           SUCH CREDIT PARTY SHALL PAY ANY SUCH TAX BEFORE THE DATE ON WHICH
PENALTIES ATTACH THERETO, SUCH PAYMENT TO BE MADE (IF THE LIABILITY TO PAY IS
IMPOSED ON SUCH CREDIT PARTY) FOR ITS OWN ACCOUNT OR (IF THAT LIABILITY IS
IMPOSED ON THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE) ON
BEHALF OF AND IN THE NAME OF THE ADMINISTRATIVE AGENT OR SUCH LENDER;

 

(C)           THE SUM PAYABLE BY SUCH CREDIT PARTY IN RESPECT OF WHICH THE
RELEVANT DEDUCTION, WITHHOLDING OR PAYMENT IS REQUIRED SHALL BE INCREASED TO THE
EXTENT NECESSARY TO ENSURE THAT, AFTER THE MAKING OF THAT DEDUCTION, WITHHOLDING
OR PAYMENT, THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE,
RECEIVES ON THE DUE DATE AND RETAINS A NET SUM EQUAL TO WHAT IT WOULD HAVE
RECEIVED AND RETAINED HAD NO SUCH DEDUCTION, WITHHOLDING OR PAYMENT BEEN
REQUIRED OR MADE; AND

 

(D)           WITHIN THIRTY (30) DAYS AFTER PAYING ANY SUM FROM WHICH IT IS
REQUIRED BY LAW TO MAKE ANY DEDUCTION OR WITHHOLDING, AND WITHIN THIRTY (30)
DAYS AFTER THE DUE DATE OF PAYMENT OF ANY TAX WHICH IT IS REQUIRED BY CLAUSE
(B) ABOVE TO PAY, SUCH CREDIT PARTY SHALL DELIVER TO THE ADMINISTRATIVE AGENT
EVIDENCE REASONABLY SATISFACTORY TO THE OTHER AFFECTED PARTIES OF SUCH
DEDUCTION, WITHHOLDING OR PAYMENT AND OF THE REMITTANCE THEREOF TO THE RELEVANT
TAXING OR OTHER AUTHORITY.

 

(III)          EVIDENCE OF EXEMPTION FROM U.S. WITHHOLDING TAX.

 

(A)           EACH LENDER THAT IS NOT A UNITED STATES PERSON (AS SUCH TERM IS
DEFINED IN SECTION 7701(A)(30) OF THE INTERNAL REVENUE CODE) FOR U.S. FEDERAL
INCOME TAX PURPOSES (A “NON-US LENDER”) SHALL DELIVER TO THE ADMINISTRATIVE
AGENT FOR TRANSMISSION TO THE CREDIT PARTIES, ON OR PRIOR TO THE EFFECTIVE DATE
(IN THE CASE OF EACH LENDER LISTED ON THE SIGNATURE PAGES HEREOF ON THE
EFFECTIVE DATE) OR ON OR PRIOR TO THE DATE OF THE ASSUMPTION AGREEMENT OR
ASSIGNMENT AGREEMENT, AS APPLICABLE, PURSUANT TO WHICH IT BECOMES A LENDER (IN
THE CASE OF

 

39

--------------------------------------------------------------------------------


 

EACH OTHER LENDER), AND AT SUCH OTHER TIMES AS MAY BE NECESSARY IN THE
DETERMINATION OF THE CREDIT PARTIES OR ADMINISTRATIVE AGENT (EACH IN THE
REASONABLE EXERCISE OF ITS DISCRETION), (X) TWO ORIGINAL COPIES OF INTERNAL
REVENUE SERVICE FORM W-8BEN OR W-8ECI (OR ANY SUCCESSOR FORMS), PROPERLY
COMPLETED AND DULY EXECUTED BY SUCH LENDER, AND SUCH OTHER DOCUMENTATION
REQUIRED UNDER THE INTERNAL REVENUE CODE OR REASONABLY REQUESTED BY THE CREDIT
PARTIES TO ESTABLISH THAT SUCH LENDER IS NOT SUBJECT TO DEDUCTION OR WITHHOLDING
OF UNITED STATES FEDERAL INCOME TAX WITH RESPECT TO ANY PAYMENTS TO SUCH LENDER
OF PRINCIPAL, INTEREST, FEES OR OTHER AMOUNTS PAYABLE UNDER ANY OF THE LOAN
DOCUMENTS.

 

(B)           EACH LENDER REQUIRED TO DELIVER ANY FORMS, CERTIFICATES OR OTHER
EVIDENCE WITH RESPECT TO UNITED STATES FEDERAL INCOME TAX WITHHOLDING MATTERS
PURSUANT TO SECTION 2.8B(III)(A) HEREBY AGREES, FROM TIME TO TIME AFTER THE
INITIAL DELIVERY BY SUCH LENDER OF SUCH FORMS, CERTIFICATES OR OTHER EVIDENCE,
WHENEVER A LAPSE IN TIME OR CHANGE IN CIRCUMSTANCES RENDERS SUCH FORMS,
CERTIFICATES OR OTHER EVIDENCE OBSOLETE OR INACCURATE IN ANY MATERIAL RESPECT,
THAT SUCH LENDER SHALL PROMPTLY (1) DELIVER TO ADMINISTRATIVE AGENT FOR
TRANSMISSION TO THE BORROWER TWO NEW ORIGINAL COPIES OF INTERNAL REVENUE SERVICE
FORM W-8BEN OR W-8ECI, OR A CERTIFICATE RE NON-BANK STATUS AND TWO (2) ORIGINAL
COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN (OR ANY SUCCESSOR FORM), AS THE
CASE MAY BE, PROPERLY COMPLETED AND DULY EXECUTED BY SUCH LENDER, AND SUCH OTHER
DOCUMENTATION REQUIRED UNDER THE INTERNAL REVENUE CODE AND REASONABLY REQUESTED
BY THE CREDIT PARTIES TO CONFIRM OR ESTABLISH THAT SUCH LENDER IS NOT SUBJECT TO
DEDUCTION OR WITHHOLDING OF UNITED STATES FEDERAL INCOME TAX WITH RESPECT TO
PAYMENTS TO SUCH LENDER UNDER THE LOAN DOCUMENTS OR (2) NOTIFY ADMINISTRATIVE
AGENT AND THE BORROWER OF ITS INABILITY TO DELIVER ANY SUCH FORMS, CERTIFICATES
OR OTHER EVIDENCE.

 

(C)           THE CREDIT PARTIES SHALL NOT BE REQUIRED TO PAY ANY ADDITIONAL
AMOUNT TO ANY NON-US LENDER UNDER CLAUSE (C) OF SECTION 2.8B(II) IF SUCH LENDER
SHALL HAVE FAILED TO SATISFY THE REQUIREMENTS OF CLAUSE (A) OR (B)(1) OF THIS
SECTION 2.8B(III); PROVIDED THAT IF SUCH LENDER SHALL HAVE SATISFIED THE
REQUIREMENTS OF SECTION 2.8B(III)(A) ON THE EFFECTIVE DATE OR ON THE DATE OF THE
ASSUMPTION AGREEMENT OR ASSIGNMENT AGREEMENT, AS APPLICABLE, PURSUANT TO WHICH
IT BECAME A LENDER, AS APPLICABLE, NOTHING IN THIS SECTION 2.8B(III)(C) SHALL
RELIEVE THE CREDIT PARTIES OF ITS OBLIGATION TO PAY ANY ADDITIONAL AMOUNTS
PURSUANT TO CLAUSE (C) OF SECTION 2.8B(II) IN THE EVENT THAT, AS A RESULT OF ANY
CHANGE IN ANY APPLICABLE LAW, TREATY OR GOVERNMENTAL RULE, REGULATION OR ORDER,
OR ANY CHANGE IN THE INTERPRETATION, ADMINISTRATION OR APPLICATION THEREOF, SUCH
LENDER IS NO LONGER PROPERLY ENTITLED TO DELIVER FORMS, CERTIFICATES OR OTHER
EVIDENCE AT A SUBSEQUENT DATE ESTABLISHING THE FACT THAT SUCH LENDER IS NOT
SUBJECT TO WITHHOLDING AS DESCRIBED HEREIN.

 

(IV)          IF A PAYMENT IS MADE BY A CREDIT PARTY UNDER THE FOREGOING
PROVISIONS OF THIS SECTION 2.8(B) FOR THE ACCOUNT OF ANY LENDER AND SUCH LENDER,
IN ITS SOLE OPINION, DETERMINES THAT IT HAS IRREVOCABLY RECEIVED OR BEEN GRANTED
A CREDIT AGAINST, OR RELIEF OR REMISSION FROM, OR REPAYMENT OR REFUND OF, ANY
TAX PAID OR PAYABLE BY IT IN RESPECT OF OR CALCULATED WITH REFERENCE TO THE
DEDUCTION OR WITHHOLDING GIVING RISE TO SUCH ADDITIONAL PAYMENT, SUCH LENDER
SHALL, TO THE EXTENT THAT IT DETERMINES THAT IT CAN DO SO WITHOUT PREJUDICE TO
THE RETENTION OF THE AMOUNT OF SUCH CREDIT, RELIEF, REMISSION OR REPAYMENT, PAY
TO SUCH CREDIT PARTY SUCH AMOUNT AS SUCH LENDER SHALL, IN ITS SOLE OPINION, HAVE
DETERMINED IS ATTRIBUTABLE TO SUCH DEDUCTION OR WITHHOLDING AND WILL LEAVE SUCH
LENDER (AFTER SUCH PAYMENT) IN NO WORSE POSITION THAN IT WOULD HAVE BEEN HAD
SUCH CREDIT PARTY NOT BEEN REQUIRED TO MAKE SUCH DEDUCTION OR WITHHOLDING.

 

40

--------------------------------------------------------------------------------


 

NOTHING CONTAINED HEREIN SHALL (I) INTERFERE WITH THE RIGHT OF A LENDER TO
ARRANGE ITS TAX AFFAIRS IN WHATEVER MANNER IT THINKS FIT, (II) OBLIGE ANY LENDER
TO DISCLOSE ANY INFORMATION RELATING TO ITS TAX AFFAIRS OR ANY COMPUTATIONS IN
RESPECT THEREOF OR (III) REQUIRE ANY LENDER TO TAKE OR REFRAIN FROM TAKING ANY
ACTION THAT WOULD PREJUDICE ITS ABILITY TO BENEFIT FROM ANY OTHER CREDIT,
RELIEF, REMISSION, REPAYMENT OR REFUND TO WHICH IT MAY BE ENTITLED.

 

(V)           EVIDENCE OF EXEMPTION FROM APPLICABLE WITHHOLDING TAX.  ANY LENDER
THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX IMPOSED BY
THE JURISDICTION IN WHICH A SUBSIDIARY BORROWER IS ORGANIZED (THE “RELEVANT
JURISDICTION”) WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO
THE RELEVANT SUBSIDIARY BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT)
WITHIN 15 BUSINESS DAYS FOLLOWING RECEIPT OF THE WRITTEN NOTICE REFERRED TO
BELOW, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION AS IS REASONABLY
REQUESTED BY SUCH SUBSIDIARY BORROWER OR THE ADMINISTRATIVE AGENT IN ORDER TO
PERMIT SUCH PAYMENTS TO BE MADE WITH THE BENEFIT OF SUCH EXEMPTION OR REDUCTION
(AND SHALL MAKE APPLICATION TO THE RELEVANT GOVERNMENTAL AUTHORITY FOR EXEMPTION
OR REDUCED RATES IF IT IS THE PARTY REQUIRED BY LAW TO DO SO), PROVIDED THAT
SUCH LENDER HAS RECEIVED WRITTEN NOTICE FROM SUCH SUBSIDIARY BORROWER OR THE
ADMINISTRATIVE AGENT IDENTIFYING THE REQUIREMENTS FOR SUCH EXEMPTION OR
REDUCTION, SUPPLYING ALL APPLICABLE DOCUMENTATION AND SPECIFYING THE TIME PERIOD
WITHIN WHICH DOCUMENTATION IS TO BE PROVIDED UNDER THIS SECTION 2.8B(V) (OR SUCH
APPLICATION IS TO BE MADE).  WITHOUT LIMITING THE LENDERS’ OBLIGATIONS UNDER THE
PRECEDING SENTENCE, EACH LENDER AGREES THAT IT WILL, WITHOUT MATERIAL COST OR
OTHER MATERIAL DISADVANTAGE (AS DETERMINED IN SUCH LENDER’S GOOD FAITH
JUDGMENT), COOPERATE WITH SUCH SUBSIDIARY BORROWER TO MINIMIZE THE APPLICABLE
WITHHOLDING TAX BURDENS IN THE RELEVANT JURISDICTION.  IF ANY LENDER BECOMES
SUBJECT TO ANY TAX BECAUSE IT FAILS TO COMPLY WITH THIS SECTION 2.8B(V), EACH
SUBSIDIARY BORROWER SHALL TAKE SUCH STEPS AS SUCH LENDER SHALL REASONABLY
REQUEST TO ASSIST SUCH LENDER TO RECOVER SUCH TAX.  THE ADMINISTRATIVE AGENT
AGREES THAT IT WILL PROVIDE ADMINISTRATIVE AND MINISTERIAL ASSISTANCE TO EACH
RELEVANT SUBSIDIARY BORROWER WITH RESPECT TO ANY PAYMENTS MADE BY SUCH
SUBSIDIARY BORROWER TO THE LENDERS, AND THE CALCULATION, REPORTING, WITHHOLDING
AND REMITTING OF ANY TAXES IMPOSED BY CANADA OR IRELAND TO THE APPROPRIATE
GOVERNMENTAL AUTHORITY.  NOTWITHSTANDING THE FOREGOING, (A) THE SUBSIDIARY
BORROWERS SHALL RETAIN PRIMARY RESPONSIBILITY FOR ASCERTAINING THE REQUIREMENTS
OF APPLICABLE LAW AND PROVIDING TO THE LENDERS THE WRITTEN NOTICE DESCRIBED IN
THE FIRST SENTENCE OF THIS SECTION 2.8B(V), AND (B) NO FAILURE BY THE
ADMINISTRATIVE AGENT TO MEET ANY OBLIGATIONS UNDER THIS SECTION 2.8B(V) SHALL
OPERATE TO EXCUSE ANY SUBSIDIARY BORROWER FROM ITS OBLIGATIONS TO THE LENDERS
UNDER THIS SECTION 2.8B(V).

 


C.            CAPITAL ADEQUACY ADJUSTMENT.  IN THE EVENT THAT ANY LENDER SHALL
HAVE DETERMINED THAT THE ADOPTION, EFFECTIVENESS, PHASE-IN OR APPLICABILITY
AFTER THE EFFECTIVE DATE OF ANY LAW, RULE OR REGULATION (OR ANY PROVISION
THEREOF) REGARDING CAPITAL ADEQUACY, OR ANY CHANGE THEREIN AFTER THE EFFECTIVE
DATE OR IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL
AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF, OR COMPLIANCE BY SUCH LENDER (OR ITS APPLICABLE LENDING
OFFICE) WITH ANY GUIDELINE, REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY
(WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH GOVERNMENTAL AUTHORITY,
CENTRAL BANK OR COMPARABLE AGENCY ISSUED AFTER THE EFFECTIVE DATE, HAS OR WOULD
HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON THE CAPITAL OF SUCH LENDER OR
ANY CORPORATION CONTROLLING SUCH LENDER AS A CONSEQUENCE OF, OR WITH REFERENCE
TO, SUCH LENDER’S LOANS OR COMMITMENT, OR PARTICIPATIONS THEREIN OR OTHER
OBLIGATIONS HEREUNDER WITH RESPECT TO THE LOANS TO A LEVEL BELOW THAT WHICH SUCH
LENDER OR SUCH CONTROLLING CORPORATION

 

41

--------------------------------------------------------------------------------


 


COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, EFFECTIVENESS, PHASE-IN,
APPLICABILITY, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION THE POLICIES OF
SUCH LENDER OR SUCH CONTROLLING CORPORATION WITH REGARD TO CAPITAL ADEQUACY),
THEN FROM TIME TO TIME, THE CREDIT PARTIES SHALL PAY TO SUCH LENDER SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH CONTROLLING
CORPORATION ON AN AFTER-TAX BASIS FOR SUCH REDUCTION.  SUCH LENDER SHALL DELIVER
TO THE CREDIT PARTIES (WITH A COPY TO THE ADMINISTRATIVE AGENT) A WRITTEN
STATEMENT, SETTING FORTH IN REASONABLE DETAIL THE BASIS FOR, AND CALCULATION IN
REASONABLE DETAIL OF, THE ADDITIONAL AMOUNTS OWED TO THE LENDER UNDER THIS
SECTION 2.8C, WHICH STATEMENT SHALL BE CONCLUSIVE AND BINDING UPON ALL PARTIES
HERETO ABSENT MANIFEST ERROR.


 

2.9                               Special Provisions Governing LIBOR Rate Loans.

 

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Rate Loans as to the
matters covered:

 


A.            INABILITY TO DETERMINE APPLICABLE INTEREST RATE.  IN THE EVENT
THAT THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED (WHICH DETERMINATION SHALL
BE FINAL AND CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO), ON ANY INTEREST
RATE DETERMINATION DATE WITH RESPECT TO ANY BORROWING OF LIBOR RATE LOANS, THAT
BY REASON OF CIRCUMSTANCES AFFECTING THE INTERBANK LIBOR MARKET ADEQUATE AND
FAIR MEANS DO NOT EXIST FOR ASCERTAINING THE INTEREST RATE APPLICABLE TO SUCH
LOANS ON THE BASIS PROVIDED FOR IN THE DEFINITION OF LIBOR RATE, THE
ADMINISTRATIVE AGENT SHALL ON SUCH DATE GIVE NOTICE (BY FACSIMILE OR BY
TELEPHONE CONFIRMED IN WRITING) TO THE CREDIT PARTIES AND EACH LENDER OF SUCH
DETERMINATION, WHEREUPON (I) NO LOANS MAY BE MADE AS, OR CONVERTED TO, LIBOR
RATE LOANS UNTIL SUCH TIME AS THE ADMINISTRATIVE AGENT NOTIFIES THE CREDIT
PARTIES AND THE LENDERS THAT THE CIRCUMSTANCES GIVING RISE TO SUCH NOTICE NO
LONGER EXIST, AND (II) ANY NOTICE OF BORROWING OR CONVERSION/CONTINUATION NOTICE
GIVEN BY ANY CREDIT PARTY WITH RESPECT TO THE LOANS IN RESPECT OF WHICH SUCH
DETERMINATION WAS MADE SHALL BE DEEMED TO BE RESCINDED BY SUCH CREDIT PARTY.


 


B.            ILLEGALITY OR IMPRACTICABILITY OF LIBOR RATE LOANS.  IN THE EVENT
THAT ON ANY DATE ANY LENDER SHALL HAVE DETERMINED (WHICH DETERMINATION SHALL BE
FINAL AND CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO BUT SHALL BE MADE ONLY
AFTER CONSULTATION WITH CREDIT PARTIES AND THE ADMINISTRATIVE AGENT) THAT THE
MAKING, MAINTAINING OR CONTINUATION OF ITS LIBOR RATE LOANS IN DOLLARS OR ANY
ALTERNATIVE CURRENCY (I) HAS BECOME UNLAWFUL AS A RESULT OF COMPLIANCE BY SUCH
LENDER IN GOOD FAITH WITH ANY LAW, TREATY, GOVERNMENTAL RULE, REGULATION,
GUIDELINE OR ORDER (OR WOULD CONFLICT WITH ANY SUCH TREATY, GOVERNMENTAL RULE,
REGULATION, GUIDELINE OR ORDER NOT HAVING THE FORCE OF LAW EVEN THOUGH THE
FAILURE TO COMPLY THEREWITH WOULD NOT BE UNLAWFUL) OR (II) HAS BECOME
IMPRACTICABLE, OR WOULD CAUSE SUCH LENDER MATERIAL HARDSHIP, AS A RESULT OF
CONTINGENCIES OCCURRING AFTER THE DATE OF THIS AGREEMENT WHICH MATERIALLY AND
ADVERSELY AFFECT THE INTERBANK LIBOR MARKET OR THE POSITION OF SUCH LENDER IN
THAT MARKET, THEN, AND IN ANY SUCH EVENT, SUCH LENDER SHALL BE AN “AFFECTED
LENDER” AND IT SHALL ON THAT DAY GIVE NOTICE (BY FACSIMILE OR BY TELEPHONE
CONFIRMED IN WRITING) TO THE CREDIT PARTIES AND THE ADMINISTRATIVE AGENT OF SUCH
DETERMINATION (WHICH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT TO
EACH OTHER LENDER).  THEREAFTER (A) (I) IF SUCH LIBOR RATE LOAN IS DENOMINATED
IN DOLLARS, IT SHALL BE CONVERTED INTO A BASE RATE LOAN AND (II) IF SUCH LIBOR
RATE LOAN IS DENOMINATED IN ANY ALTERNATIVE CURRENCY, IT SHALL BE EXCHANGED INTO
AN EQUIVALENT AMOUNT OF DOLLARS AND BE CONVERTED INTO A BASE RATE LOAN AND
(B) THE OBLIGATION OF THE LENDERS TO MAKE LIBOR RATE

 

42

--------------------------------------------------------------------------------


 


LOANS IN THE AFFECTED CURRENCY OR TO CONVERT LOANS INTO LIBOR RATE LOANS SHALL
BE SUSPENDED UNTIL THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND THE
LENDERS THAT THE CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER EXIST.


 


C.            COMPENSATION FOR BREAKAGE.  THE CREDIT PARTIES SHALL COMPENSATE
EACH LENDER UPON WRITTEN REQUEST BY SUCH LENDER (WHICH REQUEST SHALL SET FORTH
THE BASIS FOR REQUESTING SUCH AMOUNTS AND A CALCULATION THEREOF IN REASONABLE
DETAIL) FOR ALL REASONABLE LOSSES, EXPENSES AND LIABILITIES (INCLUDING ANY
INTEREST PAID BY SUCH LENDER TO LENDERS OF FUNDS BORROWED BY IT TO MAKE OR CARRY
ITS LIBOR RATE LOANS AND ANY LOSS, EXPENSE OR LIABILITY SUSTAINED BY SUCH LENDER
IN CONNECTION WITH THE LIQUIDATION OR RE-EMPLOYMENT OF SUCH FUNDS, BUT EXCLUDING
LOST PROFITS) WHICH THAT LENDER MAY SUSTAIN:  (I) IF FOR ANY REASON (OTHER THAN
A DEFAULT BY SUCH LENDER) A LIBOR RATE LOAN IS NOT MADE ON A DATE SPECIFIED
THEREFOR IN A NOTICE OF BORROWING OR A TELEPHONIC REQUEST FOR BORROWING, OR A
CONVERSION TO OR CONTINUATION OF ANY LIBOR RATE LOAN DOES NOT OCCUR ON A DATE
SPECIFIED THEREFOR IN A CONVERSION/CONTINUATION NOTICE OR A TELEPHONIC REQUEST
FOR CONVERSION OR CONTINUATION, (II) IF ANY PREPAYMENT OR OTHER PRINCIPAL
PAYMENT OF, OR ANY CONVERSION OF, ANY OF ITS LIBOR RATE LOANS OCCURS ON A DATE
OTHER THAN THE LAST DAY OF AN INTEREST PERIOD APPLICABLE TO SUCH LIBOR RATE LOAN
OR (III) IF ANY PREPAYMENT OF ANY LIBOR RATE LOAN MADE BY SUCH LENDER IS NOT
MADE ON ANY DATE SPECIFIED IN A NOTICE OF PREPAYMENT GIVEN BY THE BORROWER.


 


D.            BOOKING OF LIBOR RATE LOANS.  ANY LENDER MAY MAKE, CARRY OR
TRANSFER LIBOR RATE LOANS AT, TO, OR FOR THE ACCOUNT OF ANY OF ITS BRANCH
OFFICES OR THE OFFICE OF AN AFFILIATE OF THAT LENDER.


 


E.             ASSUMPTIONS CONCERNING FUNDING OF LIBOR RATE LOANS.  CALCULATION
OF ALL AMOUNTS PAYABLE TO A LENDER UNDER THIS SECTION 2.9 AND UNDER SECTION 2.8A
SHALL BE MADE AS THOUGH THAT LENDER HAD ACTUALLY FUNDED EACH OF ITS RELEVANT
LIBOR RATE LOANS THROUGH THE PURCHASE OF A LIBOR DEPOSIT BEARING INTEREST AT THE
RATE OBTAINED PURSUANT TO THE DEFINITION OF LIBOR IN AN AMOUNT EQUAL TO THE
AMOUNT OF SUCH LIBOR RATE LOAN AND HAVING A MATURITY COMPARABLE TO THE RELEVANT
INTEREST PERIOD AND THROUGH THE TRANSFER OF SUCH LIBOR DEPOSIT FROM AN OFFSHORE
OFFICE OF THAT LENDER TO A DOMESTIC OFFICE OF THAT LENDER IN THE UNITED STATES
OF AMERICA; PROVIDED, HOWEVER, THAT EACH LENDER MAY FUND EACH OF ITS LIBOR RATE
LOANS IN ANY MANNER IT SEES FIT AND THE FOREGOING ASSUMPTIONS SHALL BE UTILIZED
ONLY FOR THE PURPOSES OF CALCULATING AMOUNTS PAYABLE UNDER THIS SECTION 2.9 AND
UNDER SECTION 2.8A AND 2.8C.


 

2.10                        Matters Relating to Currency Exchange Rates and
Conversion of Amounts to Alternative Currencies.

 


A.            SPOT RATE CALCULATION.  THE ADMINISTRATIVE AGENT SHALL DETERMINE
THE DOLLAR AMOUNT OF EACH ALTERNATIVE CURRENCY LOAN AS OF (X) THE FIRST DAY OF
EACH INTEREST PERIOD APPLICABLE THERETO AND (Y) THE LAST BUSINESS DAY OF EACH
CALENDAR MONTH, AND SUCH CALCULATION SHALL REMAIN IN EFFECT FOR PURPOSES OF THIS
AGREEMENT UNTIL THE NEXT DATE ON WHICH AN EVENT DESCRIBED IN THIS SECTION 2.10A
OCCURS AND A RECALCULATION IS MADE.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE APPLICABLE CREDIT PARTY AND THE LENDERS OF EACH DOLLAR AMOUNT SO
DETERMINED BY IT.  EACH SUCH DETERMINATION SHALL BE BASED ON THE SPOT RATE (X)
ON THE DATE OF THE RELATED NOTICE OF BORROWING FOR PURPOSES OF THE INITIAL SUCH
DETERMINATION FOR ANY ALTERNATIVE

 

43

--------------------------------------------------------------------------------



 


CURRENCY LOAN AND (Y) ON THE FOURTH BUSINESS DAY PRIOR TO THE DATE AS OF WHICH
SUCH DOLLAR AMOUNT IS TO BE DETERMINED, FOR PURPOSES OF ANY SUBSEQUENT
DETERMINATION.


 


B.            PREPAYMENT.  IF AFTER GIVING EFFECT TO ANY SUCH DETERMINATION OF A
DOLLAR AMOUNT, THE TOTAL UTILIZATION OF COMMITMENTS EXCEEDS 105% OF THE
COMMITMENTS OR THE AGGREGATE DOLLAR AMOUNT OF ALTERNATIVE CURRENCY LOANS EXCEEDS
105% OF THE ALTERNATIVE CURRENCY SUBLIMIT, THE CREDIT PARTIES SHALL, WITHIN FIVE
BUSINESS DAYS OF RECEIPT OF NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT SETTING
FORTH SUCH CALCULATION IN REASONABLE DETAIL, PREPAY OUTSTANDING LOANS (AS
SELECTED BY THE CREDIT PARTIES AND NOTIFIED TO THE LENDERS THROUGH THE
ADMINISTRATIVE AGENT NOT LESS THAN THREE BUSINESS DAYS PRIOR TO THE DATE OF
PREPAYMENT) OR TAKE OTHER ACTION (INCLUDING, IN THE CREDIT PARTIES’ DISCRETION,
DOLLAR CASH COLLATERALIZATION OF LETTERS OF CREDIT PURSUANT TO DOCUMENTATION
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT IN AMOUNTS FROM TIME TO TIME
EQUAL TO SUCH EXCESS) TO THE EXTENT NECESSARY TO ELIMINATE ANY SUCH EXCESS.


 


C.            CONVERSION OF AMOUNTS TO APPLICABLE CURRENCIES.  TO THE EXTENT
FUNDS RECEIVED BY THE ADMINISTRATIVE AGENT (OR DEBITED FROM ANY PERSON’S ACCOUNT
WITH THE ADMINISTRATIVE AGENT) MUST BE CONVERTED INTO DOLLARS OR AN ALTERNATIVE
CURRENCY FOR ANY PAYMENT REQUIRED HEREUNDER, THE ADMINISTRATIVE AGENT SHALL
EFFECT SUCH CONVERSION ON THE APPLICABLE PAYMENT DATE ON THE BASIS OF THE SPOT
RATE THEN IN EFFECT.


 

2.11        Defaulting Lenders.

 

Anything contained herein to the contrary notwithstanding, in the event that any
Lender defaults (a “Defaulting Lender”) in its obligation to fund (a “Funding
Default”) any Loan or its portion of any unreimbursed payment under Section 2.2D
(in each case, a “Defaulted Loan”), then (a) during any Default Period with
respect to such Defaulting Lender, such Defaulting Lender shall be deemed not to
be a “Lender” for purposes of voting on any matters (including the granting of
any consents or waivers) with respect to any of the Loan Documents; (b) to the
extent permitted by Applicable Law, until such time as the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero, (i) any
voluntary prepayment of the Loans shall, if the applicable Credit Party so
directs at the time of making such voluntary prepayment, be applied to the Loans
of other Lenders as if such Defaulting Lender had no Loans outstanding and the
Credit Exposure of such Defaulting Lender were zero, and (ii) any mandatory
prepayment of the Loans shall, if the applicable Credit Party so directs at the
time of making such mandatory prepayment, be applied to the Loans of other
Lenders (but not to the Loans of such Defaulting Lender) as if such Defaulting
Lender had funded all Defaulted Loans of such Defaulting Lender, it being
understood and agreed that the applicable Credit Party shall be entitled to
retain any portion of any mandatory prepayment of the Loans that is not paid to
such Defaulting Lender solely as a result of the operation of the provisions of
this clause (b); (c) such Defaulting Lender’s Commitment and outstanding Loans
and such Defaulting Lender’s Pro Rata Share of the Letter of Credit Usage shall
be excluded for purposes of calculating the Facility Fee payable to Lenders in
respect of any day during any Default Period with respect to such Defaulting
Lender, and such Defaulting Lender shall not be entitled to receive any Facility
Fee pursuant to Section 2.6 with respect to such Defaulting Lender’s Commitment
in respect of any Default Period with respect to such Defaulting Lender; and
(d) the Total Utilization of Commitments as at any date of determination shall
be calculated as if such Defaulting Lender had funded all Defaulted Loans of
such Defaulting Lender.  No Commitment of any Lender shall

 

44

--------------------------------------------------------------------------------


 

be increased or otherwise affected, and, except as otherwise expressly provided
in this Section 2.11, performance by the Credit Parties of their Obligations
shall not be excused or otherwise modified as a result of any Funding Default or
the operation of this Section 2.11.  The rights and remedies against a
Defaulting Lender under this Section 2.11 are in addition to other rights and
remedies which the Credit Parties may have against such Defaulting Lender with
respect to any Funding Default and which the Administrative Agent or any Lender
may have against such Defaulting Lender with respect to any Funding Default.

 

2.12        Removal or Replacement of a Lender.

 

Anything contained herein to the contrary notwithstanding, in the event that any
Lender shall give notice to the Credit Parties that such Lender is an Affected
Lender or that such Lender is entitled to receive payments under Section 2.8 or
2.9, if the circumstances which have caused such Lender to be an Affected Lender
or which entitle such Lender to receive such payments shall remain in effect,
and such Lender shall fail to withdraw such notice within five (5) Business Days
after receipt by such Lender of a written request for such withdrawal from a
Credit Party; then, with respect to each such Lender (the “Terminated Lender”),
the Credit Parties may, by giving written notice to the Administrative Agent and
any Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Loans in full to one or more Eligible Assignees (each a “Replacement
Lender”) in accordance with the provisions of Section 9.1 for a purchase price
equal to the outstanding principal amount of the Loans assigned and accrued
interest thereon and accrued and theretofore unpaid fees owing to such
Terminated Lender under Section 2.6 through the date of assignment, to be paid
by the Replacement Lender; provided that concurrently with such assignment, the
Credit Parties shall pay any amounts payable to such Terminated Lender to the
date of such assignment pursuant to Sections 2.8 or 2.9 or otherwise as if it
were a prepayment.  Upon the completion of such assignment and the prepayment of
all amounts owing to any Terminated Lender, such Terminated Lender shall no
longer constitute a “Lender” for purposes hereof; provided that any rights of
such Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.

 

2.13        Mitigation.

 


A.            EACH LENDER AGREES THAT, AS PROMPTLY AS PRACTICABLE AFTER THE
OFFICER OF SUCH LENDER RESPONSIBLE FOR ADMINISTERING THE LOANS OF SUCH LENDER
BECOMES AWARE OF THE OCCURRENCE OF AN EVENT OR THE EXISTENCE OF A CONDITION THAT
WOULD CAUSE SUCH LENDER TO BECOME AN AFFECTED LENDER OR THAT WOULD ENTITLE SUCH
LENDER TO RECEIVE PAYMENTS UNDER SECTION 2.8 OR 2.9, IT WILL, TO THE EXTENT NOT
INCONSISTENT WITH THE INTERNAL POLICIES OF SUCH LENDER AND ANY APPLICABLE LEGAL
OR REGULATORY RESTRICTIONS, USE REASONABLE EFFORTS (I) TO MAKE, ISSUE, FUND OR
MAINTAIN THE COMMITMENT OF SUCH LENDER OR THE AFFECTED LOANS OF SUCH LENDER
THROUGH ANOTHER LENDING OFFICE OF SUCH LENDER, OR (II) TAKE SUCH OTHER MEASURES
AS SUCH LENDER MAY DEEM REASONABLE, IF AS A RESULT THEREOF THE CIRCUMSTANCES
WHICH WOULD CAUSE SUCH LENDER TO BE AN AFFECTED LENDER WOULD CEASE TO EXIST OR
THE ADDITIONAL AMOUNTS WHICH WOULD OTHERWISE BE REQUIRED TO BE PAID TO SUCH
LENDER PURSUANT TO SECTION 2.8 OR 2.9 WOULD BE MATERIALLY REDUCED AND IF, AS
DETERMINED BY SUCH LENDER IN ITS SOLE DISCRETION, THE MAKING, ISSUING, FUNDING
OR MAINTAINING OF SUCH COMMITMENT OR LOANS THROUGH SUCH OTHER LENDING OFFICE OR
IN ACCORDANCE WITH SUCH OTHER MEASURES, AS THE CASE MAY BE, WOULD NOT OTHERWISE
ADVERSELY AFFECT SUCH COMMITMENT OR LOANS OR THE INTERESTS OF SUCH

 

45

--------------------------------------------------------------------------------


 


LENDER; PROVIDED THAT SUCH LENDER WILL NOT BE OBLIGATED TO UTILIZE SUCH OTHER
LENDING OFFICE PURSUANT TO THIS SECTION 2.13 UNLESS THE CREDIT PARTIES AGREE TO
PAY ALL INCREMENTAL EXPENSES INCURRED BY SUCH LENDER AS A RESULT OF UTILIZING
SUCH OTHER LENDING OFFICE AS DESCRIBED IN CLAUSE (I) ABOVE.  A CERTIFICATE AS TO
THE AMOUNT OF ANY SUCH EXPENSES PAYABLE BY THE CREDIT PARTIES PURSUANT TO THIS
SECTION 2.13 (SETTING FORTH IN REASONABLE DETAIL THE BASIS FOR REQUESTING SUCH
AMOUNT AND A CALCULATION THEREOF IN REASONABLE DETAIL) SUBMITTED BY SUCH LENDER
TO THE CREDIT PARTIES (WITH A COPY TO THE ADMINISTRATIVE AGENT) SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


 


B.            NOTWITHSTANDING THE PROVISIONS OF SECTION 2.8, IF ANY LENDER FAILS
TO NOTIFY THE BORROWER OF ANY EVENT OR CIRCUMSTANCE WHICH WILL ENTITLE SUCH
LENDER TO COMPENSATION PURSUANT TO SECTION 2.8 WITHIN 365 DAYS AFTER SUCH LENDER
OBTAINS KNOWLEDGE OF SUCH EVENT OR CIRCUMSTANCE, THEN SUCH LENDER SHALL NOT BE
ENTITLED TO COMPENSATION FROM THE BORROWER FOR ANY AMOUNT ARISING PRIOR TO THE
DATE WHICH IS 365 DAYS BEFORE THE DATE ON WHICH SUCH LENDER NOTIFIES THE
BORROWER OF SUCH EVENT OR CIRCUMSTANCE.


 

2.14        Increase in the Aggregate Commitments.

 


A.            THE BORROWER MAY, AT ANY TIME BUT IN ANY EVENT NOT MORE THAN TWICE
IN ANY CALENDAR YEAR PRIOR TO THE MATURITY DATE (UNLESS THE ADMINISTRATIVE AGENT
OTHERWISE CONSENTS), BY NOTICE TO THE ADMINISTRATIVE AGENT, REQUEST THAT THE
AGGREGATE AMOUNT OF THE COMMITMENTS BE INCREASED BY (I) INCREASING THE AMOUNT OF
THE COMMITMENT OF ANY LENDER WHICH HAS AGREED TO SUCH INCREASE (ANY SUCH LENDER,
AN “INCREASING LENDER”) AND/OR (II) ADDING ONE OR MORE ELIGIBLE ASSIGNEES AS
PARTIES HERETO WITH COMMITMENTS IN AN AMOUNT AGREED TO BY SUCH RESPECTIVE
ELIGIBLE ASSIGNEES; PROVIDED THAT (A) THE AGGREGATE AMOUNT OF ANY SUCH INCREASE
(FOR ALL INCREASING LENDERS AND ELIGIBLE ASSIGNEES ON ANY PARTICULAR DAY) SHALL
BE $25,000,000 OR A HIGHER INTEGRAL MULTIPLE OF $5,000,000, (B) THE AMOUNT OF
THE COMMITMENT OF ANY ELIGIBLE ASSIGNEE THAT IS NOT ALREADY A LENDER SHALL BE
NOT LESS THAN $5,000,000, (C) ANY SUCH INCREASE SHALL BE EFFECTIVE AS OF A DATE
THAT IS AT LEAST 90 DAYS PRIOR TO THE SCHEDULED MATURITY DATE THEN IN EFFECT
(THE “INCREASE DATE”) AS SPECIFIED IN THE RELATED NOTICE TO THE ADMINISTRATIVE
AGENT; (D) IN NO EVENT SHALL THE AGGREGATE AMOUNT OF THE COMMITMENTS AT ANY TIME
EXCEED $500,000,000 AND (IV) ON THE DATE OF ANY REQUEST BY THE BORROWER FOR A
COMMITMENT INCREASE AND ON THE RELATED INCREASE DATE, THE CONDITIONS SET FORTH
IN SECTION 3.3 SHALL BE SATISFIED.


 


B.            ON EACH INCREASE DATE, EACH ELIGIBLE ASSIGNEE THAT HAS AGREED TO
PARTICIPATE IN THE APPLICABLE COMMITMENT INCREASE (EACH SUCH ELIGIBLE ASSIGNEE
AND EACH ELIGIBLE ASSIGNEE THAT AGREES TO AN EXTENSION OF THE MATURITY DATE IN
ACCORDANCE WITH SECTION 2.15C, AN “ASSUMING LENDER”) SHALL BECOME A LENDER PARTY
TO THIS AGREEMENT AS OF SUCH INCREASE DATE AND THE COMMITMENT OF EACH INCREASING
LENDER SHALL BE INCREASED BY THE AMOUNT AGREED UPON BY SUCH LENDER AND THE
BORROWER; PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
ON OR BEFORE SUCH INCREASE DATE THE FOLLOWING, EACH DATED SUCH DATE:


 

(i)            (A) certified copies of resolutions of the Board of Directors of
the Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Borrower (which may be in-house counsel), in form and
substance reasonably satisfactory to the Administrative Agent and its counsel;

 

46

--------------------------------------------------------------------------------


 

(ii)           an assumption agreement from each Assuming Lender, if any, in
form and substance satisfactory to the Borrower and the Administrative Agent
(each an “Assumption Agreement”), duly executed by such Assuming Lender, the
Administrative Agent and the Borrower; and

 

(iii)          confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing satisfactory to the Borrower and the
Administrative Agent.

 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence, the Administrative Agent shall notify the
Lenders (including each Assuming Lender) and the Borrower, on or before
1:00 P.M. (New York City time), by facsimile, of the occurrence of the
Commitment Increase to be effected on such Increase Date and shall record in the
Register the relevant information with respect to each Increasing Lender and
each Assuming Lender on such date.  Each Increasing Lender and each Assuming
Lender shall, before 2:00 P.M. (New York City time) on the Increase Date, make
available to the Administrative Agent at the Funding and Payment Office, in same
day funds, in the case of such Assuming Lender, an amount equal to such Assuming
Lender’s ratable portion of the Loans then outstanding (calculated based on its
Commitment as a percentage of the aggregate Commitments outstanding after giving
effect to the relevant Commitment Increase) and, in the case of such Increasing
Lender, an amount equal to the excess of (i) such Increasing Lender’s ratable
portion of the Loans then outstanding (calculated based on its Commitment as a
percentage of the aggregate Commitments outstanding after giving effect to the
relevant Commitment Increase) over (ii) such Increasing Lender’s ratable portion
of the Loans then outstanding (calculated based on its Commitment (without
giving effect to the relevant Commitment Increase) as a percentage of the
aggregate Commitments (without giving effect to the relevant Commitment
Increase).  After the Administrative Agent’s receipt of such funds from each
such Increasing Lender and each such Assuming Lender, the Administrative Agent
will promptly thereafter cause to be distributed like funds to the other Lenders
in an amount to each other Lender such that the aggregate amount of the
outstanding Loans owing to each Lender after giving effect to such distribution
equals such Lender’s ratable portion of the aggregate Loans then outstanding
(calculated based on its Commitment as a percentage of the aggregate Commitments
outstanding after giving effect to the relevant Commitment Increase).

 

2.15        Extension of Maturity Date.

 


A.            AT LEAST 45 DAYS BUT NOT MORE THAN 60 DAYS PRIOR TO THE FIRST OR
SECOND ANNIVERSARY OF THE EFFECTIVE DATE (OR BOTH), THE BORROWER, BY WRITTEN
NOTICE TO THE ADMINISTRATIVE AGENT, MAY REQUEST AN EXTENSION OF THE MATURITY
DATE IN EFFECT AT SUCH TIME BY ONE YEAR FROM ITS THEN SCHEDULED EXPIRATION.  THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF SUCH REQUEST, AND EACH
LENDER SHALL IN TURN, IN ITS SOLE DISCRETION, NOT LATER THAN 20 DAYS PRIOR TO
SUCH ANNIVERSARY DATE, NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT IN
WRITING AS TO WHETHER SUCH LENDER WILL CONSENT TO SUCH EXTENSION.  IF ANY LENDER
SHALL FAIL TO NOTIFY THE ADMINISTRATIVE AGENT AND THE BORROWER IN WRITING OF ITS
CONSENT TO ANY SUCH REQUEST FOR EXTENSION OF THE MATURITY DATE AT LEAST 20 DAYS
PRIOR TO THE APPLICABLE ANNIVERSARY DATE, SUCH LENDER SHALL BE DEEMED TO BE A
NON-CONSENTING LENDER WITH RESPECT TO SUCH REQUEST.  THE ADMINISTRATIVE AGENT
SHALL NOTIFY THE BORROWER NOT LATER THAN 15 DAYS PRIOR TO THE APPLICABLE
ANNIVERSARY DATE OF THE DECISION OF THE LENDERS REGARDING THE BORROWER’S REQUEST
FOR AN EXTENSION OF THE MATURITY DATE.

 

47

--------------------------------------------------------------------------------


 


B.            IF ALL THE LENDERS CONSENT IN WRITING TO ANY SUCH REQUEST IN
ACCORDANCE WITH SECTION 2.15A, THE MATURITY DATE IN EFFECT AT SUCH TIME SHALL,
EFFECTIVE AS AT THE MATURITY DATE (THE “EXTENSION DATE”), BE EXTENDED FOR ONE
YEAR; PROVIDED THAT ON EACH EXTENSION DATE THE CONDITIONS SET FORTH IN
SECTION 3.3 SHALL BE SATISFIED.  IF LESS THAN ALL OF THE LENDERS CONSENT IN
WRITING TO ANY SUCH REQUEST IN ACCORDANCE WITH SECTION 2.15A, THE MATURITY DATE
IN EFFECT AT SUCH TIME SHALL, EFFECTIVE AS AT THE APPLICABLE EXTENSION DATE AND
SUBJECT TO SECTION 2.15D, BE EXTENDED AS TO THOSE LENDERS THAT SO CONSENTED
(EACH A “CONSENTING LENDER”) BUT SHALL NOT BE EXTENDED AS TO ANY OTHER LENDER
(EACH A “NON-CONSENTING LENDER”).  TO THE EXTENT THAT THE MATURITY DATE IS NOT
EXTENDED AS TO ANY LENDER PURSUANT TO THIS SECTION 2.15 AND THE COMMITMENT OF
SUCH LENDER IS NOT ASSUMED IN ACCORDANCE WITH SECTION 2.15C ON OR PRIOR TO THE
APPLICABLE EXTENSION DATE, THE COMMITMENT OF SUCH NON-CONSENTING LENDER SHALL
AUTOMATICALLY TERMINATE IN WHOLE ON SUCH UNEXTENDED MATURITY DATE WITHOUT ANY
FURTHER NOTICE OR OTHER ACTION BY THE BORROWER, SUCH LENDER OR ANY OTHER PERSON;
PROVIDED THAT SUCH NON-CONSENTING LENDER’S RIGHTS UNDER SECTIONS 2.8 AND 9.3,
AND ITS OBLIGATIONS UNDER SECTION 10.4, SHALL SURVIVE THE MATURITY DATE FOR SUCH
LENDER AS TO MATTERS OCCURRING PRIOR TO SUCH DATE.  IT IS UNDERSTOOD AND AGREED
THAT NO LENDER SHALL HAVE ANY OBLIGATION WHATSOEVER TO AGREE TO ANY REQUEST MADE
BY THE BORROWER FOR ANY REQUESTED EXTENSION OF THE MATURITY DATE.


 


C.            IF LESS THAN ALL OF THE LENDERS CONSENT TO ANY SUCH REQUEST
PURSUANT TO SECTION 2.15A, THE BORROWER MAY ARRANGE FOR ONE OR MORE CONSENTING
LENDERS OR OTHER ELIGIBLE ASSIGNEES AS ASSUMING LENDERS TO ASSUME, EFFECTIVE AS
OF THE EXTENSION DATE, ANY NON-CONSENTING LENDER’S COMMITMENT AND ALL OF THE
OBLIGATIONS OF SUCH NON-CONSENTING LENDER UNDER THIS AGREEMENT THEREAFTER
ARISING, WITHOUT RECOURSE TO OR WARRANTY BY, OR EXPENSE TO, SUCH NON-CONSENTING
LENDER; PROVIDED, HOWEVER, THAT THE AMOUNT OF THE COMMITMENT OF ANY SUCH
ASSUMING LENDER AS A RESULT OF SUCH SUBSTITUTION SHALL IN NO EVENT BE LESS THAN
$5,000,000 UNLESS THE AMOUNT OF THE COMMITMENT OF SUCH NON-CONSENTING LENDER IS
LESS THAN $5,000,000, IN WHICH CASE SUCH ASSUMING LENDER SHALL ASSUME ALL OF
SUCH LESSER AMOUNT; AND PROVIDED FURTHER THAT:


 

(i)            any such Consenting Lender or Assuming Lender shall have paid to
such Non-Consenting Lender (A) the aggregate principal amount of, and any
interest accrued and unpaid to the effective date of the assignment on, the
outstanding Loans, if any, of such Non-Consenting Lender plus (B) any accrued
but unpaid facility fees owing to such Non-Consenting Lender as of the effective
date of such assignment;

 

(ii)           all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and

 

(iii)          with respect to any such Assuming Lender, the applicable
processing and recordation fee required under Section 9.15B for such assignment
shall have been paid;

 

provided further that such Non-Consenting Lender’s rights under Sections 2.8 and
9.3, and its obligations under Section 10.4, shall survive such substitution as
to matters occurring prior to the date of substitution.  At least three Business
Days prior to any Extension Date, (A) each such Assuming Lender, if any, shall
have delivered to the Borrower and the Administrative Agent an

 

48

--------------------------------------------------------------------------------


 

Assumption Agreement, duly executed by such Assuming Lender, such Non-Consenting
Lender, the Borrower and the Administrative Agent, (B) any such Consenting
Lender shall have delivered confirmation in writing satisfactory to the Borrower
and the Administrative Agent as to the increase in the amount of its Commitment
and (C) each Non-Consenting Lender being replaced pursuant to this Section 2.15
shall have delivered to the Administrative Agent any Note or Notes held by such
Non-Consenting Lender.  Upon the payment or prepayment of all amounts referred
to in clauses (i), (ii) and (iii) of the immediately preceding sentence, each
such Consenting Lender or Assuming Lender, as of the Extension Date, will be
substituted for such Non-Consenting Lender under this Agreement and shall be a
Lender for all purposes of this Agreement, without any further acknowledgment by
or the consent of the other Lenders, and the obligations of each such
Non-Consenting Lender hereunder shall, by the provisions hereof, be released and
discharged.

 


D.            IF (AFTER GIVING EFFECT TO ANY ASSIGNMENTS OR ASSUMPTIONS PURSUANT
TO SECTION 2.15C) LENDERS HAVING COMMITMENTS EQUAL TO AT LEAST 50% OF THE
COMMITMENTS IN EFFECT IMMEDIATELY PRIOR TO THE EXTENSION DATE CONSENT IN WRITING
TO A REQUESTED EXTENSION (WHETHER BY EXECUTION OR DELIVERY OF AN ASSUMPTION
AGREEMENT OR OTHERWISE) NOT LATER THAN ONE BUSINESS DAY PRIOR TO SUCH EXTENSION
DATE, THE ADMINISTRATIVE AGENT SHALL SO NOTIFY THE BORROWER, AND, SUBJECT TO THE
SATISFACTION OF THE CONDITIONS IN SECTION 3.3, THE MATURITY DATE THEN IN EFFECT
SHALL BE EXTENDED FOR THE ADDITIONAL ONE-YEAR PERIOD AS DESCRIBED IN
SECTION 2.15A, AND ALL REFERENCES IN THIS AGREEMENT, AND IN THE NOTES, IF ANY,
TO THE “MATURITY DATE” SHALL, WITH RESPECT TO EACH CONSENTING LENDER AND EACH
ASSUMING LENDER FOR SUCH EXTENSION DATE, REFER TO THE MATURITY DATE AS SO
EXTENDED.  PROMPTLY FOLLOWING EACH EXTENSION DATE, THE ADMINISTRATIVE AGENT
SHALL NOTIFY THE LENDERS (INCLUDING EACH ASSUMING LENDER) OF THE EXTENSION OF
THE SCHEDULED MATURITY DATE IN EFFECT IMMEDIATELY PRIOR THERETO AND SHALL
THEREUPON RECORD IN THE REGISTER THE RELEVANT INFORMATION WITH RESPECT TO EACH
SUCH CONSENTING LENDER AND EACH SUCH ASSUMING LENDER.


 


SECTION 3.         CONDITIONS PRECEDENT

 

3.1          Conditions to Effectiveness.

 

The obligations of the Lenders to make Credit Extensions on the Effective Date
are subject to the satisfaction of the following conditions prior to or on the
Effective Date; it being understood that the Lenders shall be under no
obligation to make any Loan to any Subsidiary of the Borrower unless and until
the conditions set forth in Section 11 with respect to such Subsidiary Borrower
have been satisfied:

 


A.            CREDIT AND ORGANIZATIONAL DOCUMENTS.  THE BORROWER SHALL DELIVER
OR CAUSE TO BE DELIVERED TO THE ADMINISTRATIVE AGENT ON BEHALF OF EACH LENDER
THE FOLLOWING:


 

(I)            SUFFICIENT COPIES OF EACH LOAN DOCUMENT ORIGINALLY EXECUTED AND
DELIVERED BY THE BORROWER FOR EACH LENDER;

 

(II)           COPIES OF THE ORGANIZATIONAL DOCUMENTS, DATED A RECENT DATE PRIOR
TO THE EFFECTIVE DATE, CERTIFIED AS OF THE EFFECTIVE DATE (OR A RECENT DATE
PRIOR TO THE EFFECTIVE DATE) BY THE APPROPRIATE GOVERNMENTAL OFFICIAL OR THE
SECRETARY (OR OTHER APPROPRIATE OFFICER) OF THE BORROWER, AS APPLICABLE;

 

49

--------------------------------------------------------------------------------


 

(III)          RESOLUTIONS OF THE BOARD OF DIRECTORS (OR SIMILAR GOVERNING BODY)
OF THE BORROWER APPROVING AND AUTHORIZING THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY AND CERTIFIED AS OF THE
EFFECTIVE DATE BY THE SECRETARY (OR OTHER APPROPRIATE OFFICER) OF THE BORROWER
AS BEING IN FULL FORCE AND EFFECT WITHOUT MODIFICATION OR AMENDMENT;

 

(IV)          SIGNATURE AND INCUMBENCY CERTIFICATES OF THE OFFICERS OF THE
BORROWER EXECUTING THE LOAN DOCUMENTS TO WHICH IT IS A PARTY ON BEHALF OF THE
BORROWER;

 

(V)           A GOOD STANDING CERTIFICATE OR CERTIFICATE OF EXISTENCE, AS
APPLICABLE, FROM THE SECRETARY OF STATE (OR SIMILAR OFFICIAL) FROM THE
JURISDICTION OF FORMATION OF THE BORROWER, CERTIFIED AS OF THE EFFECTIVE DATE
(OR A RECENT DATE PRIOR TO THE EFFECTIVE DATE) (THE MATTERS REFERENCED IN
SUBSECTIONS 3.1A(II)-(V) TO BE ADDRESSED IN A SECRETARY’S CERTIFICATE
SUBSTANTIALLY IN THE FORM OF EXHIBIT VII);

 

(VI)          AN OFFICER’S CERTIFICATE FROM AN OFFICER OF THE BORROWER
SUBSTANTIALLY IN THE FORM OF EXHIBIT VIII, IN FORM AND SUBSTANCE SATISFACTORY TO
THE ADMINISTRATIVE AGENT, TO THE EFFECT THAT ALL REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE TRUE, CORRECT AND
COMPLETE (OTHER THAN ANY SUCH REPRESENTATION OR WARRANTY THAT EXPRESSLY RELATES
TO AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY SHALL HAVE
BEEN TRUE, CORRECT AND COMPLETE AS OF SUCH EARLIER DATE); THAT THE BORROWER AND
ITS SUBSIDIARIES ARE NOT IN VIOLATION OF ANY OF THE COVENANTS CONTAINED IN THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT NO EVENT SHALL HAVE OCCURRED AND BE
CONTINUING OR WOULD RESULT FROM THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, THAT WOULD CONSTITUTE AN EVENT OF DEFAULT OR A
POTENTIAL EVENT OF DEFAULT; AND

 

(VII)         SUCH OTHER DOCUMENTS AS THE ADMINISTRATIVE AGENT ON BEHALF OF THE
LENDERS MAY REASONABLY REQUEST.

 


B.            OPINIONS OF COUNSEL.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
ORIGINALLY EXECUTED COPIES OF ONE OR MORE FAVORABLE WRITTEN OPINIONS OF
(I) BRIAN J. SMITH, SENIOR VICE PRESIDENT AND GENERAL COUNSEL OF THE BORROWER,
AND (II) MAYER, BROWN, ROWE & MAW, LLP, SPECIAL NEW YORK COUNSEL FOR THE
BORROWER, EACH IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND ITS COUNSEL, DATED AS OF THE EFFECTIVE DATE.


 


C.            PAYMENT OF AMOUNTS DUE.  THE BORROWER SHALL HAVE PAID TO THE LEAD
ARRANGERS AND THE AGENTS, ALL REASONABLE OUT-OF-POCKET COSTS, FEES (INCLUDING
THOSE FEES DUE ON THE EFFECTIVE DATE REFERRED TO IN SECTION 2.6), EXPENSES
(INCLUDING REASONABLE LEGAL FEES AND EXPENSES OF A SINGLE U.S. COUNSEL) AND
OTHER COMPENSATION PAYABLE ON THE EFFECTIVE DATE.


 


D.            RATINGS.  THE LEAD ARRANGERS SHALL HAVE RECEIVED EVIDENCE
SATISFACTORY TO THEM THAT THE BORROWER’S STAND-ALONE SENIOR UNSECURED RATING
SHALL BE AT LEAST BAA3 FROM MOODY’S AND BBB FROM S&P, EACH WITH AT LEAST A
STABLE OUTLOOK.


 


E.             AUTHORIZATIONS AND CONSENTS.


 

(I)            THE BORROWER SHALL HAVE OBTAINED ALL GOVERNMENTAL AUTHORIZATIONS
AND ALL CONSENTS OF OTHER PERSONS, IN EACH CASE THAT ARE NECESSARY IN CONNECTION
WITH THE TRANSACTIONS

 

50

--------------------------------------------------------------------------------


 

CONTEMPLATED BY THE LOAN DOCUMENTS, AND EACH OF THE FOREGOING SHALL BE IN FULL
FORCE AND EFFECT AND IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE LENDERS.  ALL APPLICABLE WAITING PERIODS SHALL HAVE
EXPIRED WITHOUT ANY ACTION BEING TAKEN OR THREATENED BY ANY COMPETENT AUTHORITY
WHICH WOULD RESTRAIN, PREVENT OR OTHERWISE IMPOSE MATERIAL ADVERSE CONDITIONS ON
THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS OR THE FINANCING THEREOF AND
NO ACTION, REQUEST FOR STAY, PETITION FOR REVIEW OR REHEARING, RECONSIDERATION,
OR APPEAL WITH RESPECT TO ANY OF THE FOREGOING SHALL BE PENDING, AND THE TIME
FOR ANY APPLICABLE AGENCY TO TAKE ACTION TO SET ASIDE ITS CONSENT ON ITS OWN
MOTION SHALL HAVE EXPIRED.

 

(II)           EACH OF THE LENDERS SHALL HAVE RECEIVED, AT LEAST TWO
(2) BUSINESS DAYS IN ADVANCE OF THE EFFECTIVE DATE, ALL DOCUMENTATION AND OTHER
INFORMATION REQUIRED BY GOVERNMENTAL AUTHORITIES UNDER APPLICABLE
“KNOW-YOUR-CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING
AS REQUIRED BY THE UNITING AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE
TOOLS REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM (USA PATRIOT ACT) ACT OF
2001.

 


F.             MATERIAL ADVERSE EFFECT.  SINCE DECEMBER 31, 2004, THERE SHALL
NOT HAVE OCCURRED A MATERIAL ADVERSE EFFECT.


 


G.            NO LITIGATION.  (I) NO ACTION, SUIT, INVESTIGATION, LITIGATION,
ARBITRATION OR PROCEEDING (WHETHER ADMINISTRATIVE, JUDICIAL OR OTHERWISE)
AFFECTING THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL BE PENDING OR THREATENED
BEFORE ANY COURT, GOVERNMENTAL AUTHORITY OR ARBITRATOR THAT COULD BE REASONABLY
EXPECTED TO, INDIVIDUALLY OR IN THE AGGREGATE, (A) HAVE A MATERIAL ADVERSE
EFFECT, OTHER THAN THE MATTERS SET FORTH IN THE BORROWER’S FILINGS WITH THE
SECURITIES AND EXCHANGE COMMISSION PRIOR TO THE EFFECTIVE DATE (THE “DISCLOSED
LITIGATION”), (B) MATERIALLY IMPAIR THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS OR (C) IN ANY MANNER CALL INTO QUESTION OR CHALLENGE THIS AGREEMENT OR
THE MAKING OF THE LOANS AND (II) NO MATERIAL ADVERSE CHANGE IN THE STATUS, OR
FINANCIAL EFFECT ON THE BORROWER OR ANY OF ITS SUBSIDIARIES, OF THE DISCLOSED
LITIGATION FROM THAT DESCRIBED IN THE BORROWER’S FILINGS WITH THE SECURITIES AND
EXCHANGE COMMISSION PRIOR TO THE EFFECTIVE DATE SHALL HAVE OCCURRED.


 

3.2          Conditions Precedent to each Credit Extension.

 

Subject to Section 11, the obligations of Lenders to make any Credit Extension
hereunder, including any Credit Extension made on the Effective Date, are
subject to the satisfaction of the following conditions:

 


A.            NOTICE OF BORROWING.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED, IN ACCORDANCE WITH THE PROVISIONS OF SECTION 2.1B, ORIGINALLY EXECUTED
NOTICE(S) OF BORROWING SIGNED BY THE APPLICABLE CREDIT PARTY.


 


B.            OUTSTANDING AMOUNTS.  AFTER GIVING EFFECT TO THE MAKING OF SUCH
CREDIT EXTENSIONS, (I) THE TOTAL UTILIZATION OF COMMITMENTS THEN IN EFFECT SHALL
NOT EXCEED THE COMMITMENTS THEN IN EFFECT AND (II) THE AGGREGATE DOLLAR AMOUNT
OF ALTERNATIVE CURRENCY LOANS SHALL NOT EXCEED THE ALTERNATIVE CURRENCY
SUBLIMIT.


 


C.            REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES CONTAINED HEREIN (EXCLUDING, EXCEPT ON THE EFFECTIVE DATE, THE
REPRESENTATIONS AND WARRANTIES MADE IN THE

 

51

--------------------------------------------------------------------------------


 


LAST SENTENCE OF SECTION 4.4 (FINANCIAL CONDITION), THE FIRST SENTENCE OF
SECTION 4.5 (MATERIAL ADVERSE EFFECT) AND THE FIRST SENTENCE OF SECTION 4.9
(LITIGATION)) SHALL BE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS ON
AND AS OF THE DATE OF SUCH CREDIT EXTENSION TO THE SAME EXTENT AS THOUGH MADE ON
AND AS OF THAT DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES
SPECIFICALLY RELATE TO AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND
WARRANTIES SHALL HAVE BEEN TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS
ON AND AS OF SUCH EARLIER DATE.


 


D.            NO DEFAULT.  NO EVENT OF DEFAULT OR A POTENTIAL EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, OR WOULD RESULT FROM, SUCH CREDIT
EXTENSION.


 


E.             ADDITIONAL DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED EACH ADDITIONAL DOCUMENT, CERTIFICATE, INSTRUMENT, LEGAL OPINION OR
OTHER ITEM REASONABLY REQUESTED BY IT.


 

3.3          Conditions Precedent to each Commitment Increase and Extension
Date.

 

Each Commitment Increase and each extensions of the Maturity Date are subject to
the satisfaction of the following conditions:

 


A.            THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN SHALL BE TRUE,
CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH
COMMITMENT INCREASE OR SUCH EXTENSION DATE TO THE SAME EXTENT AS THOUGH MADE ON
AND AS OF THAT DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES
SPECIFICALLY RELATE TO AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND
WARRANTIES SHALL HAVE BEEN TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS
ON AND AS OF SUCH EARLIER DATE.


 


B.            NO DEFAULT.  NO EVENT SHALL HAVE OCCURRED AND BE CONTINUING, OR
WOULD RESULT FROM SUCH COMMITMENT INCREASE OR SUCH EXTENSION OF THE MATURITY
DATE, THAT WOULD CONSTITUTE AN EVENT OF DEFAULT OR A POTENTIAL EVENT OF DEFAULT.


 


C.            ADDITIONAL DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED EACH ADDITIONAL DOCUMENT, CERTIFICATE, INSTRUMENT, LEGAL OPINION OR
OTHER ITEM REASONABLY REQUESTED BY IT.


 


SECTION 4.         REPRESENTATIONS AND WARRANTIES

 

In order to induce the Agents and the Lenders to enter into this Agreement and
to induce the Lenders to make each Credit Extension hereunder, each Credit Party
represents and warrants (solely, in the case of any Subsidiary Borrower, as to
itself and its Subsidiaries) to each Agent, each Lender and the Issuing Bank
that the following statements are true, correct and complete:

 

4.1          Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries.

 


A.            ORGANIZATION AND POWERS.  SUCH CREDIT PARTY AND EACH OF ITS
SUBSIDIARIES IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING, AS
APPLICABLE, UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION.  SUCH CREDIT
PARTY AND EACH OF ITS SUBSIDIARIES HAS ALL REQUISITE POWER AND AUTHORITY TO OWN,
LEASE AND OPERATE ITS PROPERTIES, TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND

 

52

--------------------------------------------------------------------------------


 


AS PROPOSED TO BE CONDUCTED, TO ENTER INTO THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY AND TO CARRY OUT THE TRANSACTIONS CONTEMPLATED THEREBY.


 


B.            QUALIFICATION AND GOOD STANDING.  SUCH CREDIT PARTY AND EACH OF
ITS SUBSIDIARIES IS DULY QUALIFIED TO DO BUSINESS AND IN GOOD STANDING, AS
APPLICABLE, IN EVERY JURISDICTION IN WHICH ITS ASSETS ARE LOCATED AND WHEREVER
NECESSARY TO CARRY OUT ITS BUSINESS AND OPERATIONS, EXCEPT IN JURISDICTIONS
WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD STANDING HAS NOT HAD AND WOULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

4.2          Authorization of Borrowing, etc.

 


A.            AUTHORIZATION OF BORROWING, ETC.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF EACH LOAN DOCUMENT TO WHICH IT IS A PARTY HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF EACH CREDIT PARTY.


 


B.            NO CONFLICT.  THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH
CREDIT PARTY OF EACH LOAN DOCUMENT TO WHICH IT IS A PARTY AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY EACH SUCH LOAN DOCUMENT DO NOT AND WILL NOT
(I) VIOLATE ANY PROVISION OF ANY APPLICABLE LAW WITH RESPECT TO SUCH CREDIT
PARTY OR ANY OF ITS SUBSIDIARIES, ANY OF THE ORGANIZATIONAL DOCUMENTS OF SUCH
CREDIT PARTY OR ANY OF ITS SUBSIDIARIES OR ANY ORDER, JUDGMENT OR DECREE OF ANY
GOVERNMENTAL AUTHORITY BINDING ON SUCH CREDIT PARTY OR ANY OF ITS SUBSIDIARIES,
EXCEPT TO THE EXTENT SUCH VIOLATION WOULD NOT BE REASONABLY EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, (II) CONFLICT WITH, RESULT IN A BREACH OF OR CONSTITUTE
(WITH DUE NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT UNDER ANY CONTRACTUAL
OBLIGATION OF SUCH CREDIT PARTY OR ANY OF ITS SUBSIDIARIES, EXCEPT TO THE EXTENT
SUCH CONFLICT, BREACH OR DEFAULT WOULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, (III) RESULT IN OR REQUIRE THE CREATION OR IMPOSITION
OF ANY LIEN UPON ANY OF THE PROPERTIES OR ASSETS OF SUCH CREDIT PARTY OR ANY OF
ITS SUBSIDIARIES, OR (IV) REQUIRE ANY APPROVAL OF STOCKHOLDERS, PARTNERS OR
MEMBERS OR ANY APPROVAL OR CONSENT OF ANY PERSON UNDER ANY CONTRACTUAL
OBLIGATION OF SUCH CREDIT PARTY OR ANY OF ITS SUBSIDIARIES, EXCEPT FOR SUCH
APPROVALS OR CONSENTS WHICH WILL BE OBTAINED ON OR BEFORE THE EFFECTIVE DATE AND
DISCLOSED IN WRITING TO ADMINISTRATIVE AGENT.


 


C.            GOVERNMENTAL CONSENTS.  THE EXECUTION, DELIVERY AND PERFORMANCE BY
SUCH CREDIT PARTY OF EACH LOAN DOCUMENT TO WHICH IT IS A PARTY AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY SUCH LOAN DOCUMENT DO NOT AND
WILL NOT REQUIRE ANY GOVERNMENTAL AUTHORIZATION.


 


D.            BINDING OBLIGATION.  EACH OF THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY HAS BEEN DULY EXECUTED AND DELIVERED BY SUCH CREDIT PARTY AND IS THE
LEGALLY VALID AND BINDING OBLIGATION OF SUCH CREDIT PARTY, ENFORCEABLE AGAINST
SUCH CREDIT PARTY IN ACCORDANCE WITH ITS RESPECTIVE TERMS, EXCEPT AS MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS
RELATING TO OR LIMITING CREDITORS’ RIGHTS GENERALLY OR BY EQUITABLE PRINCIPLES
RELATING TO ENFORCEABILITY.


 

4.3          Disclosure.

 

No representation or warranty of such Credit Party or any of its Subsidiaries
contained in any Loan Document or in any other document, certificate or written
statement furnished to any

 

53

--------------------------------------------------------------------------------


 

Agent or any Lender by or on behalf of such Credit Party or any of its
Subsidiaries for use in connection with the transactions contemplated by this
Agreement contains any untrue statement of a material fact or omits to state a
material fact (known to such Credit Party or any of its Subsidiaries in the case
of any document not furnished by any of them) necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made.  Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by the applicable Credit Party to be
reasonable at the time made, it being recognized by the Agents and the Lenders
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results.

 

4.4          Financial Condition.

 

The Borrower has heretofore delivered to the Administrative Agent the audited
consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2004 and the related audited consolidated statements of income,
stockholders’ equity and cash flows of the Borrower for the Fiscal Year then
ended, together with all related notes and schedules thereto.  All such
statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position of the entities described in such
financial statements as at the respective dates thereof and the results of
operations and cash flows of the entities described therein for each of the
periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from audit and normal year-end adjustments. 
Neither the Borrower nor any of its Subsidiaries has any contingent liability or
liability for taxes, long-term lease or unusual forward or long-term commitment
that is not reflected in the foregoing financial statements or the notes thereto
and which in any such case could reasonably be expected to have a Material
Adverse Effect.

 

4.5          No Material Adverse Change.

 

Since December 31, 2004, no event or change has occurred that has caused or
evidences, or could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

 

4.6          Intellectual Property Matters.

 

Except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, each of the Borrower and its Subsidiaries owns or
possesses rights to use all franchises, licenses, copyright registrations,
copyright applications, issued patents, patent applications, trademarks,
trademark applications, trademark registrations, trademark rights, service
marks, service mark applications, service mark rights, trade names, trade name
rights, copyrights and rights with respect to the foregoing which are required
to conduct its business.  No event has occurred which permits, or after notice
or lapse of time or both would permit, the revocation or termination of any such
rights (except for the expiration of patents in the ordinary course), and
neither the Borrower nor any Subsidiary thereof is liable to any Person for
infringement under Applicable Law with respect to any such rights as a result of
its business

 

54

--------------------------------------------------------------------------------


 

operations except to the extent any such revocation, termination, or
infringement could not reasonably be expected to have a Material Adverse Effect.

 

4.7          No Litigation; Compliance with Laws.

 

Except for the Disclosed Litigation, there are no actions, suits, proceedings
(whether administrative, judicial or otherwise), litigations, arbitrations or
governmental investigations (whether or not purportedly on behalf of the
Borrower or any of it Subsidiaries) at law or in equity, or before or by any
Governmental Authority, domestic or foreign (including any Environmental
Claims), that are pending or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries or any property of
the Borrower or any of its Subsidiaries and that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect. 
Neither the Borrower nor any of its Subsidiaries (i) is in violation of any
Applicable Laws (including, but not limited to, Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect or (ii) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any
Governmental Authority, domestic or foreign, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

 

4.8          No Default.

 

Neither the Borrower nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any of its Contractual Obligations, and no condition
exists that, with the giving of notice or the lapse of time or both, would
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect.

 

4.9          Governmental Regulation.

 

Neither the Borrower nor any of its Subsidiaries is subject to regulation under
the Public Utility Holding Company Act of 1935, the Federal Power Act or the
Investment Company Act of 1940 or under any federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.  Neither
the Borrower nor any of its Subsidiaries is a “registered investment company” or
a company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.

 

4.10        Securities Activities.

 

Neither the Borrower nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.  No part of the proceeds of
the Loans will be used to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock in
violation of the provisions of Regulation T, U or X of the Board of Governors of
the Federal Reserve System.

 

55

--------------------------------------------------------------------------------


 

4.11        Employee Benefit Plans.

 


A.            EACH OF THE BORROWER AND ITS ERISA AFFILIATES IS IN MATERIAL
COMPLIANCE WITH ALL APPLICABLE PROVISIONS AND REQUIREMENTS OF ERISA AND THE
INTERNAL REVENUE CODE AND THE REGULATIONS AND PUBLISHED INTERPRETATIONS
THEREUNDER WITH RESPECT TO EACH EMPLOYEE BENEFIT PLAN, AND HAVE PERFORMED ALL
THEIR OBLIGATIONS UNDER EACH EMPLOYEE BENEFIT PLAN IN ALL MATERIAL RESPECTS. 
EACH EMPLOYEE BENEFIT PLAN WHICH IS INTENDED TO QUALIFY UNDER SECTION 401(A) OF
THE INTERNAL REVENUE CODE HAS RECEIVED A FAVORABLE DETERMINATION LETTER FROM THE
INTERNAL REVENUE SERVICE OR HAS SUBMITTED OR WILL SUBMIT A REQUEST FOR SUCH A
DETERMINATION LETTER WITHIN THE APPLICABLE REMEDIAL AMENDMENT PERIOD.


 


B.            NO MATERIAL LIABILITY TO THE PBGC (OTHER THAN REQUIRED PREMIUM
PAYMENTS) OR THE INTERNAL REVENUE SERVICE HAS BEEN OR IS EXPECTED TO BE INCURRED
BY THE BORROWER OR ANY OF ITS ERISA AFFILIATES WITH RESPECT TO ANY EMPLOYEE
BENEFIT PLAN, AND NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR, THE LIABILITY FOR WHICH HAS NOT BEEN SATISFIED IN FULL OR IS IMMATERIAL
IN AMOUNT.


 


C.            THE PRESENT VALUE OF THE ACCRUED BENEFIT LIABILITIES UNDER EACH
PENSION PLAN SPONSORED, MAINTAINED OR CONTRIBUTED TO BY THE BORROWER OR ANY OF
ITS ERISA AFFILIATES (DETERMINED AS OF THE END OF THE MOST RECENT PLAN YEAR ON
THE BASIS OF THE ACTUARIAL ASSUMPTIONS SPECIFIED FOR FUNDING PURPOSES IN THE
MOST RECENT ACTUARIAL VALUATION FOR SUCH PENSION PLAN) AS SHOWN IN THE MOST
RECENT SCHEDULE B, AND TAKEN IN THE AGGREGATE, DID NOT EXCEED THE AGGREGATE
CURRENT VALUE OF THE ASSETS OF SUCH PENSION PLANS BY MORE THAN $85,000,000.


 


D.            AS OF THE MOST RECENT VALUATION DATE FOR EACH MULTIEMPLOYER PLAN
FOR WHICH THE ACTUARIAL REPORT IS AVAILABLE, THE POTENTIAL LIABILITY OF THE
BORROWER OR ANY OF ITS ERISA AFFILIATES FOR A COMPLETE WITHDRAWAL FROM SUCH
MULTIEMPLOYER PLAN (WITHIN THE MEANING OF SECTION 4203 OF ERISA), WHEN
AGGREGATED WITH SUCH POTENTIAL LIABILITY FOR A COMPLETE WITHDRAWAL FROM ALL
MULTIEMPLOYER PLANS, BASED ON INFORMATION AVAILABLE PURSUANT TO
SECTION 4221(E) OF ERISA IS NOT EXPECTED TO BE MATERIAL.  THE BORROWER AND EACH
OF ITS SUBSIDIARIES AND EACH OF THEIR ERISA AFFILIATES HAVE COMPLIED IN ALL
MATERIAL RESPECTS WITH THE REQUIREMENTS OF SECTION 515 OF ERISA WITH RESPECT TO
EACH MULTIEMPLOYER PLAN AND ARE NOT IN MATERIAL “DEFAULT” (AS DEFINED IN
SECTION 4219(C)(5) OF ERISA) WITH RESPECT TO PAYMENTS TO A MULTIEMPLOYER PLAN.


 

4.12        Environmental Protection.

 


A.            NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES NOR ANY OF THEIR
RESPECTIVE FACILITIES OR OPERATIONS IS SUBJECT TO ANY OUTSTANDING WRITTEN ORDER,
CONSENT DECREE OR SETTLEMENT AGREEMENT WITH ANY PERSON RELATING TO ANY
ENVIRONMENTAL LAW, ANY ENVIRONMENTAL CLAIM, OR ANY HAZARDOUS MATERIALS ACTIVITY
THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


B.            NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED ANY
LETTER OR REQUEST FOR INFORMATION UNDER SECTION 104 OF THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT (42 U.S.C. § 9604) OR
ANY COMPARABLE STATE LAW, EXCEPT TO THE EXTENT THAT SUCH LETTER OR REQUEST COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

56

--------------------------------------------------------------------------------


 


C.            THERE ARE AND, TO THE BORROWER’S AND EACH OF ITS SUBSIDIARIES’
KNOWLEDGE, HAVE BEEN NO CONDITIONS, OCCURRENCES, OR HAZARDOUS MATERIALS
ACTIVITIES WHICH COULD REASONABLY BE EXPECTED TO FORM THE BASIS OF AN
ENVIRONMENTAL CLAIM AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES THAT,
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


D.            COMPLIANCE WITH ALL CURRENT OR REASONABLY FORESEEABLE FUTURE
REQUIREMENTS PURSUANT TO OR UNDER ENVIRONMENTAL LAWS COULD NOT, INDIVIDUALLY OR
IN THE AGGREGATE, REASONABLY BE EXPECTED TO GIVE RISE TO A MATERIAL ADVERSE
EFFECT.


 


E.             NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES NOR, TO THE
KNOWLEDGE OF THE BORROWER, ANY PREDECESSOR OF THE BORROWER OR ANY SUBSIDIARY OF
SUCH PREDECESSOR, HAS FILED ANY NOTICE UNDER ANY ENVIRONMENTAL LAW INDICATING
PAST OR PRESENT TREATMENT OF HAZARDOUS MATERIALS AT ANY FACILITY, AND NONE OF
THE BORROWER’S NOR ANY OF ITS SUBSIDIARIES’ OPERATIONS INVOLVES THE GENERATION,
TRANSPORTATION, TREATMENT, STORAGE OR DISPOSAL OF HAZARDOUS WASTE, AS DEFINED
UNDER 40 C.F.R.  PARTS 260 270 OR ANY STATE EQUIVALENT, EXCEPT TO THE EXTENT
THAT ANY OF THE FOREGOING COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


F.             NO EVENT OR CONDITION HAS OCCURRED OR IS OCCURRING WITH RESPECT
TO THE BORROWER OR ANY OF ITS SUBSIDIARIES RELATING TO ANY ENVIRONMENTAL LAW,
ANY RELEASE OF HAZARDOUS MATERIALS, OR ANY HAZARDOUS MATERIALS ACTIVITY WHICH
INDIVIDUALLY OR IN THE AGGREGATE HAS HAD, OR COULD REASONABLY BE EXPECTED TO
HAVE, A MATERIAL ADVERSE EFFECT.


 

4.13        Pari Passu.

 

The Obligations and any other claims of the Lead Arrangers, the Agents and the
Lenders arising hereunder or under any of the Loan Documents rank at least pari
passu with the claims of all of such Credit Party’s other senior unsecured
creditors, except those creditors whose claims are preferred by any bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally.

 

4.14        Restrictions.

 

There are no contractual restrictions on any Credit Party or any of their
Subsidiaries which prohibit or otherwise restrict the transfer of cash or other
assets from any such Subsidiary to such Credit Party, other than prohibitions or
restrictions permitted under Section 6.4.

 


SECTION 5.         AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that, so long as the Commitments shall remain
in effect and until payment in full of all Obligations (other than Surviving
Obligations) and cancellation or expiration of all Letters of Credit, unless the
provisions of this Section 5 are waived or amended in accordance with
Section 9.5, the Borrower shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 5.

 

5.1          Financial Statements and Other Reports.

 

The Borrower will deliver to Administrative Agent:

 

57

--------------------------------------------------------------------------------


 

(I)            QUARTERLY FINANCIAL STATEMENTS:  AS SOON AS AVAILABLE, AND IN ANY
EVENT WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE (3) FISCAL
QUARTERS OF EACH FISCAL YEAR, THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE
BORROWER AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL QUARTER AND THE
RELATED CONSOLIDATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS
OF THE BORROWER AND ITS SUBSIDIARIES FOR SUCH FISCAL QUARTER AND FOR THE PERIOD
FROM THE BEGINNING OF THE THEN-CURRENT FISCAL YEAR TO THE END OF SUCH FISCAL
QUARTER, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE CORRESPONDING
FIGURES FOR THE CORRESPONDING PERIODS OF THE PREVIOUS FISCAL YEAR, ALL IN
REASONABLE DETAIL AND CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF THE BORROWER
AS FAIRLY PRESENTING, IN ALL MATERIAL RESPECTS, THE FINANCIAL CONDITION OF THE
BORROWER AND ITS SUBSIDIARIES AS AT THE DATE INDICATED AND THE RESULTS OF THEIR
OPERATIONS AND CASH FLOWS FOR THE PERIODS INDICATED IN CONFORMITY WITH GAAP,
SUBJECT TO THE ABSENCE OF FOOTNOTES AND CHANGES RESULTING FROM AUDIT AND NORMAL
YEAR-END ADJUSTMENTS;

 

(II)           ANNUAL FINANCIAL STATEMENTS:  AS SOON AS AVAILABLE, AND IN ANY
EVENT WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR, (I) THE CONSOLIDATED
BALANCE SHEETS OF THE BORROWER AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL
YEAR AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND
CASH FLOWS OF THE BORROWER AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE
PREVIOUS FISCAL YEAR, IN REASONABLE DETAIL AND CERTIFIED BY THE CHIEF FINANCIAL
OFFICER OF THE BORROWER AS FAIRLY PRESENTING, IN ALL MATERIAL RESPECTS, THE
FINANCIAL CONDITION OF THE BORROWER AND ITS SUBSIDIARIES AS AT THE DATE
INDICATED AND THE RESULTS OF THEIR OPERATIONS AND CASH FLOWS FOR THE PERIODS
INDICATED; AND (II) WITH RESPECT SUCH CONSOLIDATED FINANCIAL STATEMENTS A REPORT
THEREON OF DELOITTE AND TOUCHE LLP OR OTHER INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING SELECTED BY THE BORROWER, AND
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH REPORT SHALL BE
UNQUALIFIED AS TO GOING CONCERN AND SCOPE OF AUDIT, AND SHALL STATE THAT SUCH
CONSOLIDATED FINANCIAL STATEMENTS FAIRLY PRESENT, IN ALL MATERIAL RESPECTS, THE
CONSOLIDATED FINANCIAL POSITION OF THE BORROWER AND ITS SUBSIDIARIES AS AT THE
DATES INDICATED AND THE RESULTS OF THEIR OPERATIONS AND THEIR CASH FLOWS FOR THE
PERIODS INDICATED IN CONFORMITY WITH GAAP APPLIED ON A BASIS CONSISTENT WITH
PRIOR YEARS (EXCEPT AS OTHERWISE DISCLOSED IN SUCH FINANCIAL STATEMENTS) AND
THAT THE EXAMINATION BY SUCH ACCOUNTANTS IN CONNECTION WITH SUCH CONSOLIDATED
FINANCIAL STATEMENTS HAS BEEN MADE IN ACCORDANCE WITH GENERALLY ACCEPTED
AUDITING STANDARDS);

 

(III)          COMPLIANCE CERTIFICATE:  TOGETHER WITH EACH DELIVERY OF FINANCIAL
STATEMENTS OF THE BORROWER AND ITS SUBSIDIARIES PURSUANT TO SECTIONS 5.1(I) AND
5.1(II), A DULY EXECUTED AND COMPLETED COMPLIANCE CERTIFICATE;

 

(IV)          FILINGS:  PROMPTLY UPON THEIR BECOMING AVAILABLE, COPIES OF
(A) ALL FINANCIAL STATEMENTS, REPORTS, NOTICES AND PROXY STATEMENTS SENT BY ANY
CREDIT PARTY TO ITS SHAREHOLDERS OR OTHER SECURITY HOLDERS, AND (B) ALL MATERIAL
INFORMATION FILED BY ANY CREDIT PARTY OR ANY OF THEIR SUBSIDIARIES WITH THE
SECURITIES AND EXCHANGE COMMISSION OR ANY NATIONAL SECURITIES EXCHANGE;

 

(V)           NOTICE OF DEFAULT, ETC.:  PROMPTLY UPON (AND IN ANY EVENT WITHIN
FIVE (5) BUSINESS DAYS AFTER) ANY RESPONSIBLE OFFICER OF THE BORROWER OBTAINING
KNOWLEDGE (A) OF ANY CONDITION OR EVENT THAT CONSTITUTES AN EVENT OF DEFAULT OR
POTENTIAL EVENT OF DEFAULT OR THAT NOTICE HAS BEEN GIVEN TO THE BORROWER OR ANY
OF ITS SUBSIDIARIES WITH RESPECT THERETO, (B) THAT ANY PERSON

 

58

--------------------------------------------------------------------------------


 

HAS GIVEN ANY NOTICE TO THE BORROWER OR ANY OF ITS SUBSIDIARIES OR TAKEN ANY
OTHER ACTION WITH RESPECT TO A CLAIMED DEFAULT OR EVENT OR CONDITION OF THE TYPE
REFERRED TO IN SECTION 8.2, OR (C) OF THE OCCURRENCE OF ANY EVENT OR CHANGE THAT
HAS CAUSED OR EVIDENCES, EITHER IN ANY CASE INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT, AN OFFICER’S CERTIFICATE SPECIFYING THE NATURE AND
PERIOD OF EXISTENCE OF SUCH CONDITION, EVENT OR CHANGE, OR SPECIFYING THE NOTICE
GIVEN OR ACTION TAKEN BY ANY SUCH PERSON AND THE NATURE OF SUCH CLAIMED EVENT OF
DEFAULT, POTENTIAL EVENT OF DEFAULT, DEFAULT, EVENT OR CONDITION, AND WHAT
ACTION THE BORROWER HAS TAKEN, IS TAKING AND PROPOSES TO TAKE WITH RESPECT
THERETO;

 

(VI)          NOTICE OF LITIGATION:  PROMPTLY UPON (AND IN ANY EVENT WITHIN FIVE
(5) BUSINESS DAYS AFTER) ANY OFFICER OF ANY CREDIT PARTY OBTAINING KNOWLEDGE OF
(A) THE INSTITUTION OF, OR NON-FRIVOLOUS THREAT OF, ANY ACTION, SUIT,
PROCEEDING, ORDER, CONSENT DECREE, SETTLEMENT (WHETHER ADMINISTRATIVE, JUDICIAL
OR OTHERWISE), GOVERNMENTAL INVESTIGATION OR ARBITRATION AGAINST OR AFFECTING
THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE PROPERTY,
INCLUDING OF THE TYPE DESCRIBED IN SECTION 4.17 (COLLECTIVELY, “PROCEEDINGS”) OR
(B) ANY MATERIAL DEVELOPMENT IN ANY SUCH PROCEEDING THAT, IN THE CASE OF EITHER
(A) OR (B) IF ADVERSELY DETERMINED, COULD BE REASONABLY EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, OR SEEKS TO ENJOIN OR OTHERWISE PREVENT THE
CONSUMMATION OF, OR TO RECOVER ANY DAMAGES OR OBTAIN RELIEF AS A RESULT OF, THE
TRANSACTIONS CONTEMPLATED HEREBY, WRITTEN NOTICE THEREOF TOGETHER WITH SUCH
OTHER INFORMATION AS MAY BE REASONABLY AVAILABLE TO THE BORROWER OR SUCH
SUBSIDIARY TO ENABLE LENDERS AND THEIR COUNSEL TO EVALUATE SUCH MATTERS;

 

(VII)         CHANGE IN RATING:  PROMPTLY UPON (AND IN ANY EVENT WITHIN FIVE
(5) BUSINESS DAYS AFTER) OBTAINING KNOWLEDGE THEREOF, WRITTEN NOTICE OF ANY
CHANGES IN THE RATING GIVEN THE BORROWER BY MOODY’S OR S&P;

 

(VIII)        ERISA:  (I) PROMPTLY UPON BECOMING AWARE OF THE OCCURRENCE OF OR
FORTHCOMING OCCURRENCE OF ANY ERISA EVENT, A WRITTEN NOTICE SPECIFYING THE
NATURE THEREOF, WHAT ACTION THE BORROWER OR ANY OF ITS ERISA AFFILIATES HAS
TAKEN, IS TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO AND, WHEN KNOWN, ANY
ACTION TAKEN OR THREATENED BY THE INTERNAL REVENUE SERVICE, THE UNITED STATES
DEPARTMENT OF LABOR OR THE PBGC WITH RESPECT THERETO; AND (II) WITH REASONABLE
PROMPTNESS, COPIES OF (1) EACH SCHEDULE B (ACTUARIAL INFORMATION) TO THE ANNUAL
REPORT (FORM 5500 SERIES) FILED BY THE BORROWER OR ANY OF ITS ERISA AFFILIATES
WITH THE INTERNAL REVENUE SERVICE WITH RESPECT TO EACH PENSION PLAN; (2) ALL
NOTICES RECEIVED BY THE BORROWER OR ANY OF ITS ERISA AFFILIATES FROM A
MULTIEMPLOYER PLAN SPONSOR CONCERNING AN ERISA EVENT; AND (3) COPIES OF SUCH
OTHER DOCUMENTS OR GOVERNMENTAL REPORTS OR FILINGS RELATING TO ANY EMPLOYEE
BENEFIT PLAN AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST;

 

(IX)           ENVIRONMENTAL REPORTS AND AUDITS:  AS SOON AS PRACTICABLE
FOLLOWING RECEIPT THEREOF, COPIES OF ALL ENVIRONMENTAL AUDITS AND REPORTS WITH
RESPECT TO ENVIRONMENTAL MATTERS AT ANY PROPERTY, PLANT OR OTHER FACILITY OR
WHICH RELATE TO ANY ENVIRONMENTAL LIABILITIES OF THE BORROWER OR ITS
SUBSIDIARIES WHICH, IN ANY SUCH CASE, INDIVIDUALLY OR IN THE AGGREGATE, COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

 

(X)            PUBLIC FILINGS:  PROMPTLY AFTER THE SAME BECOME PUBLICLY
AVAILABLE, COPIES OF ALL PERIODIC AND OTHER REPORTS, PROXY STATEMENTS AND OTHER
MATERIALS FILED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES WITH THE SECURITIES
AND EXCHANGE COMMISSION, OR ANY GOVERNMENTAL

 

59

--------------------------------------------------------------------------------


 

AUTHORITY SUCCEEDING TO ANY OR ALL OF THE FUNCTIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, OR DISTRIBUTED BY THE BORROWER TO ITS SHAREHOLDERS
GENERALLY; AND

 

(XI)           OTHER INFORMATION:  WITH REASONABLE PROMPTNESS, SUCH OTHER
INFORMATION AND DATA WITH RESPECT TO THE CREDIT PARTIES AND THEIR SUBSIDIARIES
AS FROM TIME TO TIME MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT OR
ANY LENDER.

 

5.2          Books and Records.

 

The Borrower will, and will cause each of its Subsidiaries to keep proper books
of records and account in which full, true and correct entries in all material
respects in conformity with GAAP consistently applied shall be made of all
material dealings and transactions in relation to its business and activities
and permit representatives or agents of the Administrative Agent or any Lender
to visit and inspect any of its properties or assets and examine and make
abstracts from any of its books and records upon reasonable prior notice during
normal business hours and as often as may reasonably be desired, and to discuss
the business, operations, properties and financial and other condition of the
Borrower and its Subsidiaries with officers and employees of the Borrower and
independent public accountants of the Borrower and its Subsidiaries so long as
the Borrower is provided the opportunity to participate in such discussions.

 

5.3          Existence.

 

Except as otherwise permitted by Section 6.6, the Borrower will, and will cause
each of its Subsidiaries to, at all times preserve and keep in full force and
effect its existence and all rights, privileges, licenses and franchises
material to its business; provided that neither the Borrower nor any of its
Subsidiaries shall be required to preserve any such right, privilege, license or
franchise if management of the Borrower or such Subsidiary shall reasonably
determine that the preservation thereof is no longer desirable in the conduct of
the business of such Person, and that the loss thereof is not disadvantageous in
any material respect to the Borrower or the Lenders.

 

5.4          Insurance.

 

The Borrower will maintain or cause to be maintained, with financially sound and
reputable insurers, such public liability insurance, third party property damage
insurance, business interruption insurance and casualty insurance with respect
to liabilities, losses or damage in respect of the assets, properties and
businesses of the Borrower and its Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons.

 

5.5          Payment of Taxes and Claims.

 

The Borrower will, and will cause each of its Subsidiaries to, pay all federal
income Taxes and other material Taxes imposed upon it or any of its properties
or assets or in respect of any of its income, businesses or franchises before
any penalty or fine accrues thereon; provided

 

60

--------------------------------------------------------------------------------


 

no such Tax need be paid (a) if it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor or (b) if the aggregate
amount of all unpaid Taxes that have not been paid by the Borrower and its
Subsidiaries (excluding amounts being contested as provided in clause (a)) does
not exceed $5,000,000 and could not reasonably be expected to have a Material
Adverse Effect.  The Borrower will not, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income Tax
return with any Person (other than the Borrower or any of its Subsidiaries).

 

5.6          Payment and Performance of Obligations.

 

The Borrower will, and will cause each of its Subsidiaries to, pay and perform
all Obligations under this Agreement and the other Loan Documents.

 

5.7          Maintenance of Properties.

 

The Borrower will, and will cause each of its Subsidiaries to, maintain or cause
to be maintained in good repair, working order and condition, ordinary wear and
tear excepted, all material properties used or useful in the business of the
Borrower and its Subsidiaries and from time to time will make or cause to be
made all appropriate repairs, renewals and replacements thereof.

 

5.8          Compliance with Laws.

 

The Borrower will, and will cause each of its Subsidiaries to, comply with the
requirements of all Applicable Laws, rules, regulations and orders of any
Governmental Authority (including, but not limited to, all Environmental Laws),
noncompliance with which could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

5.9          Use of Proceeds.

 


A.            PROCEEDS OF LOANS.  THE PROCEEDS OF EACH LOAN AND EACH LETTER OF
CREDIT SHALL BE USED FOR GENERAL CORPORATE PURPOSES.


 


B.            MARGIN REGULATIONS.  NO PART OF THE PROCEEDS OF THE LOANS MADE TO
A CREDIT PARTY WILL BE USED TO PURCHASE OR CARRY ANY MARGIN STOCK OR TO EXTEND
CREDIT TO OTHERS FOR THE PURPOSE OF PURCHASING OR CARRYING ANY MARGIN STOCK IN
VIOLATION OF THE PROVISIONS OF REGULATION T, U OR X OF THE BOARD OF GOVERNORS OF
THE FEDERAL RESERVE SYSTEM.


 

5.10        Claims Pari Passu.

 

Each Credit Party shall ensure that at all times the Obligations and any other
claims of the Lead Arrangers, the Agents and the Lenders arising hereunder or
under any other Loan Document rank at least pari passu with the claims of such
Credit Party’s other senior unsecured creditors, except those creditors whose
claims are preferred by any bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally.

 

61

--------------------------------------------------------------------------------


 

5.11        Further Assurances.

 

At any time or from time to time upon the request of the Administrative Agent,
the Borrower will, and will cause each of its Subsidiaries to, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as the Administrative Agent may reasonably request in
order to effect fully the purposes of the Loan Documents.  In furtherance and
not in limitation of the foregoing, the Borrower shall take, and shall cause
each of its Subsidiaries to take, such actions as the Administrative Agent may
reasonably request from time to time to ensure that the Guaranteed Obligations
are guarantied by the Guarantor.

 


SECTION 6.         NEGATIVE COVENANTS

 

The Borrower covenants and agrees that, so long as the Commitments hereunder
shall remain in effect and until payment in full of all Obligations (other than
Surviving Obligations) and cancellation or expiration of all Letters of Credit,
unless the provisions of this Section 6 are waived or amended in accordance with
Section 9.6, the Borrower shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 6.

 

6.1          Liens.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, create, incur, assume or permit to exist any Lien on or
with respect to any property or asset of any kind of the Borrower or any of its
Subsidiaries, whether now owned or hereafter acquired, or any income or profits
therefrom, except:

 

(I)            LIENS EXISTING ON THE EFFECTIVE DATE AND DESCRIBED ON
SCHEDULE 6.1 HERETO AND OTHER LIENS SECURING INDEBTEDNESS EXISTING ON THE
EFFECTIVE DATE THE INDIVIDUAL PRINCIPAL AMOUNT OF WHICH DOES NOT EXCEED
$500,000;

 

(II)           LIENS IMPOSED BY LAW FOR TAXES THAT ARE NOT YET REQUIRED TO BE
PAID PURSUANT TO SECTION 5.5;

 

(III)          STATUTORY LIENS OF LANDLORDS, BANKS (INCLUDING RIGHTS OF
SET-OFF), CARRIERS, WAREHOUSEMEN, MECHANICS, REPAIRMEN, WORKMEN AND MATERIAL
MEN, AND OTHER LIENS IMPOSED BY LAW, IN EACH CASE INCURRED IN THE ORDINARY
COURSE OF BUSINESS FOR AMOUNTS NOT YET OVERDUE OR FOR AMOUNTS THAT ARE OVERDUE
AND THAT (IN THE CASE OF ANY SUCH AMOUNTS OVERDUE FOR A PERIOD IN EXCESS OF FIVE
DAYS) ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, SO LONG AS
SUCH RESERVES OR OTHER APPROPRIATE PROVISIONS, IF ANY, AS SHALL BE REQUIRED BY
GAAP SHALL HAVE BEEN MADE FOR ANY SUCH CONTESTED AMOUNTS;

 

(IV)          DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION
WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER TYPES OF SOCIAL
SECURITY, OR TO SECURE THE PERFORMANCE OF TENDERS, STATUTORY OBLIGATIONS, SURETY
AND APPEAL BONDS, BIDS, LEASES, GOVERNMENT CONTRACTS, PERFORMANCE AND
RETURN-OF-MONEY BONDS AND OTHER SIMILAR OBLIGATIONS (EXCLUSIVE OF OBLIGATIONS
FOR THE PAYMENT OF BORROWED MONEY OR OTHER INDEBTEDNESS) INCURRED IN THE
ORDINARY COURSE OF BUSINESS;

 

62

--------------------------------------------------------------------------------


 

(V)           EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS, ENCROACHMENTS, AND OTHER
MINOR DEFECTS OR IRREGULARITIES IN TITLE TO REAL PROPERTY OF THE BORROWER OR ANY
SUBSIDIARY OF THE BORROWER, IN EACH CASE WHICH DO NOT AND WILL NOT, INDIVIDUALLY
OR IN THE AGGREGATE, INTERFERE IN ANY MATERIAL RESPECT WITH THE USE OR VALUE
THEREOF;

 

(VI)          ANY INTEREST OR TITLE OF A LESSOR OR SUBLESSOR UNDER ANY OPERATING
OR TRUE LEASE OF REAL ESTATE ENTERED INTO BY THE BORROWER OR ONE OF ITS
SUBSIDIARIES IN THE ORDINARY COURSE OF ITS BUSINESS COVERING ONLY THE ASSETS SO
LEASED;

 

(VII)         LIENS SECURING INDEBTEDNESS PURSUANT TO CAPITAL LEASES; PROVIDED
THAT (A) SUCH LIENS ARE ONLY IN RESPECT OF THE PROPERTY OR ASSETS SUBJECT TO,
AND SECURE ONLY, SUCH CAPITAL LEASES, (B) INDEBTEDNESS OF SUBSIDIARIES UNDER
CAPITAL LEASES SHALL BE LIMITED BY THE PROVISIONS OF SECTION 6.2 AND (C) THE
AGGREGATE AMOUNT OF ALL INDEBTEDNESS OF THE BORROWER UNDER CAPITAL LEASES SHALL
NOT AT ANY TIME EXCEED 25,000,000;

 

(VIII)        PURCHASE MONEY LIENS IN REAL PROPERTY, IMPROVEMENTS THERETO OR
EQUIPMENT HEREAFTER ACQUIRED (OR, IN THE CASE OF IMPROVEMENTS, CONSTRUCTED) BY
THE BORROWER OR ONE OF ITS SUBSIDIARIES; PROVIDED THAT (A) SUCH LIEN SECURES
INDEBTEDNESS PERMITTED BY SECTION 6.2), (B) SUCH LIEN IS INCURRED, AND THE
INDEBTEDNESS SECURED THEREBY IS CREATED, WITHIN NINETY (90) DAYS AFTER
COMPLETION OF SUCH ACQUISITION (OR CONSTRUCTION), (C) THE INDEBTEDNESS SECURED
THEREBY DOES NOT EXCEED 100% OF THE LESSER OF THE COST OR THE FAIR MARKET VALUE
OF SUCH REAL PROPERTY, IMPROVEMENTS OR EQUIPMENT AT THE TIME OF SUCH ACQUISITION
(OR CONSTRUCTION) AND (D) SUCH LIEN DOES NOT APPLY TO ANY OTHER PROPERTY OR
ASSETS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES;

 

(IX)           LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING AS A
MATTER OF LAW TO SECURE PAYMENT OF CUSTOMS DUTIES IN CONNECTION WITH THE
IMPORTATION OF GOODS;

 

(X)            LICENSES OF PATENTS, TRADEMARKS AND OTHER INTELLECTUAL PROPERTY
RIGHTS GRANTED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN THE ORDINARY COURSE
OF BUSINESS AND NOT INTERFERING IN ANY RESPECT WITH THE ORDINARY CONDUCT OF THE
BUSINESS OF THE BORROWER OR SUCH SUBSIDIARY; AND

 

(XI)           LIENS ON ASSETS OF PERSONS ACQUIRED AFTER THE EFFECTIVE DATE
SUBJECT TO THE TERMS OF THIS AGREEMENT; PROVIDED THAT SUCH LIENS EXIST AT THE
TIME SUCH PERSON BECOMES A SUBSIDIARY AND WERE NOT CREATED IN ANTICIPATION
THEREOF;

 

(XII)          LIENS INCURRED IN CONNECTION WITH QUALIFIED RECEIVABLES
TRANSACTIONS; AND

 

(XIII)         LIENS NOT OTHERWISE PERMITTED BY THE FOREGOING CLAUSES OF THIS
SECTION 6.1 SECURING OBLIGATIONS IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME
OUTSTANDING NOT TO EXCEED 10% OF CONSOLIDATED NET WORTH.

 

Notwithstanding any of the foregoing exceptions, the Credit Parties will not,
and will not permit any of their Subsidiaries to, create, incur, assume or
suffer to exist any Lien upon the Capital Stock of any of their Subsidiaries or
any Indebtedness owed to it by the Credit Parties or any of their Subsidiaries.

 

63

--------------------------------------------------------------------------------


 

6.2          Indebtedness.

 

The Borrower shall not permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness, except:

 

(I)            INDEBTEDNESS OWING BY ANY WHOLLY-OWNED SUBSIDIARY OF THE BORROWER
TO THE BORROWER OR ANOTHER WHOLLY-OWNED SUBSIDIARY OF THE BORROWER;

 

(II)           INDEBTEDNESS EXISTING ON THE EFFECTIVE DATE AND SET FORTH ON
SCHEDULE 6.2, BUT, IN EACH CASE, NOT ANY EXTENSIONS, RENEWALS OR REPLACEMENTS OF
SUCH INDEBTEDNESS EXCEPT (A) RENEWALS AND EXTENSIONS EXPRESSLY PROVIDED FOR IN
THE AGREEMENTS EVIDENCING ANY SUCH INDEBTEDNESS AS THE SAME ARE IN EFFECT ON THE
DATE OF THIS AGREEMENT AND (B) REFINANCINGS AND EXTENSIONS OF ANY SUCH
INDEBTEDNESS IF THE TERMS AND CONDITIONS THEREOF ARE NOT LESS FAVORABLE TO THE
OBLIGOR THEREON OR TO THE LENDERS THAN THE INDEBTEDNESS BEING REFINANCED OR
EXTENDED OR ARE OTHERWISE ON SUBSTANTIALLY THEN PREVAILING MARKET TERMS, AND THE
AVERAGE LIFE TO MATURITY THEREOF IS GREATER THAN OR EQUAL TO THAT OF THE
INDEBTEDNESS BEING REFINANCED OR EXTENDED; PROVIDED SUCH INDEBTEDNESS PERMITTED
UNDER THE IMMEDIATELY PRECEDING CLAUSE (A) OR (B) ABOVE SHALL NOT (A) INCLUDE
INDEBTEDNESS OF AN OBLIGOR THAT WAS NOT AN OBLIGOR WITH RESPECT TO THE
INDEBTEDNESS BEING EXTENDED, RENEWED OR REFINANCED, (B) EXCEED IN A PRINCIPAL
AMOUNT THE INDEBTEDNESS BEING RENEWED, EXTENDED OR REFINANCED OR (C) BE
INCURRED, CREATED OR ASSUMED IF ANY POTENTIAL EVENT OF DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT THEREFROM;

 

(III)          INDEBTEDNESS ARISING FROM THE HONORING BY A BANK OR OTHER
FINANCIAL INSTITUTION OF A CHECK, DRAFT OR SIMILAR INSTRUMENT DRAWN AGAINST
INSUFFICIENT FUNDS IN THE ORDINARY COURSE OF BUSINESS, PROVIDED THAT SUCH
INDEBTEDNESS IS EXTINGUISHED WITHIN SEVEN (7) BUSINESS DAYS OF ITS INCURRENCE;

 

(IV)          INDEBTEDNESS OWED TO (INCLUDING OBLIGATIONS IN RESPECT OF LETTERS
OF CREDIT OR BANK GUARANTEES OR SIMILAR INSTRUMENTS FOR THE BENEFIT OF) ANY
PERSON PROVIDING WORKERS’ COMPENSATION, HEALTH, DISABILITY OR OTHER EMPLOYEE
BENEFITS OR PROPERTY, CASUALTY OR LIABILITY INSURANCE TO THE BORROWER OR ANY OF
ITS SUBSIDIARIES, PURSUANT TO REIMBURSEMENT OR INDEMNIFICATION OBLIGATIONS TO
SUCH PERSON, PROVIDED THAT UPON THE INCURRENCE OF INDEBTEDNESS WITH RESPECT TO
REIMBURSEMENT OBLIGATIONS REGARDING WORKERS’ COMPENSATION CLAIMS, SUCH
OBLIGATIONS ARE REIMBURSED NOT LATER THAN 30 DAYS FOLLOWING SUCH INCURRENCE;

 

(V)           INDEBTEDNESS INCURRED BY ANY SUBSIDIARY OF THE BORROWER ARISING
FROM AGREEMENTS PROVIDING FOR INDEMNIFICATION, ADJUSTMENT OF PURCHASE PRICE OR
SIMILAR OBLIGATIONS, OR FROM GUARANTIES OR LETTERS OF CREDIT, SURETY BONDS OR
PERFORMANCE BONDS SECURING THE PERFORMANCE OF THE BORROWER OR ANY SUCH
SUBSIDIARY PURSUANT TO SUCH AGREEMENTS, IN CONNECTION WITH PERMITTED
DISPOSITIONS OF ANY BUSINESS OR ASSET (INCLUDING THE STOCK OF ANY SUBSIDIARY OF
THE BORROWER);

 

(VI)          INDEBTEDNESS WHICH MAY BE DEEMED TO EXIST PURSUANT TO ANY
GUARANTIES, PERFORMANCE, SURETY, STATUTORY, APPEAL OR SIMILAR OBLIGATIONS
INCURRED IN THE ORDINARY COURSE OF BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES;

 

64

--------------------------------------------------------------------------------


 

(VII)         GUARANTIES IN THE ORDINARY COURSE OF BUSINESS OF THE OBLIGATIONS
OF SUPPLIERS, CUSTOMERS, FRANCHISEES AND LICENSEES OF THE BORROWER AND ITS
SUBSIDIARIES;

 

(VIII)        INDEBTEDNESS (INCLUDING GUARANTEES OF ANY SUCH INDEBTEDNESS) OF A
SUBSIDIARY LOCATED IN A COUNTRY OTHER THAN THE U.S.; PROVIDED THAT THE
OUTSTANDING PRINCIPAL AMOUNT OF ALL INDEBTEDNESS PERMITTED BY THIS CLAUSE
(VIII) (WITHOUT DOUBLE COUNTING GUARANTEES OF ANY SUCH INDEBTEDNESS) SHALL NOT
AT ANY TIME EXCEED $25,000,000;

 

(IX)           THE OBLIGATIONS; AND

 

(X)            OTHER INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT (INCLUSIVE OF
THE OBLIGATIONS OF THE SUBSIDIARY BORROWERS) AT ANY TIME OUTSTANDING NOT TO
EXCEED 15% OF CONSOLIDATED NET WORTH.

 

6.3          Acquisitions.

 

The Borrower will not, and will not permit any of its wholly-owned Subsidiaries
to, purchase or otherwise acquire (by merger or otherwise) all or substantially
all of the assets of, all of the Capital Stock of, or a business line or unit or
a division of, any Person (any of the foregoing, an “Acquisition”) if an Event
of Default or Potential Event of Default exists or would result from such
transaction.

 

6.4          Restrictions on Subsidiary Distributions.

 

Except as provided herein, the Borrower shall not, and shall not permit any of
its Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary of the Borrower to (a) pay dividends or make any other
distributions on any of such Subsidiary’s Capital Stock owned by the Borrower or
any other Subsidiary of the Borrower, (b) repay or prepay any Indebtedness owed
by such Subsidiary to the Borrower or any other Subsidiary of the Borrower,
(c) make loans or advances to the Borrower or any other Subsidiary of the
Borrower, or (d) transfer any of its property or assets to the Borrower or any
other Subsidiary of the Borrower, other than restrictions (i) existing under
this Agreement, (ii) in agreements evidencing Indebtedness pursuant to Capital
Leases permitted by Section 6.2 that impose restrictions on the property so
acquired (except that such agreements shall not in any manner limit the ability
of the Borrower or any Subsidiary of the Borrower to pay dividends or make any
other distribution), (iii) by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, Joint
Venture agreements and similar agreements entered into in the ordinary course of
business, (iv) by reason of customary subordination provisions in any guaranty
or similar arrangement (including any arrangement of the type described in
clause (vii), (viii) or (ix) of the definition of “Indebtedness” or (v) imposed
on a Subsidiary pursuant to an agreement which has been entered into in
connection with the disposition of all of substantially all of the capital stock
or assets of such Subsidiary.

 

65

--------------------------------------------------------------------------------


 

6.5          Restricted Payments.

 

The Borrower shall not, and shall not permit any Subsidiary to, directly or
indirectly, declare, pay, make or set aside any sum for any Restricted Payment
if an Event of Default or a Potential Event of Default exists or would result
therefrom.

 

6.6          Restriction on Fundamental Changes and Asset Sales.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, enter
into any transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub-lease (as lessor or sub-lessor), exchange, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or substantially
all of its business, assets or property; provided that (a) the Borrower and its
Subsidiaries may make Acquisitions permitted by Section 6.3; and (b) so long as
no Event of Default or Potential Event of Default exists or would result
therefrom:

 

(I)            ANY SUBSIDIARY OF THE BORROWER MAY MERGE OR CONSOLIDATE WITH OR
INTO, OR DISPOSE OF ASSETS TO, ANY OTHER SUBSIDIARY OR TO THE BORROWER;

 

(ii)           any Subsidiary may merge or consolidate with or into another
Person, convey, transfer, lease or otherwise dispose of all or any portion of
its assets so long as (A) the consideration received in respect of such merger,
consolidation, conveyance, transfer, lease or other disposition is at least
equal to the fair market value of such assets and (B) no Material Adverse Effect
could reasonably be expected to result from such merger, consolidation,
conveyance, transfer, lease or other disposition; and

 

(iii)          the Borrower may merge with any other Person so long as the
Borrower is the surviving entity.

 

6.7          Conduct of Business.

 

From and after the Effective Date, the Borrower shall not, and shall not permit
any of its Subsidiaries to, engage in any material business or conduct any
activities other than engaging in the businesses now conducted by the Borrower
and its Subsidiaries and businesses reasonably related thereto.

 

6.8          Fiscal Year.

 

The Borrower shall not make or permit, nor permit any of its Subsidiaries to
make or permit, any change in the Fiscal Year of the Borrower or any of its
Subsidiaries.

 

6.9          Other Indebtedness.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, amend
or otherwise change the terms of any Subordinated Indebtedness, or make any
optional payment or any payment pursuant thereto, if the effect of such
amendment or change is to increase the interest rate on such Subordinated
Indebtedness, change (to earlier dates) any dates upon which

 

66

--------------------------------------------------------------------------------


 

payments of principal or interest are due thereon, change any event of default
or condition to an event of default with respect thereto (other than to
eliminate any such event of default or increase any grace period related
thereto), change the redemption, prepayment or defeasance provisions thereof,
change the subordination provisions of such Subordinated Indebtedness (or of any
guaranty thereof), or if the effect of such amendment or change, together with
all other amendments or changes made, is to increase materially the obligations
of the obligor thereunder or to confer any additional rights on the holders of
such Subordinated Indebtedness (or a trustee or other representative on their
behalf) which would be adverse to any Credit Party or the Lenders.

 

6.10        Transactions with Shareholders and Affiliates.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service or the making of any intercompany loan) with any Affiliate of the
Borrower or any of its Subsidiaries, any holder of Capital Stock or other
interests in the Borrower or any of its Subsidiaries, or any such Affiliate of
any such holder, on fair and reasonable terms that are less favorable to the
Borrower or such Subsidiary, as the case may be, than those that might be
obtained at the time in a comparable arm’s length transaction from a Person who
is not such a holder or Affiliate; provided the foregoing restriction shall not
apply to (a) any transaction between the Borrower and its Subsidiaries or
between such Subsidiaries to the extent otherwise permitted hereunder;
(b) reasonable and customary fees paid to members of the board of directors (or
similar governing body) of the Borrower and its Subsidiaries; (c) compensation
arrangements for officers and other employees of the Borrower and its
Subsidiaries entered into in the ordinary course of business; (d) transactions
described on Schedule 6.10; and (e) transactions in connection with Qualified
Receivables Transactions permitted under this Agreement.

 

6.11        Financial Covenants.

 


A.            INTEREST COVERAGE RATIO.  THE BORROWER SHALL NOT PERMIT THE
INTEREST COVERAGE RATIO AS OF THE LAST DAY OF ANY FISCAL QUARTER, FOR THE FOUR
FISCAL QUARTER PERIOD THEN ENDED, TO BE LESS THAN 5.00:1.00.


 


B.            LEVERAGE RATIO.  THE BORROWER SHALL NOT PERMIT THE LEVERAGE RATIO
AS OF THE LAST DAY OF ANY FISCAL QUARTER, FOR THE FOUR FISCAL QUARTER PERIOD
THEN ENDED, TO EXCEED 3.25 TO 1.00.


 


C.            CERTAIN CALCULATIONS.  WITH RESPECT TO ANY PERIOD DURING WHICH A
PERMITTED ACQUISITION OR AN ASSET SALE HAS OCCURRED (EACH, A “SUBJECT
TRANSACTION”), FOR PURPOSES OF DETERMINING COMPLIANCE WITH THE FINANCIAL
COVENANTS SET FORTH IN THIS SECTION 6.11, CONSOLIDATED ADJUSTED EBIT AND
CONSOLIDATED ADJUSTED EBITDA SHALL BE CALCULATED WITH RESPECT TO SUCH PERIOD ON
A PRO FORMA BASIS USING THE HISTORICAL AUDITED FINANCIAL STATEMENTS OF ANY
BUSINESS SO ACQUIRED OR TO BE ACQUIRED OR SOLD OR TO BE SOLD AND THE
CONSOLIDATED FINANCIAL STATEMENTS OF THE BORROWER AND ITS SUBSIDIARIES WHICH
SHALL BE REFORMULATED AS IF SUCH SUBJECT TRANSACTION, AND ANY INDEBTEDNESS
INCURRED OR REPAID IN CONNECTION THEREWITH, HAD BEEN CONSUMMATED OR INCURRED OR
REPAID AT THE BEGINNING OF SUCH PERIOD.

 

67

--------------------------------------------------------------------------------


 

6.12        Interest Rate Agreements and Currency Agreements.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, enter
into any Interest Rate Agreement or Currency Agreement after the Effective Date
except Interest Rate Agreements and Currency Agreements entered into in the
ordinary course of business (and not for speculative purposes) to hedge or
manage risks to which the Borrower or any such Subsidiary is exposed in the
conduct of its business or the management of its liabilities.

 


SECTION 7.         GUARANTY

 

7.1          Guaranty of the Obligations.

 

The Guarantor hereby irrevocably and unconditionally guarantees to the
Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations of the Subsidiary Borrowers when the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed
Obligations”).

 

7.2          Payment by the Borrower.

 

The Guarantor hereby agrees, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against the Guarantor by virtue hereof, that upon the failure of any Subsidiary
Borrower to pay any of the Guaranteed Obligations when and as the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)), the Guarantor will upon demand pay, or cause to be
paid, in Cash, to the Administrative Agent for the ratable benefit of the
Beneficiaries, an amount equal to the sum of the unpaid principal amount of all
Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for such Subsidiary
Borrower becoming the subject of a case under the Bankruptcy Code, would have
accrued on such Guaranteed Obligations, whether or not a claim is allowed
against such Credit Party for such interest in the related bankruptcy case) and
all other Guaranteed Obligations then owed to the Beneficiaries as aforesaid.

 

7.3          Liability of Guarantor Absolute.

 

The Guarantor agrees that its Obligations hereunder are irrevocable, absolute,
independent and unconditional and shall not be affected by any circumstance
which constitutes a legal or equitable discharge of a guarantor or surety other
than payment in full of the Guaranteed Obligations.  In furtherance of the
foregoing and without limiting the generality thereof, the Guarantor agrees as
follows:

 

(A)           THIS GUARANTY IS A GUARANTY OF PAYMENT WHEN DUE AND NOT OF
COLLECTABILITY.  THIS GUARANTY IS A PRIMARY OBLIGATION OF THE GUARANTOR AND NOT
MERELY A CONTRACT OF SURETY;

 

68

--------------------------------------------------------------------------------


 

(B)           THE ADMINISTRATIVE AGENT MAY ENFORCE THIS GUARANTY UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT NOTWITHSTANDING THE EXISTENCE OF ANY DISPUTE
BETWEEN ANY CREDIT PARTY AND ANY BENEFICIARY WITH RESPECT TO THE EXISTENCE OF
SUCH EVENT OF DEFAULT;

 

(C)           THE OBLIGATIONS OF THE GUARANTOR HEREUNDER ARE INDEPENDENT OF THE
OBLIGATIONS OF THE BORROWER AND THE SUBSIDIARY BORROWERS AND THE OBLIGATIONS OF
ANY OTHER GUARANTOR (INCLUDING ANY OTHER GUARANTOR), AND A SEPARATE ACTION OR
ACTIONS MAY BE BROUGHT AND PROSECUTED AGAINST THE GUARANTOR WHETHER OR NOT ANY
ACTION IS BROUGHT AGAINST THE BORROWER OR ANY SUBSIDIARY BORROWER OR ANY OF SUCH
OTHER GUARANTORS AND WHETHER OR NOT THE BORROWER OR ANY SUBSIDIARY BORROWER IS
JOINED IN ANY SUCH ACTION OR ACTIONS;

 

(D)           PAYMENT BY THE GUARANTOR OF A PORTION, BUT NOT ALL, OF THE
GUARANTEED OBLIGATIONS SHALL IN NO WAY LIMIT, AFFECT, MODIFY OR ABRIDGE THE
GUARANTOR’S LIABILITY FOR ANY PORTION OF THE GUARANTEED OBLIGATIONS WHICH HAS
NOT BEEN PAID.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IF THE
ADMINISTRATIVE AGENT IS AWARDED A JUDGMENT IN ANY SUIT BROUGHT TO ENFORCE THE
GUARANTOR’S COVENANT TO PAY A PORTION OF THE GUARANTEED OBLIGATIONS, SUCH
JUDGMENT SHALL NOT BE DEEMED TO RELEASE THE GUARANTOR FROM ITS COVENANT TO PAY
THE PORTION OF THE GUARANTEED OBLIGATIONS THAT IS NOT THE SUBJECT OF SUCH SUIT;

 

(E)           ANY BENEFICIARY, UPON SUCH TERMS AS IT DEEMS APPROPRIATE, WITHOUT
NOTICE OR DEMAND AND WITHOUT AFFECTING THE VALIDITY OR ENFORCEABILITY HEREOF OR
GIVING RISE TO ANY REDUCTION, LIMITATION, IMPAIRMENT, DISCHARGE OR TERMINATION
OF THE GUARANTOR’S LIABILITY HEREUNDER, FROM TIME TO TIME MAY (I) RENEW, EXTEND,
ACCELERATE, INCREASE THE RATE OF INTEREST ON, OR OTHERWISE CHANGE THE TIME,
PLACE, MANNER OR TERMS OF PAYMENT OF THE GUARANTEED OBLIGATIONS; (II) SETTLE,
COMPROMISE, RELEASE OR DISCHARGE, OR ACCEPT OR REFUSE ANY OFFER OF PERFORMANCE
WITH RESPECT TO, OR SUBSTITUTIONS FOR, THE GUARANTEED OBLIGATIONS OR ANY
AGREEMENT RELATING THERETO AND/OR SUBORDINATE THE PAYMENT OF THE SAME TO THE
PAYMENT OF ANY OTHER OBLIGATIONS; (III) REQUEST AND ACCEPT OTHER GUARANTIES OF
THE GUARANTEED OBLIGATIONS AND TAKE AND HOLD SECURITY FOR THE PAYMENT HEREOF OR
THE GUARANTEED OBLIGATIONS; (IV) RELEASE, SURRENDER, EXCHANGE, SUBSTITUTE,
COMPROMISE, SETTLE, RESCIND, WAIVE, ALTER, SUBORDINATE OR MODIFY, WITH OR
WITHOUT CONSIDERATION, ANY SECURITY FOR PAYMENT OF THE GUARANTEED OBLIGATIONS,
ANY OTHER GUARANTIES OF THE GUARANTEED OBLIGATIONS, OR ANY OTHER OBLIGATION OF
ANY PERSON WITH RESPECT TO THE GUARANTEED OBLIGATIONS; (V) ENFORCE AND APPLY ANY
SECURITY NOW OR HEREAFTER HELD BY OR FOR THE BENEFIT OF SUCH BENEFICIARY IN
RESPECT HEREOF OR THE GUARANTEED OBLIGATIONS AND DIRECT THE ORDER OR MANNER OF
SALE THEREOF, OR EXERCISE ANY OTHER RIGHT OR REMEDY THAT SUCH BENEFICIARY MAY
HAVE AGAINST ANY SUCH SECURITY, IN EACH CASE AS SUCH BENEFICIARY IN ITS
DISCRETION MAY DETERMINE CONSISTENT HEREWITH AND ANY APPLICABLE SECURITY
AGREEMENT, INCLUDING FORECLOSURE ON ANY SUCH SECURITY PURSUANT TO ONE OR MORE
JUDICIAL OR NONJUDICIAL SALES, WHETHER OR NOT EVERY ASPECT OF ANY SUCH SALE IS
COMMERCIALLY REASONABLE, AND EVEN THOUGH SUCH ACTION OPERATES TO IMPAIR OR
EXTINGUISH ANY RIGHT OF REIMBURSEMENT OR SUBROGATION OR OTHER RIGHT OR REMEDY OF
THE GUARANTOR AGAINST ANY SUBSIDIARY BORROWER OR ANY SECURITY FOR THE GUARANTEED
OBLIGATIONS; AND (VI) EXERCISE ANY OTHER RIGHTS AVAILABLE TO IT UNDER THE LOAN
DOCUMENTS; AND

 

(F)            THIS GUARANTY AND THE OBLIGATIONS OF THE GUARANTOR HEREUNDER
SHALL BE VALID AND ENFORCEABLE AND SHALL NOT BE SUBJECT TO ANY REDUCTION,
LIMITATION, IMPAIRMENT, DISCHARGE OR TERMINATION FOR ANY REASON (OTHER THAN
PAYMENT IN FULL OF THE GUARANTEED OBLIGATIONS), INCLUDING THE OCCURRENCE OF ANY
OF THE FOLLOWING, WHETHER OR NOT THE GUARANTOR

 

69

--------------------------------------------------------------------------------


 

SHALL HAVE HAD NOTICE OR KNOWLEDGE OF ANY OF THEM:  (I) ANY FAILURE OR OMISSION
TO ASSERT OR ENFORCE OR AGREEMENT OR ELECTION NOT TO ASSERT OR ENFORCE, OR THE
STAY OR ENJOINING, BY ORDER OF COURT, BY OPERATION OF LAW OR OTHERWISE, OF THE
EXERCISE OR ENFORCEMENT OF, ANY CLAIM OR DEMAND OR ANY RIGHT, POWER OR REMEDY
(WHETHER ARISING UNDER THE LOAN DOCUMENTS, AT LAW, IN EQUITY OR OTHERWISE) WITH
RESPECT TO THE GUARANTEED OBLIGATIONS OR ANY AGREEMENT RELATING THERETO, OR WITH
RESPECT TO ANY OTHER GUARANTY OF OR SECURITY FOR THE PAYMENT OF THE GUARANTEED
OBLIGATIONS; (II) ANY RESCISSION, WAIVER, AMENDMENT OR MODIFICATION OF, OR ANY
CONSENT TO DEPARTURE FROM, ANY OF THE TERMS OR PROVISIONS (INCLUDING PROVISIONS
RELATING TO EVENTS OF DEFAULT) HEREOF, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT
OR INSTRUMENT EXECUTED PURSUANT THERETO, OR OF ANY OTHER GUARANTY OR SECURITY
FOR THE GUARANTEED OBLIGATIONS, IN EACH CASE WHETHER OR NOT IN ACCORDANCE WITH
THE TERMS HEREOF OR SUCH LOAN DOCUMENT OR ANY AGREEMENT RELATING TO SUCH OTHER
GUARANTY OR SECURITY; (III) THE GUARANTEED OBLIGATIONS, OR ANY AGREEMENT
RELATING THERETO, AT ANY TIME BEING FOUND TO BE ILLEGAL, INVALID OR
UNENFORCEABLE IN ANY RESPECT; (IV) THE APPLICATION OF PAYMENTS RECEIVED FROM ANY
SOURCE (OTHER THAN PAYMENTS RECEIVED PURSUANT TO THE OTHER LOAN DOCUMENTS OR
FROM THE PROCEEDS OF ANY SECURITY FOR THE GUARANTEED OBLIGATIONS, EXCEPT TO THE
EXTENT SUCH SECURITY ALSO SERVES AS COLLATERAL FOR INDEBTEDNESS OTHER THAN THE
GUARANTEED OBLIGATIONS) TO THE PAYMENT OF INDEBTEDNESS OTHER THAN THE GUARANTEED
OBLIGATIONS, EVEN THOUGH ANY BENEFICIARY MIGHT HAVE ELECTED TO APPLY SUCH
PAYMENT TO ANY PART OR ALL OF THE GUARANTEED OBLIGATIONS; (V) ANY BENEFICIARY’S
CONSENT TO THE CHANGE, REORGANIZATION OR TERMINATION OF THE CORPORATE STRUCTURE
OR EXISTENCE OF THE BORROWER OR ANY OF ITS SUBSIDIARIES AND TO ANY CORRESPONDING
RESTRUCTURING OF THE GUARANTEED OBLIGATIONS; (VI) ANY FAILURE TO PERFECT OR
CONTINUE PERFECTION OF A SECURITY INTEREST IN ANY COLLATERAL WHICH SECURES ANY
OF THE GUARANTEED OBLIGATIONS; (VII) ANY DEFENSES, SET OFFS OR COUNTERCLAIMS
WHICH ANY CREDIT PARTY MAY ALLEGE OR ASSERT AGAINST ANY BENEFICIARY IN RESPECT
OF THE GUARANTEED OBLIGATIONS, INCLUDING FAILURE OF CONSIDERATION, BREACH OF
WARRANTY, PAYMENT, STATUTE OF FRAUDS, STATUTE OF LIMITATIONS, ACCORD AND
SATISFACTION AND USURY; AND (VIII) ANY OTHER ACT OR THING OR OMISSION, OR DELAY
TO DO ANY OTHER ACT OR THING, WHICH MAY OR MIGHT IN ANY MANNER OR TO ANY EXTENT
VARY THE RISK OF THE GUARANTOR AS AN OBLIGOR IN RESPECT OF THE GUARANTEED
OBLIGATIONS.

 

7.4                               Waivers by Guarantor.

 

The Guarantor hereby waives, for the benefit of Beneficiaries:  (a) any right to
require any Beneficiary, as a condition of payment or performance by the
Guarantor, to (i) proceed against the Borrower or the Subsidiary Borrowers, any
other guarantor of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from the Borrower or any Subsidiary
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of the Borrower or any Subsidiary Borrower or any other
Person, or (iv) pursue any other remedy in the power of any Beneficiary
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of the Borrower or any Subsidiary
Borrower including any defense based on or arising out of the illegality, lack
of validity or unenforceability of the Guaranteed Obligations or any agreement
or instrument relating thereto or by reason of the cessation of the liability of
the Borrower or any Subsidiary Borrower from any cause other than payment in
full of the Guaranteed Obligations; (c) any defense based upon any statute or
rule of law which provides that the obligation of a surety must be neither
larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the

 

70

--------------------------------------------------------------------------------


 

Guaranteed Obligations, except behavior which amounts to bad faith; (e) (i) any
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms hereof and any legal or equitable discharge of the
Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting the Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, notices of any renewal, extension or
modification of the Guaranteed Obligations or any agreement related thereto,
notices of any extension of credit to any Subsidiary Borrower and notices of any
of the matters referred to in Section 7.2 and any right to consent to any
thereof; and (g) any defenses or benefits that may be derived from or afforded
by law which limit the liability of or exonerate guarantors or sureties, or
which may conflict with the terms hereof.

 

7.5                               Guarantor’s Rights of Subrogation,
Contribution, etc.

 

Until the Guaranteed Obligations shall have been indefeasibly paid in full and
the Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, the Guarantor hereby waives any claim, right or
remedy, direct or indirect, that the Guarantor now has or may hereafter have
against any Subsidiary Borrower or any of its assets in connection with this
Guaranty or the performance by the Guarantor of its Obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including (a) any right of
subrogation, reimbursement or indemnification that the Guarantor now has or may
hereafter have against any Subsidiary Borrower with respect to the Guaranteed
Obligations, (b) any right to enforce, or to participate in, any claim, right or
remedy that any Beneficiary now has or may hereafter have against any Subsidiary
Borrower, and (c) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary.  In addition,
until the Guaranteed Obligations shall have been indefeasibly paid in full and
the Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, the Guarantor shall withhold exercise of any right of
contribution the Guarantor may have against any other guarantor (including any
other Guarantor) of the Guaranteed Obligations.  The Guarantor further agrees
that, to the extent the waiver or agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification the Guarantor may have against any Subsidiary Borrower or
against any collateral or security, and any rights of contribution the Guarantor
may have against any such other guarantor, shall be junior and subordinate to
any rights any Beneficiary may have against any Subsidiary Borrower, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor.  If any amount shall be paid to the Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for the Administrative Agent on
behalf of the Beneficiaries and shall forthwith be paid over to the
Administrative Agent for the benefit of the Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

 

71

--------------------------------------------------------------------------------


 

7.6                               Subordination of Other Obligations.

 

Any Indebtedness of any Subsidiary Borrower now or hereafter held by the
Guarantor is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Guarantor
after an Event of Default has occurred and is continuing shall be held in trust
for the Administrative Agent on behalf of the Beneficiaries and shall forthwith
be paid over to the Administrative Agent for the benefit of the Beneficiaries to
be credited and applied against the Guaranteed Obligations but without
affecting, impairing or limiting in any manner the liability of the Guarantor
under any other provision hereof.

 

7.7                               Continuing Guaranty.

 

This Guaranty is a continuing guaranty and shall remain in effect until all of
the Guaranteed Obligations shall have been paid in full and the Commitments
shall have terminated and all Letters of Credit shall have expired or been
cancelled.  The Guarantor hereby irrevocably waives any right to revoke this
Guaranty as to future transactions giving rise to any Guaranteed Obligations.

 

7.8                               Authority of Credit Parties.

 

It is not necessary for any Beneficiary to inquire into the capacity or powers
of any Credit Party or the officers, directors or any agents acting or
purporting to act on behalf of any of them.

 

7.9                               Financial Condition of Credit Parties.

 

Any Credit Extension may be made to any Credit Party or continued from time to
time, without notice to or authorization from the Guarantor regardless of the
financial or other condition of any Credit Party at the time of any such grant
or continuation is entered into, as the case may be.  No Beneficiary shall have
any obligation to disclose or discuss with the Guarantor its assessment, or the
Guarantor’s assessment, of the financial condition of any Credit Party.  The
Guarantor has adequate means to obtain information from the other Credit Parties
on a continuing basis concerning the financial condition of the other Credit
Parties and their ability to perform their Obligations under the Loan Documents,
and the Guarantor assumes the responsibility for being and keeping informed of
the financial condition of the other Credit Parties and of all circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations.  The
Guarantor hereby waives and relinquishes any duty on the part of any Beneficiary
to disclose any matter, fact or thing relating to the business, operations or
conditions of any other Credit Parties now known or hereafter known by any
Beneficiary.

 

7.10                        Bankruptcy, etc.

 

(A)           SO LONG AS ANY GUARANTEED OBLIGATIONS REMAIN OUTSTANDING, THE
GUARANTOR SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT ACTING PURSUANT TO THE INSTRUCTIONS OF THE REQUISITE LENDERS, COMMENCE OR
JOIN WITH ANY OTHER PERSON IN COMMENCING ANY BANKRUPTCY, REORGANIZATION OR
INSOLVENCY CASE OR PROCEEDING OF OR AGAINST ANY OTHER CREDIT PARTY.  THE
OBLIGATIONS OF THE GUARANTOR HEREUNDER SHALL NOT BE REDUCED, LIMITED, IMPAIRED,
DISCHARGED, DEFERRED, SUSPENDED OR TERMINATED BY ANY CASE OR PROCEEDING,
VOLUNTARY OR INVOLUNTARY, INVOLVING THE BANKRUPTCY, INSOLVENCY, RECEIVERSHIP,
REORGANIZATION, LIQUIDATION OR

 

72

--------------------------------------------------------------------------------


 

ARRANGEMENT OF ANY CREDIT PARTY OR BY ANY DEFENSE WHICH SUCH CREDIT PARTY OR ANY
OTHER CREDIT PARTY MAY HAVE BY REASON OF THE ORDER, DECREE OR DECISION OF ANY
COURT OR ADMINISTRATIVE BODY RESULTING FROM ANY SUCH PROCEEDING.

 

(B)           THE GUARANTOR ACKNOWLEDGES AND AGREES THAT ANY INTEREST ON ANY
PORTION OF THE GUARANTEED OBLIGATIONS WHICH ACCRUES AFTER THE COMMENCEMENT OF
ANY CASE OR PROCEEDING REFERRED TO IN CLAUSE (A) ABOVE (OR, IF INTEREST ON ANY
PORTION OF THE GUARANTEED OBLIGATIONS CEASES TO ACCRUE BY OPERATION OF LAW BY
REASON OF THE COMMENCEMENT OF SUCH CASE OR PROCEEDING, SUCH INTEREST AS WOULD
HAVE ACCRUED ON SUCH PORTION OF THE GUARANTEED OBLIGATIONS IF SUCH CASE OR
PROCEEDING HAD NOT BEEN COMMENCED) SHALL BE INCLUDED IN THE GUARANTEED
OBLIGATIONS BECAUSE IT IS THE INTENTION OF THE GUARANTOR AND THE BENEFICIARIES
THAT THE GUARANTEED OBLIGATIONS WHICH ARE GUARANTEED BY THE GUARANTOR PURSUANT
HERETO SHOULD BE DETERMINED WITHOUT REGARD TO ANY RULE OF LAW OR ORDER WHICH MAY
RELIEVE ANY OTHER CREDIT PARTY OF ANY PORTION OF SUCH GUARANTEED OBLIGATIONS. 
THE GUARANTOR WILL PERMIT ANY TRUSTEE IN BANKRUPTCY, RECEIVER, DEBTOR IN
POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS OR SIMILAR PERSON TO PAY THE
ADMINISTRATIVE AGENT, OR ALLOW THE CLAIM OF THE ADMINISTRATIVE AGENT IN RESPECT
OF, ANY SUCH INTEREST ACCRUING AFTER THE DATE ON WHICH SUCH CASE OR PROCEEDING
IS COMMENCED.

 

(C)           IN THE EVENT THAT ALL OR ANY PORTION OF THE GUARANTEED OBLIGATIONS
ARE PAID BY ANY CREDIT PARTY, THE OBLIGATIONS OF THE GUARANTOR HEREUNDER SHALL
CONTINUE AND REMAIN IN FULL FORCE AND EFFECT OR BE REINSTATED, AS THE CASE MAY
BE, IN THE EVENT THAT ALL OR ANY PART OF SUCH PAYMENT(S) ARE RESCINDED OR
RECOVERED DIRECTLY OR INDIRECTLY FROM ANY BENEFICIARY AS A PREFERENCE,
FRAUDULENT TRANSFER OR OTHERWISE, AND ANY SUCH PAYMENTS WHICH ARE SO RESCINDED
OR RECOVERED SHALL CONSTITUTE GUARANTEED OBLIGATIONS FOR ALL PURPOSES HEREUNDER.

 


SECTION 8.                            EVENTS OF DEFAULT

 

If any of the following conditions or events (each an “Event of Default”) shall
occur:

 

8.1                               Failure to Make Payments When Due.

 

Failure by any Credit Party to pay (i) any installment of principal of any Loan
when due, whether at stated maturity, by acceleration, by notice of voluntary
prepayment, by mandatory prepayment, by demand pursuant to Section 7 or
otherwise; (ii) when due any amount payable to the Issuing Bank in reimbursement
of any drawing under a Letter of Credit; or (iii) any interest on any Loan or
any fee or any other amount due under this Agreement within five (5) days after
the date due; or

 

8.2                               Default in Other Agreements.

 

Failure of any Credit Party or any of their respective Subsidiaries to pay when
due any principal of or interest on or any other amount payable in respect of
one or more items of Indebtedness (other than Indebtedness referred to in
Section 8.1 above) in excess of $20,000,000 in the aggregate and in each case
beyond the end of any grace period provided therefor, if any; or (ii) breach or
default by any Credit Party or any of their respective Subsidiaries with respect
to any other material term of (a) one or more items of such Indebtedness or
(b) any loan agreement, mortgage, indenture or other agreement relating to such
item(s) of Indebtedness, in each case beyond the end of any grace period
provided therefor, if any, if the effect of such breach or

 

73

--------------------------------------------------------------------------------


 

default is to cause, or to permit the holder or holders of that Indebtedness (or
a trustee on behalf of such holder or holders) to cause, that Indebtedness to
become or be declared due and payable (or redeemable) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be; or

 

8.3                               Breach of Certain Covenants.

 

Failure of any Credit Party to perform or comply with any term or condition
contained in Sections 5.1(v)(a), 5.3 (solely with respect to (1) the existence
of any Credit Party and (2) the failure of the Borrower to preserve or keep in
full force and effect its rights, privileges, licenses and franchises if such
failure would reasonably be expected to have a Material Adverse Effect), 5.9 or
6 of this Agreement; or

 

8.4                               Breach of Representation or Warranty.

 

Any representation, warranty, certification or other statement made by any
Credit Party in any Loan Document or in any statement or certificate at any time
given by such Credit Party in writing pursuant thereto or in connection
therewith shall be false in any material respect on the date as of which made;
or

 

8.5                               Other Defaults Under Loan Documents.

 

Any Credit Party shall default in the performance of or compliance with any term
contained in this Agreement or any other Loan Document (other than those
specified in Sections 8.1, 8.2, 8.3 and 8.4) and such default or non-compliance
shall not be cured or waived within thirty (30) days after the applicable Credit
Party shall have received notice from the Administrative Agent of such default;
or

 

8.6                               Involuntary Bankruptcy; Appointment of
Receiver, etc.

 

(i) A court of competent jurisdiction shall enter a decree or order for relief
in respect of any the Borrower or any of its Significant Subsidiaries in an
involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against the Borrower or any of its Significant Subsidiaries under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
examiner, custodian or other officer having similar powers over the Borrower or
any of its Significant Subsidiaries, or over all or a substantial part of their
respective property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee, examiner or other
custodian of the Borrower or any of its Significant Subsidiaries for all or a
substantial part of their respective property; or a warrant of attachment,
execution or similar process shall have been issued against any substantial part
of the property of the Borrower or any of its Significant Subsidiaries, and any
such event described in this clause (ii) shall continue for sixty (60) days
unless dismissed, bonded or discharged; or

 

74

--------------------------------------------------------------------------------


 

8.7                               Voluntary Bankruptcy; Appointment of Receiver,
etc.

 

The Borrower or any of its Significant Subsidiaries shall have an order for
relief entered with respect to it or commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or the Borrower or any of its Subsidiaries
shall make any assignment for the benefit of creditors; or the Borrower or any
of its Significant Subsidiaries shall be unable, or shall fail generally, or
shall admit in writing their respective inability, to pay its debts as such
debts become due; or the board of directors (or similar governing body) of the
Borrower or any of its Significant Subsidiaries (or any committee thereof) shall
adopt any resolution or otherwise authorize any action to approve any of the
actions referred to in this Section 8.7 or in Section 8.6 above; or

 

8.8                               Judgments and Attachments.

 

Any money judgment, writ or warrant of attachment or similar process involving
in excess of $20,000,000 (not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has acknowledged coverage) shall be
entered or filed against the Borrower or any of its Subsidiaries, or any of
their respective assets, and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty (60) days (or in any event later than five
(5) days prior to the date of any proposed sale thereunder); or

 

8.9                               Dissolution.

 

Any order, judgment or decree shall be entered against the Borrower or any of
its Subsidiaries decreeing the dissolution or split up of such Person; or

 

8.10                        Employee Benefit Plans.

 

There shall occur one or more ERISA Events which individually or in the
aggregate results in or might reasonably be expected to result in liability of
the Borrower or any of its Subsidiaries or any of their respective ERISA
Affiliates in excess of $10,000,000 during the term of this Agreement; or there
shall exist any fact or circumstance that reasonably could be expected to result
in the imposition of a Lien or security interest under Section 412(n) of the
Internal Revenue Code or under ERISA; or

 

8.11                        Change in Control.

 

A Change of Control shall occur; or

 

8.12                        Repudiation of Obligations.

 

At any time after the execution and delivery thereof, (i) the Guaranty for any
reason, other than the satisfaction in full of all Obligations, shall cease to
be in full force and effect (other than in accordance with its terms) or shall
be declared to be null and void or the Guarantor shall repudiate its Obligations
thereunder, (ii) this Agreement for any reason shall cease to be in

 

75

--------------------------------------------------------------------------------


 

full force and effect (other than by reason of the satisfaction in full of the
Obligations) or shall be declared null and void, or (iii) any Credit Party shall
contest the validity or enforceability of any Loan Document, or deny that it has
any further liability under any Loan Document to which it is a party;

 

THEN, (1) upon the occurrence of any Event of Default described in Section 8.6
or 8.7, automatically, and (2) upon the occurrence of any other Event of
Default, at the request of (or with the consent of) Requisite Lenders, upon
notice to the Borrower by the Administrative Agent, (A) the Commitments, if any,
of each Lender having such Commitments and the obligation of the Issuing Bank to
issue any Letter of Credit shall immediately terminate; (B) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Credit Party:  (I) the unpaid principal amount
of and accrued interest on the Loans, (II) an amount equal to the maximum amount
that may at any time be drawn under all Letters of Credit then outstanding
(regardless of whether any beneficiary under any such Letter of Credit shall
have presented, or shall be entitled at such time to present, the drafts or
other documents or certificates required to draw under such Letters of Credit),
and (III) all other Obligations; provided the foregoing shall not affect in any
way the obligations of Lenders under Section 2.2E; and (C) the Administrative
Agent shall direct the Borrower to pay (and the Borrower hereby agrees upon
receipt of such notice, or upon the occurrence of any Event of Default specified
in Sections 8.6 and 8.7 to pay) to the Administrative Agent such additional
amounts of cash, to be held as security for the Borrower’s reimbursement
Obligations in respect of Letters of Credit then outstanding, equal to the
Letter of Credit Usage at such time.

 


SECTION 9.                            MISCELLANEOUS

 

9.1                               Assignments and Participations in Loans and
Letters of Credit.

 


A.            RIGHT TO ASSIGN.  EACH LENDER SHALL HAVE THE RIGHT AT ANY TIME TO
SELL, ASSIGN OR TRANSFER ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, INCLUDING ALL OR A PORTION OF ITS COMMITMENT OR LOANS OWING TO
IT OR OTHER OBLIGATION (PROVIDED, HOWEVER, THAT EACH SUCH ASSIGNMENT SHALL BE OF
A UNIFORM, AND NOT VARYING, PERCENTAGE OF ALL RIGHTS AND OBLIGATIONS UNDER AND
IN RESPECT OF LOANS AND ITS COMMITMENT):  (I) TO ANY PERSON MEETING THE CRITERIA
OF CLAUSE (A) OF THE DEFINITION OF THE TERM OF “ELIGIBLE ASSIGNEE” OR TO ANY
APPROVED FUND UPON THE GIVING OF NOTICE TO THE BORROWER AND THE ADMINISTRATIVE
AGENT; AND (II) TO ANY PERSON MEETING THE CRITERIA OF CLAUSE (B) OF THE
DEFINITION OF THE TERM OF “ELIGIBLE ASSIGNEE” AND CONSENTED TO BY EACH OF THE
BORROWER AND THE ADMINISTRATIVE AGENT (SUCH CONSENT NOT TO BE (X) UNREASONABLY
WITHHELD OR DELAYED AND, (Y) IN THE CASE OF THE BORROWER, REQUIRED AT ANY TIME
AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND THEN BE CONTINUING); PROVIDED
FURTHER EACH SUCH ASSIGNMENT PURSUANT TO THIS SECTION 9.1A SHALL BE IN AN
AGGREGATE AMOUNT OF NOT LESS THAN $5,000,000, WHICH SUCH AMOUNT SHALL BE REDUCED
TO $1,000,000 AT ANY TIME AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING (OR SUCH LESSER AMOUNT AS MAY BE AGREED TO BY THE BORROWER AND THE
ADMINISTRATIVE AGENT OR AS SHALL CONSTITUTE THE AGGREGATE AMOUNT OF THE
COMMITMENT AND LOANS OF THE ASSIGNING LENDER).


 


B.            REQUIREMENTS.  THE ASSIGNING LENDER AND THE ASSIGNEE THEREOF SHALL
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AGREEMENT,
TOGETHER WITH (I) A PROCESSING

 

76

--------------------------------------------------------------------------------


 


AND RECORDATION FEE OF $3,500, AND (II) SUCH FORMS, CERTIFICATES OR OTHER
EVIDENCE, IF ANY, WITH RESPECT TO UNITED STATES FEDERAL INCOME TAX WITHHOLDING
MATTERS AS THE ASSIGNEE UNDER SUCH ASSIGNMENT AGREEMENT MAY BE REQUIRED TO
DELIVER TO ADMINISTRATIVE AGENT PURSUANT TO SECTION 2.8B(III).


 


C.            ACCEPTANCE AND NOTICE OF ASSIGNMENT.  UPON ITS RECEIPT OF A DULY
EXECUTED AND COMPLETED ASSIGNMENT AGREEMENT, TOGETHER WITH THE PROCESSING AND
RECORDATION FEE REFERRED TO IN SECTION 9.1B (AND ANY FORMS, CERTIFICATES OR
OTHER EVIDENCE REQUIRED BY THIS AGREEMENT IN CONNECTION THEREWITH), THE
ADMINISTRATIVE AGENT SHALL RECORD THE INFORMATION CONTAINED IN SUCH ASSIGNMENT
AGREEMENT IN THE REGISTER, SHALL GIVE PROMPT NOTICE THEREOF TO THE BORROWER AND
SHALL MAINTAIN A COPY OF SUCH ASSIGNMENT AGREEMENT.


 


D.            REPRESENTATIONS AND WARRANTIES OF ASSIGNEE.  EACH LENDER, UPON
EXECUTION AND DELIVERY HEREOF OR UPON EXECUTING AND DELIVERING AN ASSIGNMENT
AGREEMENT, AS THE CASE MAY BE, REPRESENTS AND WARRANTS AS OF THE EFFECTIVE DATE
OR AS OF THE APPLICABLE EFFECTIVE DATE (AS DEFINED IN THE APPLICABLE ASSIGNMENT
AGREEMENT) THAT (I) IT IS AN ELIGIBLE ASSIGNEE; (II) IT HAS EXPERIENCE AND
EXPERTISE IN THE MAKING OF OR INVESTING IN COMMITMENTS OR LOANS SUCH AS ITS
COMMITMENT OR LOANS, AS THE CASE MAY BE; AND (III) IT WILL MAKE OR INVEST IN, AS
THE CASE MAY BE, ITS COMMITMENT OR LOANS FOR ITS OWN ACCOUNT IN THE ORDINARY
COURSE OF ITS BUSINESS AND WITHOUT A VIEW TO DISTRIBUTION OF ITS COMMITMENT OR
LOANS WITHIN THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT OR OTHER
FEDERAL SECURITIES LAWS (IT BEING UNDERSTOOD THAT, SUBJECT TO THE PROVISIONS OF
THIS SECTION 9.1, THE DISPOSITION OF ITS COMMITMENT OR LOANS OR ANY INTERESTS
THEREIN SHALL AT ALL TIMES REMAIN WITHIN ITS EXCLUSIVE CONTROL).


 


E.             EFFECT OF ASSIGNMENT.  SUBJECT TO THE TERMS AND CONDITIONS OF
THIS SECTION 9.1, AS OF THE “EFFECTIVE DATE” SPECIFIED IN THE APPLICABLE
ASSIGNMENT AGREEMENT:  (I) THE ASSIGNEE THEREUNDER SHALL HAVE THE RIGHTS AND
OBLIGATIONS OF A “LENDER” HEREUNDER TO THE EXTENT SUCH RIGHTS AND OBLIGATIONS
HEREUNDER HAVE BEEN ASSIGNED TO IT PURSUANT TO SUCH ASSIGNMENT AGREEMENT AND
SHALL THEREAFTER BE A PARTY HERETO AND A “LENDER” FOR ALL PURPOSES HEREOF;
(II) THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT THAT RIGHTS AND
OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED THEREBY PURSUANT TO SUCH ASSIGNMENT
AGREEMENT, RELINQUISH ITS RIGHTS (OTHER THAN ANY RIGHTS WHICH SURVIVE THE
TERMINATION HEREOF UNDER SECTION 9.9) AND BE RELEASED FROM ITS OBLIGATIONS
HEREUNDER (AND, IN THE CASE OF AN ASSIGNMENT AGREEMENT COVERING ALL OR THE
REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS HEREUNDER,
SUCH LENDER SHALL CEASE TO BE A PARTY HERETO; PROVIDED, ANYTHING CONTAINED IN
ANY OF THE LOAN DOCUMENTS TO THE CONTRARY NOTWITHSTANDING, (Y) THE ISSUING BANK
SHALL CONTINUE TO HAVE ALL RIGHTS AND OBLIGATIONS THEREOF WITH RESPECT TO SUCH
LETTERS OF CREDIT UNTIL THE CANCELLATION OR EXPIRATION OF SUCH LETTERS OF CREDIT
AND THE REIMBURSEMENT OF ANY AMOUNTS DRAWN THEREUNDER AND (Z) SUCH ASSIGNING
LENDER SHALL CONTINUE TO BE ENTITLED TO THE BENEFIT OF ALL INDEMNITIES HEREUNDER
AS SPECIFIED HEREIN WITH RESPECT TO MATTERS ARISING OUT OF THE PRIOR INVOLVEMENT
OF SUCH ASSIGNING LENDER AS A LENDER HEREUNDER); (III) THE COMMITMENTS SHALL BE
MODIFIED TO REFLECT THE COMMITMENT OF SUCH ASSIGNEE AND ANY COMMITMENT OF SUCH
ASSIGNING LENDER, IF ANY; AND (IV) IF ANY SUCH ASSIGNMENT OCCURS AFTER THE
ISSUANCE OF ANY NOTE TO THE ASSIGNING LENDER, THE ASSIGNING LENDER SHALL, UPON
THE EFFECTIVENESS OF SUCH ASSIGNMENT OR AS PROMPTLY THEREAFTER AS PRACTICABLE,
SURRENDER ITS APPLICABLE NOTES TO THE ADMINISTRATIVE AGENT FOR CANCELLATION, AND
THEREUPON THE CREDIT PARTIES SHALL ISSUE AND DELIVER NEW NOTES, IF SO REQUESTED
BY THE ASSIGNEE AND/OR ASSIGNING LENDER, TO SUCH ASSIGNEE AND/OR TO

 

77

--------------------------------------------------------------------------------


 


SUCH ASSIGNING LENDER, WITH APPROPRIATE INSERTIONS, TO EVIDENCE THE LOANS OF THE
ASSIGNEE AND/OR THE ASSIGNING LENDER.


 


F.             CERTAIN OTHER PERMITTED ASSIGNMENTS.  IN ADDITION TO ANY OTHER
ASSIGNMENT PERMITTED PURSUANT TO THIS SECTION 9.1, ANY LENDER MAY ASSIGN AND/OR
PLEDGE ALL OR ANY PORTION OF ITS LOANS, THE OTHER OBLIGATIONS OWED BY OR TO SUCH
LENDER, AND ITS LETTERS OF CREDIT, IF ANY, TO SECURE OBLIGATIONS OF SUCH LENDER
INCLUDING TO ANY FEDERAL RESERVE BANK AS COLLATERAL SECURITY PURSUANT TO
REGULATION A OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM AND ANY
OPERATING CIRCULAR ISSUED BY SUCH FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH
ASSIGNMENT OR PLEDGE SHALL RELEASE ANY LENDER FROM ANY OF ITS OBLIGATIONS
HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY
HERETO.


 


G.            PARTICIPATIONS.  EACH LENDER SHALL HAVE THE RIGHT AT ANY TIME TO
SELL ONE OR MORE PARTICIPATIONS TO ANY PERSON (OTHER THAN THE CREDIT PARTIES,
ANY OF THEIR SUBSIDIARIES OR ANY OF THEIR AFFILIATES) IN ALL OR ANY PART OF ITS
COMMITMENT, LOANS OR OTHER OBLIGATIONS.  THE HOLDER OF ANY SUCH PARTICIPATION,
OTHER THAN AN AFFILIATE OF THE LENDER GRANTING SUCH PARTICIPATION, SHALL NOT BE
ENTITLED TO REQUIRE SUCH LENDER TO TAKE OR OMIT TO TAKE ANY ACTION HEREUNDER
EXCEPT WITH RESPECT TO ANY AMENDMENT, MODIFICATION OR WAIVER THAT WOULD
(I) EXTEND THE FINAL SCHEDULED MATURITY OF ANY LOAN OR NOTE IN WHICH SUCH
PARTICIPANT IS PARTICIPATING, OR REDUCE THE RATE OR EXTEND THE TIME OF PAYMENT
OF INTEREST OR FEES THEREON (EXCEPT IN CONNECTION WITH A WAIVER OF APPLICABILITY
OF ANY POST DEFAULT INCREASE IN INTEREST RATES) OR REDUCE THE PRINCIPAL AMOUNT
THEREOF, OR INCREASE THE AMOUNT OF THE PARTICIPANT’S PARTICIPATION OVER THE
AMOUNT THEREOF THEN IN EFFECT (IT BEING UNDERSTOOD THAT A WAIVER OF ANY EVENT OF
DEFAULT OR OF A MANDATORY REDUCTION IN THE COMMITMENT SHALL NOT CONSTITUTE A
CHANGE IN THE TERMS OF SUCH PARTICIPATION, AND THAT AN INCREASE IN ANY
COMMITMENT OR LOAN SHALL BE PERMITTED WITHOUT THE CONSENT OF ANY PARTICIPANT IF
THE PARTICIPANT’S PARTICIPATION IS NOT INCREASED AS A RESULT THEREOF) OR
(II) CONSENT TO THE ASSIGNMENT OR TRANSFER BY ANY CREDIT PARTY OF ANY OF ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  THE CREDIT PARTIES AGREE THAT EACH
PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.9C AND 2.8 TO THE
SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT
PURSUANT TO SECTION 9.1A; PROVIDED (I) A PARTICIPANT SHALL NOT BE ENTITLED TO
RECEIVE ANY GREATER PAYMENT UNDER SECTION 2.8 THAN THE APPLICABLE LENDER WOULD
HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH
PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE
WITH THE APPLICABLE CREDIT PARTY’S PRIOR WRITTEN CONSENT AND (II) A PARTICIPANT
THAT WOULD BE A NON-US LENDER IF IT WERE A LENDER SHALL NOT BE ENTITLED TO THE
BENEFITS OF SECTION 2.8B UNLESS THE APPLICABLE CREDIT PARTY IS NOTIFIED OF THE
PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE
BENEFIT OF SUCH CREDIT PARTY, TO COMPLY WITH SECTION 2.8B AS THOUGH IT WERE A
LENDER.  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED
TO THE BENEFITS OF SECTION 9.5 AS THOUGH IT WERE A LENDER, PROVIDED SUCH
PARTICIPANT AGREES TO BE SUBJECT TO SECTION 9.19 AS THOUGH IT WERE A LENDER.


 

9.2                               Expenses.

 

Whether or not the transactions contemplated hereby shall be consummated, the
Credit Parties agree to pay promptly (i) all the actual and reasonable costs and
out-of-pocket expenses of preparation of the Loan Documents; (ii) all the costs
of furnishing all opinions by counsel for the Credit Parties; (iii) the
reasonable fees, out-of-pocket expenses and disbursements of a single U.S.
counsel, a special Canada counsel and a special Ireland counsel to the Lead
Arrangers and

 

78

--------------------------------------------------------------------------------


 

the Agents in connection with the negotiation, preparation and execution of the
Loan Documents and any other documents or matters requested by the Credit
Parties; (iv) all the actual and reasonable costs and out-of-pocket reasonable
fees, expenses and disbursements of any auditors, accountants, consultants or
appraisers; (v) all other actual and reasonable costs and out-of-pocket expenses
incurred by each Lead Arranger, the Administrative Agent and each Syndication
Agent in connection with the syndication of the Loans and the negotiation,
preparation and execution of the Loan Documents and the transactions
contemplated thereby; (vi) all actual and reasonable costs and out-of-pocket
expenses incurred by the Administrative Agent in connection with any consents,
amendments, waivers or other modifications of the Loan Documents (including the
reasonable fees, out-of-pocket expenses and disbursements of counsel to the
Administrative Agent in connection therewith); and (vii) after the occurrence of
an Event of Default, all costs and expenses, including reasonable attorneys’
fees (including, without duplication, allocated costs of internal counsel) and
costs of settlement, incurred by any Agent or Lender in enforcing any
Obligations of or in collecting any payments due from the Credit Parties
hereunder or under the other Loan Documents by reason of such Event of Default
(including in connection with the sale of, collection from, or other realization
upon any collateral) or in connection with any refinancing or restructuring of
the credit arrangements provided under this Agreement in the nature of a
“work-out” or pursuant to any insolvency or bankruptcy cases or proceedings.

 

9.3                               Indemnity.

 


A.            IN ADDITION TO THE PAYMENT OF EXPENSES PURSUANT TO SECTION 9.2,
WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSUMMATED, THE
CREDIT PARTIES AGREE TO DEFEND (SUBJECT TO INDEMNITEES’ SELECTION OF COUNSEL),
INDEMNIFY, PAY AND HOLD HARMLESS EACH OF THE LEAD ARRANGERS AND AGENTS AND EACH
LENDER, AND THE RESPECTIVE PARTNERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ATTORNEYS, AND AFFILIATES OF EACH OF THE LEAD ARRANGERS AND EACH OF THE AGENTS
AND EACH LENDER (COLLECTIVELY CALLED THE “INDEMNITEES”), FROM AND AGAINST ANY
AND ALL INDEMNIFIED LIABILITIES (AS HEREINAFTER DEFINED); PROVIDED THAT THE
CREDIT PARTIES SHALL NOT HAVE ANY OBLIGATION TO ANY INDEMNITEE HEREUNDER WITH
RESPECT TO ANY INDEMNIFIED LIABILITIES TO THE EXTENT SUCH INDEMNIFIED
LIABILITIES ARISE FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THAT
INDEMNITEE OR ANY OF ITS AFFILIATES AS DETERMINED BY A FINAL JUDGMENT OF A COURT
OF COMPETENT JURISDICTION.  AS USED HEREIN, “INDEMNIFIED LIABILITIES” MEANS,
COLLECTIVELY, ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES (INCLUDING
NATURAL RESOURCE DAMAGES), PENALTIES, ACTIONS, JUDGMENTS, SUITS, CLAIMS
(INCLUDING ENVIRONMENTAL CLAIMS), COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND
OR NATURE WHATSOEVER (INCLUDING THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL
FOR INDEMNITEES IN CONNECTION WITH ANY INVESTIGATIVE, ADMINISTRATIVE OR JUDICIAL
PROCEEDING COMMENCED OR THREATENED BY ANY CREDIT PARTY OR ANY OTHER PERSON,
WHETHER OR NOT ANY SUCH INDEMNITEE SHALL BE DESIGNATED AS A PARTY OR A POTENTIAL
PARTY THERETO, AND ANY FEES OR EXPENSES INCURRED BY INDEMNITEES IN ENFORCING
THIS INDEMNITY), WHETHER DIRECT, INDIRECT OR CONSEQUENTIAL AND WHETHER BASED ON
ANY FEDERAL, STATE OR FOREIGN LAWS, STATUTES, RULES OR REGULATIONS (INCLUDING
SECURITIES AND COMMERCIAL LAWS, STATUTES, RULES OR REGULATIONS AND ENVIRONMENTAL
LAWS), ON COMMON LAW OR EQUITABLE CAUSE OR ON CONTRACT OR OTHERWISE, THAT MAY BE
IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST ANY SUCH INDEMNITEE, IN ANY MANNER
RELATING TO OR ARISING OUT OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (INCLUDING THE LENDERS’ AGREEMENTS
TO MAKE THE CREDIT EXTENSIONS HEREUNDER OR THE USE OR INTENDED USE OF THE
PROCEEDS THEREOF, OR ANY ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS (INCLUDING THE
ENFORCEMENT OF THE GUARANTY)).

 

79

--------------------------------------------------------------------------------


 


B.            TO THE EXTENT THAT THE UNDERTAKINGS TO DEFEND, INDEMNIFY, PAY AND
HOLD HARMLESS SET FORTH IN THIS SECTION 9.3 MAY BE UNENFORCEABLE IN WHOLE OR IN
PART BECAUSE THEY ARE VIOLATIVE OF ANY LAW OR PUBLIC POLICY, THE CREDIT PARTIES
SHALL CONTRIBUTE THE MAXIMUM PORTION THAT IT IS PERMITTED TO PAY AND SATISFY
UNDER APPLICABLE LAW TO THE PAYMENT AND SATISFACTION OF ALL INDEMNIFIED
LIABILITIES INCURRED BY INDEMNITEES OR ANY OF THEM.


 


C.            TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE CREDIT PARTIES AND
EACH OF THEIR SUBSIDIARIES SHALL NOT ASSERT, AND EACH HEREBY WAIVES, ANY CLAIM
AGAINST THE LENDERS, THE AGENTS, THE LEAD ARRANGERS AND THEIR RESPECTIVE
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS OR AGENTS, ON ANY THEORY
OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES  (AS
OPPOSED TO DIRECT OR ACTUAL DAMAGES) (WHETHER OR NOT THE CLAIM THEREFOR IS BASED
ON CONTRACT, TORT OR DUTY IMPOSED BY ANY APPLICABLE LEGAL REQUIREMENT) ARISING
OUT OF, IN CONNECTION WITH, ARISING OUT OF, AS A RESULT OF, OR IN ANY WAY
RELATED TO, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY OR REFERRED TO HEREIN OR THEREIN, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR THE USE OF THE PROCEEDS
THEREOF OR ANY ACT OR OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH, AND
THE CREDIT PARTIES AND EACH OF ITS SUBSIDIARIES HEREBY WAIVES, RELEASES AND
AGREES NOT TO SUE UPON ANY SUCH CLAIM OR ANY SUCH DAMAGES, WHETHER OR NOT
ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.


 

9.4                               Exception for Subsidiary Borrowers.

 

Notwithstanding the foregoing, nothing in Sections 9.2 and 9.3 shall require a
payment by a Subsidiary Borrower if such payment would violate any Applicable
Law or if any Applicable Law would require minority shareholder approval, a
valuation or a discretionary order, provided that the Guarantor shall be liable
for any such payment referred to in this Section 9.4.

 

9.5                               Set-Off.

 

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default, each of the Agents and each Lender (and
each of their respective Affiliates) is hereby authorized by the Credit Parties
at any time or from time to time subject, except in the case of an Event of
Default under Section 8.1, 8.6 or 8.7, to the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed), without notice
to the Credit Parties or to any other Person, any such notice being hereby
expressly waived, to set-off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by such Agent or such Lender
(or such Affiliate), and any of their respective affiliates, as the case may be,
to or for the credit or the account of any Credit Party against and on account
of the obligations and liabilities of any Credit Party to such Agent or such
Lender under this Agreement and the other Loan Documents, including all claims
of any nature or description arising out of or connected with this Agreement or
any other Loan Document, irrespective of whether or not (i) such Agent or such
Lender shall have made any demand hereunder or (ii) the principal of or the
interest on the Loans or any other amounts due hereunder shall have become due
and payable pursuant to Section 9 and although said Obligations, or any of them,
may be contingent or unmatured.

 

80

--------------------------------------------------------------------------------


 

9.6                               Amendments and Waivers.

 

No amendment, modification, termination or waiver of any provision of this
Agreement or of any other Loan Document, or consent to any departure by the
Credit Parties therefrom, shall in any event be effective without the written
concurrence of the Requisite Lenders; provided that no amendment, modification,
termination, waiver or consent shall, without the consent of each Lender: 
(i) except as provided in Section 2.15, extend the scheduled final maturity of
any Loan or Note; (ii) waive, reduce or postpone any scheduled repayment (but
not prepayment); (iii) reduce the rate of interest on any Loan or any fee or
other amount payable hereunder; (iv) extend the time for payment of any such
interest, fees or other amounts; (v) extend the stated expiration date of any
Letter of Credit beyond the Maturity Date; (vi) reduce the principal amount of
any Loan; (vii) amend, modify, terminate or waive any provision of this
Section 9.6; (viii) amend, modify or replace the definition of “Requisite
Lenders” or “Pro Rata Share”, or any provision of this Agreement which would
alter the pro rata sharing of payments required hereunder; (ix) consent to the
assignment or transfer by any Credit Party of any of its rights and obligations
under this Agreement; or (x) release the Guarantor from its Obligations under
the Guaranty; provided further that no such amendment, modification, termination
or waiver of any provision of the Loan Documents, or consent to any departure by
any Credit Party therefrom, shall:  (1) increase the Commitments of any Lender
over the amount thereof then in effect without the consent of such Lender; or
(2) amend, modify, terminate or waive any provision of this Agreement as the
same applies to the rights or obligations of any Agent, in each case without the
consent of such Agent.  The Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on any Credit Party in
any case shall entitle such Credit Party to any other or further notice or
demand in similar or other circumstances.

 

9.7                               Independence of Covenants.

 

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.

 

9.8                               Notices.

 


A.            GENERALLY.  UNLESS OTHERWISE SPECIFICALLY PROVIDED HEREIN, ALL
NOTICES OR OTHER COMMUNICATIONS PROVIDED FOR HEREUNDER BETWEEN THE CREDIT
PARTIES AND ANY OTHER PERSON PARTY HERETO SHALL BE IN WRITING (INCLUDING
FACSIMILE OR ELECTRONIC MAIL) AND MAILED, SENT BY OVERNIGHT COURIER, TELECOPIED,
E-MAILED, OR DELIVERED TO, IN THE CASE OF EACH SIGNATORY TO THIS AGREEMENT, AT
ITS ADDRESS SET FORTH ON THE SIGNATURE PAGES HERETO, OR, AS TO EACH PARTY, AT
SUCH OTHER ADDRESS OR TO SUCH OTHER PERSON AS SHALL BE DESIGNATED BY SUCH PARTY
IN A WRITTEN NOTICE TO ALL OTHER PARTIES.  ANY NOTICE, REQUEST OR DEMAND TO OR
UPON THE BORROWER OR ANY OTHER PERSON PARTY HERETO SHALL NOT BE EFFECTIVE UNTIL
RECEIVED.

 

81

--------------------------------------------------------------------------------


 


B.            INTRALINKS.


 

(I)            THE CREDIT PARTIES HEREBY AGREE THAT THEY WILL PROVIDE TO THE
ADMINISTRATIVE AGENT ALL INFORMATION, DOCUMENTS AND OTHER MATERIALS THAT THEY
ARE OBLIGATED TO FURNISH TO THE ADMINISTRATIVE AGENT PURSUANT TO THE LOAN
DOCUMENTS, INCLUDING ALL NOTICES, REQUESTS, FINANCIAL STATEMENTS, FINANCIAL AND
OTHER REPORTS, CERTIFICATES AND OTHER INFORMATION MATERIALS, BUT EXCLUDING ANY
SUCH COMMUNICATION THAT (I) RELATES TO A REQUEST FOR A NEW, OR A CONVERSION OF
AN EXISTING, BORROWING OR OTHER CREDIT EXTENSION (INCLUDING ANY ELECTION OF AN
INTEREST RATE OR INTEREST PERIOD RELATING THERETO), (II) RELATES TO THE PAYMENT
OF ANY PRINCIPAL OR OTHER AMOUNT DUE UNDER THIS AGREEMENT PRIOR TO THE SCHEDULED
DATE THEREFOR, (III) PROVIDES NOTICE OF ANY POTENTIAL DEFAULT OR EVENT OF
DEFAULT OR (IV) IS REQUIRED TO BE DELIVERED TO SATISFY ANY CONDITION PRECEDENT
TO THE EFFECTIVENESS OF THIS AGREEMENT AND/OR ANY BORROWING OR OTHER CREDIT
EXTENSION HEREUNDER (ALL SUCH NON-EXCLUDED COMMUNICATIONS BEING REFERRED TO
HEREIN COLLECTIVELY AS “COMMUNICATIONS”), BY TRANSMITTING THE COMMUNICATIONS IN
AN ELECTRONIC/SOFT MEDIUM IN A FORMAT ACCEPTABLE TO THE ADMINISTRATIVE AGENT TO
OPLOANSWEBADMIN@CITIGROUP.COM.  IN ADDITION, THE CREDIT PARTIES AGREE TO
CONTINUE TO PROVIDE THE COMMUNICATIONS TO THE ADMINISTRATIVE AGENT IN THE MANNER
SPECIFIED IN THE LOAN DOCUMENTS BUT ONLY TO THE EXTENT REQUESTED BY THE
ADMINISTRATIVE AGENT.

 

(II)           THE CREDIT PARTIES FURTHER AGREE THAT THE ADMINISTRATIVE AGENT
MAY MAKE THE COMMUNICATIONS AVAILABLE TO THE LENDERS BY POSTING THE
COMMUNICATIONS ON INTRALINKS OR A SUBSTANTIALLY SIMILAR ELECTRONIC TRANSMISSION
SYSTEM (THE “PLATFORM”).

 

(III)         THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE CREDIT PARTIES, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT
OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE CREDIT PARTIES’ OR
THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

82

--------------------------------------------------------------------------------


 

(IV)          THE ADMINISTRATIVE AGENT AGREES THAT THE RECEIPT OF THE
COMMUNICATIONS BY THE ADMINISTRATIVE AGENT AT ITS E-MAIL ADDRESS SET FORTH ABOVE
SHALL CONSTITUTE EFFECTIVE DELIVERY OF THE COMMUNICATIONS TO THE ADMINISTRATIVE
AGENT FOR PURPOSES OF THE LOAN DOCUMENTS.  EACH LENDER AGREES THAT NOTICE TO IT
(AS PROVIDED IN THE NEXT SENTENCE) SPECIFYING THAT THE COMMUNICATIONS HAVE BEEN
POSTED TO THE PLATFORM SHALL CONSTITUTE EFFECTIVE DELIVERY OF THE COMMUNICATIONS
TO SUCH LENDER FOR PURPOSES OF THE LOAN DOCUMENTS.  EACH LENDER AGREES TO NOTIFY
THE ADMINISTRATIVE AGENT IN WRITING (INCLUDING BY ELECTRONIC COMMUNICATION) FROM
TIME TO TIME OF SUCH LENDER’S E-MAIL ADDRESS TO WHICH THE FOREGOING NOTICE MAY
BE SENT BY ELECTRONIC TRANSMISSION AND (II) THAT THE FOREGOING NOTICE MAY BE
SENT TO SUCH E-MAIL ADDRESS.

 


C.            NOTICES TO SUBSIDIARY BORROWERS.  EACH SUBSIDIARY BORROWER HEREBY
DESIGNATES THE BORROWER AS ITS REPRESENTATIVE AND AGENT ON ITS BEHALF FOR THE
PURPOSES OF GIVING AND RECEIVING ALL NOTICES (OTHER THAN NOTICES OF BORROWING)
AND ANY OTHER DOCUMENTATION REQUIRED TO BE DELIVERED TO IT PURSUANT TO THIS
AGREEMENT AND ANY OTHER LOAN DOCUMENT BY THE ADMINISTRATIVE AGENT OR ANY
LENDER.  THE BORROWER HEREBY ACCEPTS SUCH APPOINTMENT.  THE AGENTS AND THE
LENDERS MAY REGARD ANY NOTICE (OTHER THAN NOTICES OF BORROWING) OR OTHER
COMMUNICATION PURSUANT TO ANY LOAN DOCUMENT FROM THE BORROWER AS A NOTICE OR
COMMUNICATION FROM ALL BORROWERS, AND MAY GIVE ANY NOTICE OR COMMUNICATION
REQUIRED OR PERMITTED TO BE GIVEN TO ANY SUBSIDIARY BORROWER OR SUBSIDIARY
BORROWERS HEREUNDER TO THE BORROWER ON BEHALF OF SUCH SUBSIDIARY BORROWER OR
SUBSIDIARY BORROWERS.  EACH SUBSIDIARY BORROWER AGREES THAT EACH NOTICE,
ELECTION, REPRESENTATION AND WARRANTY, COVENANT, AGREEMENT AND UNDERTAKING MADE
ON ITS BEHALF BY THE BORROWER SHALL BE DEEMED FOR ALL PURPOSES TO HAVE BEEN MADE
BY SUCH SUBSIDIARY BORROWER AND SHALL BE BINDING UPON AND ENFORCEABLE AGAINST
SUCH SUBSIDIARY BORROWER TO THE SAME EXTENT AS IF THE SAME HAD BEEN MADE
DIRECTLY BY SUCH SUBSIDIARY BORROWER.


 

9.9                               Survival of Representations, Warranties and
Agreements.

 


A.            ALL REPRESENTATIONS, WARRANTIES AND AGREEMENTS MADE HEREIN SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE MAKING OF THE LOANS
HEREUNDER.


 


B.            NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR IMPLIED BY LAW TO
THE CONTRARY, THE AGREEMENTS OF THE CREDIT PARTIES SET FORTH IN SECTIONS 2.8,
2.9C, 9.2, 9.3 AND 9.5 AND THE AGREEMENTS OF LENDERS SET FORTH IN SECTIONS 9.19,
10.2C AND 10.4 SHALL SURVIVE THE PAYMENT OF THE LOANS AND THE TERMINATION OF
THIS AGREEMENT.


 

9.10                        Failure or Indulgence Not Waiver; Remedies
Cumulative.

 

No failure or delay on the part of any Lead Arranger, any Agent or any Lender in
the exercise of any power, right or privilege hereunder or under any other Loan
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege.  The rights, powers
and remedies given to each Lead Arranger, each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any other Loan
Document.  Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall

 

83

--------------------------------------------------------------------------------


 

not impair any such right, power or remedy or be construed to be a waiver
thereof, nor shall it preclude the further exercise of any such right, power or
remedy.

 

9.11                        Marshalling; Payments Set Aside.

 

No Agent or Lender shall be under any obligation to marshal any assets in favor
of any Credit Party or any other Person or against or in payment of any or all
of the Obligations.  To the extent that any Credit Party makes a payment or
payments to the Administrative Agent or the Lenders (or to the Administrative
Agent, on behalf of the Lenders) or the Administrative Agent or the Lenders
enforce any security interests or exercises their rights of set-off, and such
payment or payments or the proceeds of such enforcement or set-off or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
set-off had not occurred.

 

9.12                        Severability.

 

In case any provision in or obligation under any Loan Document shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations of such Loan Document,
the other Loan Documents or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

9.13                        Headings.

 

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

9.14                        Applicable Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

9.15                        Successors and Assigns.

 

This Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and assigns of the Lenders (it being understood that each
Lender’s rights of assignment are subject to Section 9.1).  The Credit Parties
may not assign or delegate its rights or obligations hereunder or any interest
therein without the prior written consent of each Lender.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the
Indemnitees, and Affiliates of each of the Agents and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

84

--------------------------------------------------------------------------------


 

9.16                        Consent to Jurisdiction and Service of Process.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE CREDIT PARTIES ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS
THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY

 

(I)            ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS;

 

(II)           WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

 

(III)         AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO SUCH CREDIT PARTY AT ITS ADDRESS SET FORTH ON THE SIGNATURE PAGES
HERETO;

 

(IV)         AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT
TO CONFER PERSONAL JURISDICTION OVER SUCH CREDIT PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT;

 

(V)          AGREES THAT EACH AGENT AND EACH LENDER RETAINS THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST
SUCH CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION; AND

 

(VI)         AGREES THAT THE PROVISIONS OF THIS SECTION 9.16 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

 

9.17                        Waiver of Jury Trial.

 

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  The scope of this
waiver is intended to be all-encompassing of any and all disputes that may be
filed in any court and that relate to the subject matter of this transaction,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims.  Each party hereto acknowledges that this
waiver is a material inducement to enter into a business relationship, that

 

85

--------------------------------------------------------------------------------


 

each has already relied on this waiver in entering into this Agreement, and that
each will continue to rely on this waiver in their related future dealings. 
Each party hereto further warrants and represents that it has reviewed this
waiver with its legal counsel and that it knowingly and voluntarily waives its
jury trial rights following consultation with legal counsel.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SECTION 9.17 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  In the event of litigation,
this Agreement may be filed as a written consent to a trial by the court.

 

9.18                        Confidentiality.

 

Each Agent and Lender shall hold all confidential, proprietary or non-public
information regarding the Credit Parties and their respective Subsidiaries and
their respective businesses which has been identified as confidential by any
such Credit Party and obtained pursuant to the requirements of this Agreement in
accordance with such Agent’s or Lender’s customary procedures for handling
confidential information of this nature and in accordance with safe and sound
banking practices, it being understood and agreed by the Credit Parties that in
any event each Lender may make disclosures (i) to Affiliates of such Agent or
Lender and the directors, officers, employees, agents, advisors and other
representatives of such Agent or Lender and their Affiliates (and to other
persons authorized by an Agent or Lender to organize, present or disseminate
such information in connection with disclosures otherwise made in accordance
with this Section 9.18); (ii) reasonably required by any bona fide or potential
assignee, transferee or participant in connection with the contemplated
assignment, transfer or participation by any Lender of its Loans or any interest
therein; provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to the Credit Parties or their Subsidiaries received by it
from any of the Agents or any Lender; (iv) required or requested by any
Governmental Authority or representative thereof; provided that unless
specifically prohibited by applicable law, court order or similar regulatory
process, each Agent and Lender shall make reasonable efforts to notify the
Credit Parties of any request by any Governmental Authority or representative
thereof (other than any such request in connection with any examination of the
financial condition or other routine examination of such Agent or Lender by such
Governmental Authority) for disclosure of any such non-public information prior
to disclosure of such information; (v) to any other party hereto; (vi) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (vii) to any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Credit Parties and their Obligations; (viii) with
the consent of the applicable Credit Party or (ix) to the extent such
information (x) becomes publicly available other than as a result of a breach of
this Section 9.18 or (y) becomes available to any Agent, any Lender or their
respective Affiliates on a nonconfidential basis from a source other than the
Credit Parties so long as such Agent, such Lender or such Affiliate does not
have knowledge that such source has an obligation to any

 

86

--------------------------------------------------------------------------------


 

Credit Party to keep such information confidential; provided that in no event
shall any Agent or Lender be obligated or required to return any materials
furnished by any Credit Party or any of its Subsidiaries.

 

9.19                        Ratable Sharing.

 

The Lenders hereby agree among themselves that if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms hereof), through the exercise of any right of
set-off or banker’s lien, by counterclaim or cross action or by the enforcement
of any right under the Loan Documents or otherwise, or as adequate protection of
a deposit treated as cash collateral under the Bankruptcy Code, receive payment
or reduction of a proportion of the aggregate amount of principal, interest,
amounts payable in respect of facility fees or commitment fees and other amounts
then due and owing to such Lender hereunder or under the other Loan Documents
(collectively, the “Aggregate Amounts Due” to such Lender), which is greater
than the proportion received by any other Lender in respect to of the Aggregate
Amounts Due to such other Lender, then the Lender receiving such proportionately
greater payment shall (i) notify the Administrative Agent of the receipt of such
payment and (ii) apply a portion of such payment to purchase (for cash at face
value) participations (which it shall be deemed to have purchased from each
seller of a participation simultaneously upon the receipt by such seller of its
portion of such payment), or such other adjustments as shall be equitable, in
the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided that, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of any Credit
Party or otherwise, those purchases shall be rescinded and the purchase prices
paid for such participations shall be returned to such purchasing Lender ratably
to the extent of such recovery, but without interest.  The Credit Parties and
each of their Subsidiaries expressly consents to the foregoing arrangement and
agrees that any holder of a participation so purchased may exercise any and all
rights of banker’s lien, set-off or counterclaim with respect to any and all
monies owing by the Credit Parties or any of their Subsidiaries to that holder
with respect thereto as fully as if that holder were owed the amount of the
participation held by that holder.

 

9.20                        Counterparts; Effectiveness.

 

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.  This
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto and receipt by the Administrative Agent of written or
telephonic notification of such execution and authorization of delivery thereof.

 

9.21                        Obligations Several; Independent Nature of Lenders’
Rights.

 

The obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder. 
Nothing contained herein or

 

87

--------------------------------------------------------------------------------


 

in any other Loan Document, and no action taken by the Lenders pursuant hereto
or thereto, shall be deemed to constitute the Lenders as a partnership, an
association, a joint venture or any other kind of entity.  The amounts payable
at any time hereunder to each Lender shall be a separate and independent debt,
and each Lender shall be entitled to protect and enforce its rights arising out
hereof and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

 

9.22                        Usury Savings Clause.

 

Notwithstanding any other provision herein, the aggregate interest rate charged
with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law shall
not exceed the Highest Lawful Rate.  As used herein, “Highest Lawful Rate” means
the maximum lawful interest rate, if any, that at any time or from time to time
may be contracted for, charged, or received under the laws applicable to any
Lender which are presently in effect or, to the extent allowed by law, under
such applicable laws which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable laws now allow.  If the rate
of interest (determined without regard to the preceding sentence) under this
Agreement at any time exceeds the Highest Lawful Rate, the outstanding amount of
the Loans made hereunder shall bear interest at the Highest Lawful Rate until
the total amount of interest due hereunder equals the amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect.  In addition, if when the Loans made
hereunder are repaid in full the total interest due hereunder (taking into
account the increase provided for above) is less than the total amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect, then to the extent
permitted by law, the Credit Parties shall pay to the Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect.  Notwithstanding the foregoing, it is the intention of
the Lenders and the Credit Parties to conform strictly to any applicable usury
laws.  Accordingly, if any Lender contracts for, charges, or receives any
consideration which constitutes interest in excess of the Highest Lawful Rate,
then any such excess shall be cancelled automatically and, if previously paid,
shall at such Lender’s option be applied to the outstanding amount of the Loans
made hereunder or be refunded to the Credit Parties.

 

9.23                        Judgment Currency.

 

The obligation of the Credit Parties to make payments of the principal of and
interest on the Obligations in the Currency specified for such payment shall not
be discharged or satisfied by any tender, or any recovery pursuant to any
judgment, which is expressed in or converted into any other currency, except to
the extent that such tender or recovery shall result in the actual receipt by
the Administrative Agent or the applicable Lender of the full amount of the
particular Currency expressed to be payable pursuant to the applicable Loan
Document.  The Administrative Agent shall, using all amounts obtained or
received from the applicable Credit Party pursuant to any such tender or
recovery in payment of principal of and interest on the Obligations, promptly
purchase the applicable Currency at the most favorable spot exchange rate
determined by the Administrative Agent to be available to it.  The obligation of
the Credit Parties to make payments in the applicable Currency shall be
enforceable as an alternative or additional

 

88

--------------------------------------------------------------------------------

 


 

cause of action solely for the purpose of recovering in the applicable Currency
the amount, if any, by which such actual receipt shall fall short of the full
amount of the currency expressed to be payable pursuant to the applicable Loan
Document.

 

9.24                        Termination of Existing Credit Agreement.

 

The Borrower and each of the Lenders that is also a “Lender” party to the Credit
Agreement and Guaranty dated as of April 30, 2002, as amended, among the
Borrower, the lenders party thereto and Citicorp North America, Inc., as
administrative agent (the “Existing Credit Agreement”), agrees that the
“Commitments” as defined in the Existing Credit Agreement shall be terminated in
their entirety on the Effective Date in accordance with the terms thereof.  Each
of such Lenders waives any requirement of notice of such termination pursuant to
Article II of the Existing Credit Agreement.

 


SECTION 10.                     AGENTS

 

10.1                        Appointment.

 

ABN AMRO Bank and MSSF are hereby appointed as Syndication Agents hereunder, and
each Lender hereby authorizes the Syndication Agents to act as its agents in
accordance with the terms of this Agreement and the other Loan Documents.  Bank
of America, N.A. and Wachovia Bank, National Association are hereby appointed as
Documentation Agents hereunder, and each Lender hereby authorizes the
Documentation Agents to act as its agents in accordance with the terms of this
Agreement and the other Loan Documents.  Citicorp is hereby appointed by each
Lender as the Administrative Agent hereunder and under the other Loan Documents
and each Lender hereby authorizes the Administrative Agent to act as its agent
in accordance with the terms of this Agreement and the other Loan Documents. 
Each Agent hereby agrees to act upon the express conditions contained in this
Agreement and the other Loan Documents, as applicable.  The provisions of this
Section 10 are solely for the benefit of the Agents and the Lenders, and the
Credit Parties shall have no rights as a third party beneficiary of any of the
provisions thereof.  In performing its functions and duties under this
Agreement, each of the Agents shall act solely as an agent of the Lenders and
does not assume and shall not be deemed to have assumed any obligation towards
or relationship of agency or trust with or for any Credit Party or any of their
respective Subsidiaries.

 

10.2                        Powers and Duties; General Immunity.

 


A.            POWERS; DUTIES SPECIFIED.  EACH LENDER IRREVOCABLY AUTHORIZES EACH
AGENT TO TAKE SUCH ACTION ON SUCH LENDER’S BEHALF AND TO EXERCISE SUCH POWERS,
RIGHTS AND REMEDIES HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AS ARE
SPECIFICALLY DELEGATED OR GRANTED TO SUCH AGENT BY THE TERMS HEREOF AND THEREOF,
TOGETHER WITH SUCH POWERS, RIGHTS AND REMEDIES AS ARE REASONABLY INCIDENTAL
THERETO.  EACH AGENT SHALL HAVE ONLY THOSE DUTIES AND RESPONSIBILITIES THAT ARE
EXPRESSLY SPECIFIED IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  EACH AGENT
MAY EXERCISE SUCH POWERS, RIGHTS AND REMEDIES AND PERFORM SUCH DUTIES BY OR
THROUGH ITS AGENTS OR EMPLOYEES.  NO AGENT SHALL HAVE, BY REASON OF THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, A FIDUCIARY RELATIONSHIP IN
RESPECT OF ANY LENDER; AND NOTHING IN THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, EXPRESSED OR IMPLIED, IS INTENDED TO OR SHALL BE SO CONSTRUED AS

 

89

--------------------------------------------------------------------------------


 


TO IMPOSE UPON ANY AGENT ANY OBLIGATIONS IN RESPECT OF THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS EXCEPT AS EXPRESSLY SET FORTH HEREIN OR THEREIN. 
ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, NONE OF THE LEAD ARRANGERS OR
DOCUMENTATION AGENTS LISTED ON THE COVER PAGE HEREOF SHALL HAVE ANY POWERS,
DUTIES OR RESPONSIBILITIES UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, EXCEPT IN ITS CAPACITY, AS APPLICABLE, AS A LENDER OR THE ISSUING
BANK HEREUNDER.


 


B.            NO RESPONSIBILITY FOR CERTAIN MATTERS.  NO AGENT SHALL BE
RESPONSIBLE TO ANY LENDER FOR THE EXECUTION, EFFECTIVENESS, GENUINENESS,
VALIDITY, ENFORCEABILITY, COLLECTABILITY OR SUFFICIENCY OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR FOR ANY REPRESENTATIONS, WARRANTIES, RECITALS OR
STATEMENTS MADE HEREIN OR THEREIN OR MADE IN ANY WRITTEN OR ORAL STATEMENTS OR
IN ANY FINANCIAL OR OTHER STATEMENTS, INSTRUMENTS, REPORTS OR CERTIFICATES OR
ANY OTHER DOCUMENTS FURNISHED OR MADE BY ANY AGENT TO THE LENDERS OR BY OR ON
BEHALF OF THE CREDIT PARTIES TO ANY AGENT OR ANY LENDER IN CONNECTION WITH THE
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY OR FOR THE FINANCIAL
CONDITION OR BUSINESS AFFAIRS OF THE CREDIT PARTIES OR ANY OTHER PERSON LIABLE
FOR THE PAYMENT OF ANY OBLIGATIONS, NOR SHALL ANY AGENT BE REQUIRED TO ASCERTAIN
OR INQUIRE AS TO THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, CONDITIONS,
PROVISIONS, COVENANTS OR AGREEMENTS CONTAINED IN ANY OF THE LOAN DOCUMENTS
(OTHER THAN TO CONFIRM RECEIPT OF ITEMS REQUIRED UNDER THIS AGREEMENT OR ANY
LOAN DOCUMENT TO BE DELIVERED TO SUCH AGENT) OR AS TO THE USE OF THE PROCEEDS OF
THE LOANS OR AS TO THE EXISTENCE OR POSSIBLE EXISTENCE OF ANY EVENT OF DEFAULT
OR POTENTIAL EVENT OF DEFAULT (UNLESS AND UNTIL NOTICE DESCRIBING SUCH EVENT OF
DEFAULT OR POTENTIAL EVENT OF DEFAULT IS GIVEN TO SUCH AGENT BY A CREDIT PARTY
OR ANY OTHER AGENT) OR TO MAKE DISCLOSURES WITH RESPECT TO THE FOREGOING. 
ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, THE
ADMINISTRATIVE AGENT SHALL NOT HAVE ANY LIABILITY ARISING FROM CONFIRMATIONS OF
THE AMOUNT OF OUTSTANDING LOANS OR THE COMPONENT AMOUNTS THEREOF.


 


C.            EXCULPATORY PROVISIONS.  NO AGENT NOR ANY OF ITS OFFICERS,
PARTNERS, DIRECTORS, EMPLOYEES OR AGENTS SHALL BE LIABLE TO THE LENDERS FOR ANY
ACTION TAKEN OR OMITTED BY ANY AGENT UNDER OR IN CONNECTION WITH ANY OF THE LOAN
DOCUMENTS EXCEPT TO THE EXTENT CAUSED BY SUCH AGENT’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.  EACH AGENT SHALL BE ENTITLED TO REFRAIN FROM ANY ACT OR THE
TAKING OF ANY ACTION (INCLUDING THE FAILURE TO TAKE AN ACTION) IN CONNECTION
WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR FROM THE EXERCISE OF
ANY POWER, DISCRETION OR AUTHORITY VESTED IN IT HEREUNDER OR THEREUNDER UNLESS
AND UNTIL SUCH AGENT SHALL HAVE RECEIVED INSTRUCTIONS IN RESPECT THEREOF FROM
THE REQUISITE LENDERS (OR SUCH OTHER THE LENDERS AS MAY BE REQUIRED TO GIVE SUCH
INSTRUCTIONS UNDER SECTION 9.6) AND, UPON RECEIPT OF SUCH INSTRUCTIONS FROM THE
REQUISITE LENDERS (OR SUCH OTHER LENDERS, AS THE CASE MAY BE), SUCH AGENT SHALL
BE ENTITLED TO ACT OR (WHERE SO INSTRUCTED) REFRAIN FROM ACTING, OR TO EXERCISE
SUCH POWER, DISCRETION OR AUTHORITY, IN ACCORDANCE WITH SUCH INSTRUCTIONS. 
WITHOUT PREJUDICE TO THE GENERALITY OF THE FOREGOING, (I) EACH OF AGENT SHALL BE
ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY
COMMUNICATION, INSTRUMENT OR DOCUMENT BELIEVED BY IT TO BE GENUINE AND CORRECT
AND TO HAVE BEEN SIGNED OR SENT BY THE PROPER PERSON OR PERSONS, AND SHALL BE
ENTITLED TO RELY AND SHALL BE PROTECTED IN RELYING ON OPINIONS AND JUDGMENTS OF
ATTORNEYS (WHO MAY BE ATTORNEYS FOR THE CREDIT PARTIES AND THEIR SUBSIDIARIES),
ACCOUNTANTS, EXPERTS AND OTHER PROFESSIONAL ADVISORS SELECTED BY IT; AND (II) NO
LENDER SHALL HAVE ANY RIGHT OF ACTION WHATSOEVER AGAINST ANY AGENT AS A RESULT
OF SUCH AGENT ACTING OR (WHERE SO INSTRUCTED) REFRAINING FROM ACTING UNDER THIS
AGREEMENT OR ANY OF

 

90

--------------------------------------------------------------------------------


 


THE OTHER LOAN DOCUMENTS IN ACCORDANCE WITH THE INSTRUCTIONS OF THE REQUISITE
LENDERS (OR SUCH OTHER LENDERS AS MAY BE REQUIRED TO GIVE SUCH INSTRUCTIONS
UNDER SECTION 9.6).


 


D.            AGENTS ENTITLED TO ACT AS LENDERS.  THE AGENCY HEREBY CREATED
SHALL IN NO WAY IMPAIR OR AFFECT ANY OF THE RIGHTS AND POWERS OF, OR IMPOSE ANY
DUTIES OR OBLIGATIONS UPON, ANY AGENT IN ITS INDIVIDUAL CAPACITY AS A LENDER
HEREUNDER.  WITH RESPECT TO ITS PARTICIPATION IN THE LOANS AND THE LETTERS OF
CREDIT, EACH AGENT SHALL HAVE THE SAME RIGHTS AND POWERS HEREUNDER AS ANY OTHER
LENDER AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT PERFORMING THE DUTIES AND
FUNCTIONS DELEGATED TO IT HEREUNDER, AND THE TERM “LENDER” SHALL, UNLESS THE
CONTEXT CLEARLY OTHERWISE INDICATES, INCLUDE EACH AGENT IN ITS INDIVIDUAL
CAPACITY.  ANY AGENT AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO,
OWN SECURITIES OF, AND GENERALLY ENGAGE IN ANY KIND OF BANKING, TRUST, FINANCIAL
ADVISORY OR OTHER BUSINESS WITH THE CREDIT PARTIES OR ANY OF THEIR AFFILIATES AS
IF IT WERE NOT PERFORMING THE DUTIES SPECIFIED HEREIN, AND MAY ACCEPT FEES AND
OTHER CONSIDERATION FROM THE CREDIT PARTIES FOR SERVICES IN CONNECTION WITH THIS
AGREEMENT AND OTHERWISE WITHOUT HAVING TO ACCOUNT FOR THE SAME TO LENDERS.


 

10.3                        Representations and Warranties; No Responsibility
For Appraisal of Creditworthiness.

 

Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Credit Parties and
their Subsidiaries in connection with the making of the Loans hereunder and that
it has made and shall continue to make its own appraisal of the creditworthiness
of the Credit Parties and their Subsidiaries.  No Agent shall have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of the Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to the Lenders.

 

10.4                        Right to Indemnity.

 

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
each Agent, to the extent that such Agent shall not have been reimbursed by the
Credit Parties to the full extent required by this Agreement or any other Loan
Document, for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including counsel fees
and disbursements) or disbursements of any kind or nature whatsoever which may
be imposed on, incurred by or asserted against such Agent in exercising its
powers, rights and remedies or performing its duties hereunder or under the
other Loan Documents or otherwise in its capacity as such Agent in any way
relating to or arising out of this Agreement or the other Loan Documents;
provided that (a) no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct and (b) no Lender shall be liable for the payment of any
portion of an Indemnified Liability pursuant to this Section 10.4 unless such
Indemnified Liability was incurred by such Agent in its capacity as such or by
another Person acting for such Agent in such capacity.  If any indemnity
furnished to any Agent for any purpose shall, in the opinion of such Agent, be
insufficient or become

 

91

--------------------------------------------------------------------------------


 

impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished.

 

10.5                        Successor Administrative Agent.

 

The Administrative Agent may resign at any time by giving thirty (30) days’
prior written notice thereof to the Lenders and the Credit Parties, and the
Administrative Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to the Credit Parties
and the Administrative Agent and signed by the Requisite Lenders.  Upon any such
notice of resignation or any such removal, the Requisite Lenders shall have the
right, with, so long as no Potential Event of Default or Event of Default
exists, the consent of the Borrower (which consent shall not be unreasonably
withheld or delayed), upon five (5) Business Days’ notice to the Credit Parties,
to select a successor Administrative Agent.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Administrative Agent and the retiring or removed Administrative Agent
shall be discharged from its duties and obligations under this Agreement.  After
any retiring or removed Administrative Agent’s resignation or removal hereunder
as Administrative Agent, the provisions of this Section 10 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement.

 

10.6                        Agents Under Guaranty.

 

Each Lender hereby authorizes the Administrative Agent on behalf of and for the
benefit of the Lenders, to be the agent for and representative of the Lenders
with respect to the Guaranty.

 

10.7                        Acknowledgment of Potential Related Transactions.

 

The Credit Parties hereby acknowledge their understanding that each of the Lead
Arrangers, each of the Agents and each of the Lenders may from time to time
effect transactions (for its own account or the account of customers), and hold
positions in loans or options on loans that may be the subject of this
arrangement.  In addition, certain Affiliates of the Lenders are full service
securities firms and as such may from time to time effect transactions (for its
own account or the account of customers), and hold positions, in loans or
options on loans or securities or options on securities that may be the subject
of this arrangement.  In addition, each of the Lead Arrangers, each of the
Agents and each of the Lenders may employ the services of its Affiliates in
providing certain services hereunder and may, subject to Section 9.18, exchange
with such Affiliates information concerning the Credit Parties and other
companies that may be the subject of this arrangement.

 


SECTION 11.                     SUBSIDIARY BORROWERS

 

11.1                        Joinder of Subsidiary Borrowers.

 

The obligations of the Lenders to make Loans to any Subsidiary Borrower on or
after the Effective Date are subject to the satisfaction of the following
conditions by such Subsidiary Borrower:

 

92

--------------------------------------------------------------------------------


 


A.            JOINDER AGREEMENT.  THE SUBSIDIARY BORROWER REQUESTING SUCH LOAN
SHALL DELIVER OR CAUSE TO BE DELIVERED TO THE ADMINISTRATIVE AGENT ON BEHALF OF
EACH LENDER A JOINDER AGREEMENT DULY EXECUTED BY SUCH SUBSIDIARY BORROWER (AND
THE OTHER PARTIES THERETO).


 


B.            APPROVAL BY LENDERS.  IN THE CASE OF ANY SUBSIDIARY BORROWER OTHER
THAN THE BAHAMIAN SUBSIDIARY, THE CANADIAN SUBSIDIARY AND THE IRISH SUBSIDIARY,
ALL LENDERS SHALL HAVE APPROVED THE ADDITION OF SUCH SUBSIDIARY BORROWER AS A
PARTY HERETO.


 


C.            ORGANIZATIONAL DOCUMENTS.  THE SUBSIDIARY BORROWER REQUESTING SUCH
LOAN SHALL DELIVER OR CAUSE TO BE DELIVERED TO THE ADMINISTRATIVE AGENT ON
BEHALF OF EACH LENDER THE FOLLOWING:


 

(I)            IF REQUESTED BY ANY LENDER, AN ORIGINALLY EXECUTED NOTE
SUBSTANTIALLY IN THE FORM OF ANNEX A TO THE JOINDER AGREEMENT TO EVIDENCE SUCH
LENDER’S LOANS TO SUCH SUBSIDIARY BORROWER;

 

(II)           COPIES OF THE ORGANIZATIONAL DOCUMENTS, DATED A RECENT DATE,
CERTIFIED AS OF SUCH DATE (OR A RECENT DATE PRIOR THERETO) BY THE APPROPRIATE
GOVERNMENTAL OFFICIAL OR THE SECRETARY (OR OTHER APPROPRIATE OFFICER) OF SUCH
SUBSIDIARY BORROWER, AS APPLICABLE;

 

(III)          RESOLUTIONS OF THE BOARD OF DIRECTORS (OR SIMILAR GOVERNING BODY)
OF SUCH SUBSIDIARY BORROWER APPROVING AND AUTHORIZING THE EXECUTION, DELIVERY
AND PERFORMANCE OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY AND CERTIFIED AS OF
THE JOINDER DATE BY THE SECRETARY (OR OTHER APPROPRIATE OFFICER) OF SUCH
SUBSIDIARY BORROWER AS BEING IN FULL FORCE AND EFFECT WITHOUT MODIFICATION OR
AMENDMENT;

 

(IV)          SIGNATURE AND INCUMBENCY CERTIFICATES OF THE OFFICERS OF SUCH
SUBSIDIARY BORROWER EXECUTING THE LOAN DOCUMENTS TO WHICH IT IS A PARTY ON
BEHALF OF SUCH SUBSIDIARY BORROWER;

 

(V)           A GOOD STANDING CERTIFICATE OR CERTIFICATE OF EXISTENCE, AS
APPLICABLE, FROM THE SECRETARY OF STATE (OR SIMILAR OFFICIAL) FROM THE
JURISDICTION OF FORMATION OF SUCH SUBSIDIARY BORROWER, CERTIFIED AS OF THE
EFFECTIVE DATE (OR A RECENT DATE PRIOR TO THE EFFECTIVE DATE) (THE MATTERS
REFERENCED IN SUBSECTIONS 11C(II)-(V) TO BE ADDRESSED IN A SECRETARY’S
CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT VII);

 

(VI)          AN OFFICER’S CERTIFICATE FROM AN OFFICER OF SUCH SUBSIDIARY
BORROWER SUBSTANTIALLY IN THE FORM OF EXHIBIT VIII, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT, TO THE EFFECT THAT ALL REPRESENTATIONS
AND WARRANTIES CONTAINED IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE
TRUE, CORRECT AND COMPLETE; THAT THE BORROWER AND ITS SUBSIDIARIES ARE NOT IN
VIOLATION OF ANY OF THE COVENANTS CONTAINED IN THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; THAT NO EVENT OF DEFAULT OR POTENTIAL EVENT OF DEFAULT EXISTS; AND
THAT SUCH SUBSIDIARY BORROWER HAS SATISFIED EACH OF THE CONDITIONS TO
EFFECTIVENESS SET FORTH IN THIS SECTION 11; AND

 

(VII)         SUCH OTHER DOCUMENTS AS THE ADMINISTRATIVE AGENT ON BEHALF OF THE
LENDERS MAY REASONABLY REQUEST.

 

93

--------------------------------------------------------------------------------


 


D.            OPINIONS OF COUNSEL.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
(I) ORIGINALLY EXECUTED COPIES OF ONE OR MORE FAVORABLE WRITTEN OPINIONS OF (X)
SPECIAL NEW YORK COUNSEL FOR SUCH SUBSIDIARY BORROWER AND (Y) COUNSEL FOR SUCH
SUBSIDIARY BORROWER IN THE JURISDICTION OF ITS ORGANIZATION AND (II) ANY
ADDITIONAL LEGAL OPINIONS REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, EACH
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND
ITS COUNSEL, DATED AS OF THE JOINDER DATE.


 


E.             PAYMENT OF AMOUNTS DUE.  THE SUBSIDIARY BORROWER REQUESTING SUCH
LOAN SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT ALL REASONABLE OUT-OF-POCKET
COSTS, FEES AND EXPENSES (INCLUDING REASONABLE LEGAL FEES AND EXPENSES OF A
SINGLE U.S. COUNSEL AND OF A SINGLE COUNSEL IN THE JURISDICTION OF ORGANIZATION
OF SUCH SUBSIDIARY BORROWER) INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION
WITH THE NEGOTIATION, PREPARATION AND EXECUTION OF A JOINDER AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THE JOINDER OF SUCH SUBSIDIARY BORROWER AS A CREDIT
PARTY HEREUNDER.


 


F.             AUTHORIZATIONS AND CONSENTS.


 

(I)            THE SUBSIDIARY BORROWER REQUESTING SUCH LOAN SHALL HAVE OBTAINED
ALL GOVERNMENTAL AUTHORIZATIONS AND ALL CONSENTS OF OTHER PERSONS, IN EACH CASE
THAT ARE NECESSARY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS, AND EACH OF THE FOREGOING SHALL BE IN FULL FORCE AND EFFECT AND IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE
LENDERS.  ALL APPLICABLE WAITING PERIODS SHALL HAVE EXPIRED WITHOUT ANY ACTION
BEING TAKEN OR THREATENED BY ANY COMPETENT AUTHORITY WHICH WOULD RESTRAIN,
PREVENT OR OTHERWISE IMPOSE MATERIAL ADVERSE CONDITIONS ON THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS OR THE FINANCING THEREOF AND NO ACTION,
REQUEST FOR STAY, PETITION FOR REVIEW OR REHEARING, RECONSIDERATION, OR APPEAL
WITH RESPECT TO ANY OF THE FOREGOING SHALL BE PENDING, AND THE TIME FOR ANY
APPLICABLE AGENCY TO TAKE ACTION TO SET ASIDE ITS CONSENT ON ITS OWN MOTION
SHALL HAVE EXPIRED.

 

(II)           EACH OF THE LENDERS SHALL HAVE RECEIVED, AT LEAST TWO
(2) BUSINESS DAYS IN ADVANCE OF THE EFFECTIVE DATE, ALL DOCUMENTATION AND OTHER
INFORMATION REQUIRED BY GOVERNMENTAL AUTHORITIES UNDER APPLICABLE
“KNOW-YOUR-CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING
AS REQUIRED BY THE UNITING AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE
TOOLS REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM (USA PATRIOT ACT) ACT OF
2001.

 

11.2                        Termination of Status as Subsidiary Borrower.

 

The Borrower may, at any time that any Subsidiary Borrower has no outstanding
Loans (and no requests for Loans) hereunder, terminate such Subsidiary’s status
as a Subsidiary Borrower by notice to the Administrative Agent (which shall
promptly advise each Lender).  Upon receipt of such notice by the Administrative
Agent, such Subsidiary shall cease to be a Subsidiary Borrower (and may not
become a Subsidiary Borrower again without satisfaction of the requirements set
forth in Section 11.1).

 

[Remainder of page intentionally left blank]

 

94

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

 

HOSPIRA, INC.

 

 

 

 

 

By:

/s/ Lori O. Carlson

 

 

Name: Lori O. Carlson

 

Title:   Vice President and Treasurer

 

 

 

 

 

Notice Address:

 

 

 

275 N. Field Road

 

Lake Forest, IL 60045

 

Attention:

Vice President and Treasurer

 

 

Tel:

224-212-2000

 

Fax:

224-212-3284

 

email: lori.carlson@hospira.com

 

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC.,

 

as Lender and Administrative Agent

 

 

 

 

 

By:

/s/ Carolyn Kee

 

 

Name: Carolyn Kee

 

Title: Vice President

 

 

 

 

 

Notice Address:

 

 

 

390 Greenwich Street

 

New York, NY 10013

 

Attention: William E. Clark

 

Tel:

(212) 816-8183

 

Fax:

(212) 816-8051

 

email: william.e.clark@citigroup.com

 

2

--------------------------------------------------------------------------------


 

 

ABN AMRO BANK N.V., as Lender

 

 

 

 

 

By:

/s/ Eric Oppenheimer

 

 

Name: Eric Oppenheimer

 

Title: Director

 

 

 

 

 

By:

/s/ Ruth E. Molina

 

 

Name: Ruth E. Molina

 

Title: Associate

 

 

 

Notice Address:

 

 

 

208 South Lasalle Street

 

Suite 1500

 

Chicago, IL 60604-1003

 

Attention: Loan Administration

 

Tel:

(312) 992-5150

 

Fax:

(312) 992-5155

 

3

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, as Lender

 

 

 

 

 

By:

/s/ David Twenge

 

 

Name: David Twenge

 

Title:   Vice President
Morgan Stanley Bank

 

 

 

 

 

Notice Address:

 

 

 

1633 Broadway, 25th Floor

 

New York, NY 10019

 

Attention: James Morgan/Larry Benison

 

Tel:

(212) 537-1470 / (212) 537-1439

 

Fax:

(212) 537-1867 / 1866

 

email:

 

4

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

By:

/s/ B. Kenneth Burton, Jr.

 

 

Name: B. Kenneth Burton, Jr.

 

Title: Vice President

 

 

 

 

 

Notice Address:

 

 

 

1850 Gateway Blvd.

 

Concord, CA 94520-3282

 

Attention: Pamela S. Greer-Tillman

 

Tel:

(925) 675-8453

 

Fax:

(888) 969-2786

 

email:

 

5

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as
Lender

 

 

 

 

 

By:

/s/ Richard Nelson

 

 

Name: Richard Nelson

 

Title: Vice President

 

 

 

 

 

Notice Address:

 

 

 

201 South College Street CP9, NC 1183

 

Charlotte, NC 28288

 

Attention: Dianne Taylor

 

Tel:

(704) 715-1876

 

Fax:

(704) 715-0094

 

email:

 

6

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as Lender

 

 

 

 

 

By:

/s/ Joseph W. Linder

 

 

Name: Joseph W. Linder

 

Title: Vice President

 

 

 

 

 

Notice Address:

 

 

 

115 South LaSalle Street, 12 West

 

Chicago, IL 60603

 

Attention: Joseph W. Linder

 

Tel:

(312) 750-3784

 

Fax:

(312) 750-6057

 

email: joseph.linder@bmo.com

 

 

 

 

 

BANK OF MONTREAL IRELAND PLC, as Lender

 

 

 

 

 

By:

/s/ A. L. Ebdon

 

 

Name: A. L. Ebdon

 

Title: General Manager

 

 

 

 

 

Notice Address:

 

 

 

Segrave House

 

19/20 Earlsfort Terrace

 

Dublin 2 Ireland

 

 

 

Attention: Finbarr Farrell

 

Tel: (353 1) 634 4373

 

Fax: (353 1) 662 9301

 

email: finbarr.farrell@bmo.com

 

7

--------------------------------------------------------------------------------


 

 

THE  BANK OF TOKYO-MITSUBISHI, LTD.,

 

CHICAGO BRANCH, as Lender

 

 

 

 

 

By:

/s/ Tsuguyuki Umene

 

Name: Tsuguyuki Umene

 

Title: Deputy General Manager

 

 

 

 

 

Notice Address:

 

 

 

The Bank of Tokyo-Mitsubishi, Ltd.

 

Chicago Branch

 

227 W. Monroe St., Suite 2300

 

Chicago, IL 60606

 

Attention: Corporate Banking—Ms. Diane Tkach

 

Tel:

(312) 696-4663

 

Fax:

(312) 696-4535

 

email: dtkach@btmna.com

 

8

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as Lender

 

 

 

 

 

By:

/s/ Timothy King

 

 

Name: Timothy King

 

Title: Managing Director

 

 

 

 

 

BNP PARIBAS, as Lender

 

 

 

 

 

By:

/s/ Christopher S. Grumboski

 

 

Name: Christopher S. Grumboski

 

Title: Director

 

 

 

 

 

Notice Address:

 

 

 

919 Third Avenue

 

3rd Floor

 

New York, NY 10022

 

Attention: Gabriel Candamo

 

Tel:

(212) 471-6626

 

Fax:

(212) 471-6695

 

email:

 

9

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK., as Lender

 

 

 

 

 

By:

/s/ W. Brooks Hubbard

 

 

Name: W. Brooks Hubbard

 

Title: Director

 

 

 

 

 

Notice Address:

 

 

 

200 South Orange Avenue, MC 1108

 

Orlando, FL 32801

 

Attention: Arnette Delaine

 

Tel:

(407) 237-2436

 

Fax:

(407) 237-5342

 

email: arnette.delaine@suntrust.com

 

10

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as Lender

 

 

 

 

 

By:

/s/ David C. Fisher

 

 

Name: David C. Fisher

 

Title: Vice President

 

 

 

 

 

Notice Address:

 

 

 

50 South LaSalle Street

 

Chicago, IL 60675

 

Attention: Linda Honda

 

Tel:

(312) 444-3532

 

Fax:

(312) 630-1566

 

email:

 

11

--------------------------------------------------------------------------------